Exhibit 10.1
Execution Version






FOURTH AMENDMENT TO CREDIT AGREEMENT
FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of October 4, 2016 (this
“Amendment”), among WESCO AIRCRAFT HOLDINGS, INC., a Delaware corporation
(“Holdings”), WESCO AIRCRAFT HARDWARE CORP., a California corporation (the
“Borrower”), the Subsidiary Guarantors party hereto, the Administrative Agent
(as defined below), the Collateral Agent (as defined below), and the Lenders
party hereto.


W I T N E S S E T H


WHEREAS, Holdings, the Borrower, the Lenders from time to time party thereto,
BARCLAYS BANK PLC, as Administrative Agent (in such capacity, the
“Administrative Agent”), Collateral Agent (in such capacity, the “Collateral
Agent”, and collectively with the Administrative Agent, in such capacities, the
“Agent”), Issuing Lender and Swingline Lender, are parties to a Credit
Agreement, dated as of December 7, 2012 (as amended by that certain First
Amendment to Credit Agreement dated as of February 28, 2014, that certain Second
Amendment to Credit Agreement dated as of September 2, 2014 and that certain
Third Amendment to Credit Agreement dated as of March 24, 2016 and as further
amended, supplemented or otherwise modified to the date hereof, the “Existing
Credit Agreement”);


WHEREAS, it is intended that (a) the Borrower will obtain New Tranche A Term
Loans (as defined below) and New Revolving Commitments (as defined below), (b)
the proceeds of the borrowings under the New Tranche A Term Loans will be
applied on the Fourth Amendment Effective Date (as defined below) (i) to
refinance the existing Tranche A Term Loans (the “Existing Tranche A Term
Loans”) and (ii) to pay the fees, costs and expenses incurred in connection with
the transactions contemplated under this Amendment and (c) the New Revolving
Commitments will replace the dollar and multicurrency revolving commitments
under the existing Revolving Facility (the “Existing Revolving Commitments”)
with the New Revolving Commitments, which New Revolving Commitments shall only
be available in Dollars;


WHEREAS, the Borrower has requested that (a) the Persons set forth on Schedule I
hereto (the “New Tranche A Term Lenders”) commit to make a new Class of term
loans (the “New Tranche A Term Loans”; such facility, the “New Tranche A Term
Facility” and the commitment of each New Tranche A Term Lender to provide its
applicable portion of the New Tranche A Term Loans, a “New Tranche A Term Loan
Commitment”) in an aggregate principal amount of $400,000,000 to the Borrower on
the Fourth Amendment Effective Date, (b) the Persons set forth on Schedule II
hereto (the “New Revolving Lenders”) commit to make revolving loans in Dollars
(the “New Revolving Loans”; such facility, the “New Revolving Facility” and the
commitment of each New Revolving Lender to provide its applicable portion of the
New Revolving Loans, a “New Revolving Commitment”) in an aggregate principal
amount of $180,000,000 to the Borrower on the Fourth Amendment Effective Date,
and (c) certain provisions of the Existing Credit Agreement be amended as
provided for herein;






--------------------------------------------------------------------------------




WHEREAS, those Lenders that hold Existing Tranche A Term Loans identified on
Schedule III hereto (the “Cashless Roll Lenders”) that will become New Tranche A
Term Lenders will exchange such Existing Tranche A Term Loans for New Tranche A
Term Loans pursuant to a letter agreement between the Borrower and the
Administrative Agent (the “Cashless Roll Letter”);


WHEREAS, the Borrower intends to reorganize the ownership of its UK business
substantially as set forth on Exhibit B hereto and undertake certain related
steps (the “UK Reorganization”);


WHEREAS, pursuant to Section 10.1 of the Credit Agreement, Holdings, the
Borrower and the Lenders party hereto, constituting no less than the Required
Lenders (determined immediately prior to giving effect to this Amendment), agree
to amend the Existing Credit Agreement as set forth herein and as attached
hereto as Exhibit A (as so amended, the “Amended Credit Agreement”), and the New
Tranche A Term Lenders are willing to make the New Tranche A Term Loans and the
New Revolving Lenders are willing to provide the New Revolving Commitments, in
each case on the terms and conditions set forth herein and in the Amended Credit
Agreement;


WHEREAS, Holdings, the Borrower, certain of the Borrower’s subsidiaries and the
Collateral Agent are parties to that certain Guarantee and Collateral Agreement,
dated as of December 7, 2012 (as amended by that certain First Amendment to
Credit Agreement dated as of February 28, 2014 and that certain Second Amendment
to Credit Agreement dated as of September 2, 2014 and as further amended,
supplemented or otherwise modified to the date hereof, the “Guarantee and
Collateral Agreement”); and


WHEREAS, Barclays Bank PLC, Merrill, Lynch, Pierce, Fenner & Smith, Inc.,
JPMorgan Chase Bank, N.A., Morgan Stanley Senior Funding, Inc., MUFG Union Bank,
N.A., PNC Capital Markets LLC, Sumitomo Mitsui Banking Corporation and SunTrust
Robinson Humphrey, Inc. (collectively, the “Fourth Amendment Lead Arrangers”),
are the joint lead arrangers and joint bookrunners for this Amendment.


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


SECTION ONE – DEFINED TERMS. Capitalized terms used herein (including in the
foregoing recitals hereto) but not otherwise defined herein shall have the
meanings assigned thereto in the Amended Credit Agreement. The provisions of
Section 1.2 of the Amended Credit Agreement are hereby incorporated by reference
herein, mutatis mutandis.


SECTION TWO – AMENDMENT. The Existing Credit Agreement is, effective as of the
Fourth Amendment Effective Date, hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double‑underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Existing Credit Agreement attached as Exhibit A.


2

--------------------------------------------------------------------------------




Each Lender (such Lenders constituting the Required Lenders) party hereto (i)
consents to the terms of this Amendment as set forth in Exhibit A hereto and
(ii) consents to the UK Reorganization.


SECTION THREE – NEW TRANCHE A TERM LOANS.


(a)    Subject to the terms and conditions set forth herein and in the Amended
Credit Agreement, each New Tranche A Term Lender severally and not jointly
agrees to make New Tranche A Term Loans in Dollars to the Borrower on the Fourth
Amendment Effective Date in an aggregate principal amount not to exceed the
amount set forth opposite such New Tranche A Term Lender’s name on Schedule I
hereto. Amounts borrowed under this Section 3(a) and repaid or prepaid may not
be reborrowed. The Borrower shall give notice to the Administrative Agent of the
proposed Fourth Amendment Effective Date no later than one Business Day prior
thereto, and the Administrative Agent shall notify each New Tranche A Term
Lender thereof.


(b)    Each New Tranche A Term Lender will make its New Tranche A Term Loans on
the Fourth Amendment Effective Date by making available to the Administrative
Agent, in accordance with the Amended Credit Agreement, an amount equal to its
New Tranche A Term Loan Commitment (or as otherwise agreed pursuant to the
Cashless Roll Letter). The New Tranche A Term Loan Commitment of each New
Tranche A Term Lender shall automatically terminate upon the making of the New
Tranche A Term Loans on the Fourth Amendment Effective Date. Except as
contemplated in the Cashless Roll Letter, the proceeds of the New Tranche A Term
Loans made on the Fourth Amendment Effective Date are to be used by the Borrower
solely (i) to refinance the Existing Tranche A Term Loans and (ii) to pay the
fees, costs and expenses incurred in connection with the Transactions (as
defined below).


(c)    The commitments of the New Tranche A Term Lenders are several and no such
Lender will be responsible for any other such Lender’s failure to make or
acquire by continuation its New Tranche A Term Loan.  The New Tranche A Term
Loans may from time to time be ABR Loans or Eurocurrency Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with the
Amended Credit Agreement.


(d)    On and after the Fourth Amendment Effective Date, unless the context
shall otherwise require, all references in the Amended Credit Agreement to (i)
“Tranche A Term Facility” shall be deemed to refer to the New Tranche A Term
Facility, (ii) “Tranche A Term Lenders” shall be deemed to refer to the New
Tranche A Term Lenders, (iii) “Tranche A Term Loans” shall be deemed to refer to
the New Tranche A Term Loans and (iv) “Tranche A Term Loan Commitments” shall be
deemed to refer to the New Tranche A Term Loan Commitments”.
 
(e)    Each New Tranche A Term Lender hereby irrevocably designates and appoints
the Agent as the agent of such Lender under the Loan Documents and each such
Lender irrevocably authorizes the Agent, in such capacity, to take such action
on its behalf under the provisions of the applicable Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Agent by the terms of the applicable Loan Documents, together with such other
powers as are reasonably incidental thereto. By its signature below, Agent
hereby


3

--------------------------------------------------------------------------------




accepts the appointment as Agent under the Loan Documents pursuant to the
immediately preceding sentence.


(f)    Each existing Lender holding Tranche A Term Loans that signs this
Amendment as a New Tranche A Term Lender shall be and hereby is deemed to have
consented to this Amendment in its capacity as a Tranche A Term Lender under the
Existing Credit Agreement.


(g)    If any existing Lender holding Tranche A Term Loans declines or fails to
consent to this Amendment, then pursuant to and in compliance with the terms of
Section 2.24 of the Existing Credit Agreement, such Lender may be replaced and
its relevant Tranche A Term Loans purchased and assumed by an assignee upon such
assignee’s execution of this Amendment (which will also be deemed to be the
execution of an Assignment and Assumption, and the execution of this Amendment
by the Administrative Agent and the Borrower shall be deemed to be the consent
of the Administrative Agent and the Borrower to such Assignment and Assumption
(to the extent such consent is required under the Existing Credit Agreement))
and payment by such assignee of the purchase price required by Section 2.24 of
the Existing Credit Agreement. For purposes hereof, the Administrative Agent and
the Borrower agree that this Amendment shall constitute an Assignment and
Assumption for purposes of the Existing Credit Agreement (including, without
limitation, in respect of Section 2.24 of the Existing Credit Agreement) and
that the provisions set forth in Annex I (Standard Terms and Conditions for
Assignment and Assumption) of Exhibit D to the Existing Credit Agreement shall
apply mutatis mutandis in regard to any assignments effected hereby.


SECTION FOUR – NEW REVOLVING LOANS.


(a)    Subject to the terms and conditions set forth herein and in the Amended
Credit Agreement, each New Revolving Lender severally and not jointly agrees to
provide its New Revolving Commitment to the Borrower on the Fourth Amendment
Effective Date in an aggregate principal amount not to exceed the amount set
forth opposite such New Revolving Lender’s name on Schedule II hereto. Amounts
borrowed under this Section 4(a) and may be repaid or prepaid and reborrowed, in
accordance with the terms of the Credit Agreement. The Borrower shall give
notice to the Administrative Agent of the proposed Fourth Amendment Effective
Date no later than one Business Day prior thereto, and the Administrative Agent
shall notify each New Revolving Lender thereof.


(b)    The commitments of the New Revolving Lenders are several and no such New
Revolving Lender will be responsible for any other such New Revolving Lender’s
failure to provide its New Revolving Commitment or make its New Revolving
Loans.  The New Revolving Loans may from time to time be ABR Loans or
Eurocurrency Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with the Amended Credit Agreement.


(c)    On and after the Fourth Amendment Effective Date, unless the context
shall otherwise require, all references in the Amended Credit Agreement to (i)
“Revolving Facility” shall be deemed to refer to the New Revolving Facility,
(ii) “Revolving Lenders” shall be deemed to refer to the New Revolving Lenders,
(iii) “Revolving Loans” shall be deemed to refer to the New


4

--------------------------------------------------------------------------------




Revolving Loans, and (iv) “Revolving Commitments” shall be deemed to refer to
the New Revolving Commitments”.


(d)    Each New Revolving Lender hereby irrevocably designates and appoints the
Agent as the agent of such Lender under the Loan Documents and each such Lender
irrevocably authorizes the Agent, in such capacity, to take such action on its
behalf under the provisions of the applicable Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the Agent by
the terms of the applicable Loan Documents, together with such other powers as
are reasonably incidental thereto. By its signature below, Agent hereby accepts
the appointment as Agent under the Loan Documents pursuant to the immediately
preceding sentence.


(e)    Each existing Lender holding Revolving Loans, if any, and Revolving
Commitments that signs this Amendment as a New Revolving Lender shall be and
hereby is deemed to have consented to this Amendment in its capacity as a
Revolving Lender under the Existing Credit Agreement.


(h)    If any existing Lender holding Revolving Loans and/or Revolving
Commitments declines or fails to consent to this Amendment, then pursuant to and
in compliance with the terms of Section 2.24 of the Existing Credit Agreement,
such Lender may be replaced and its relevant Revolving Loans, if any, and
Revolving Commitments purchased and assumed by an assignee upon such assignee’s
execution of this Amendment (which will also be deemed to be the execution of an
Assignment and Assumption, and the execution of this Amendment by the
Administrative Agent and the Borrower shall be deemed to be the consent of the
Administrative Agent and the Borrower to such Assignment and Assumption (to the
extent such consent is required under the Existing Credit Agreement)) and
payment by such assignee of the purchase price required by Section 2.24 of the
Existing Credit Agreement. For purposes hereof, the Administrative Agent and the
Borrower agree that this Amendment shall constitute an Assignment and Assumption
for purposes of the Existing Credit Agreement (including, without limitation, in
respect of Section 2.24 of the Existing Credit Agreement) and that the
provisions set forth in Annex I (Standard Terms and Conditions for Assignment
and Assumption) of Exhibit D to the Existing Credit Agreement shall apply
mutatis mutandis in regard to any assignments effected hereby.


SECTION FIVE – CONDITIONS TO EFFECTIVENESS. This Amendment, the agreements of
the New Tranche A Term Lenders under Section 3 hereof, the agreements of the New
Revolving Lenders under Section 4 hereof and the amendments set forth in Section
2 shall become effective on the date (the “Fourth Amendment Effective Date”)
when each of the following conditions shall have been satisfied, which date
shall be on or before October 4, 2016:


(a)    Execution of this Amendment. The Loan Parties, each New Tranche A Term
Lender, each New Revolving Lender and Lenders constituting the Required Lenders
(determined immediately prior to giving effect to this Amendment) shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered (including by way of facsimile or other electronic
transmission) the same to the Administrative Agent (or its counsel);




5

--------------------------------------------------------------------------------




(b)    Notice of Borrowing. The Administrative Agent shall have received from
the Borrower a notice of borrowing substantially in the form of Exhibit K-1 to
the Existing Credit Agreement with respect to the New Tranche A Term Loans;


(c)    Fees. The Borrower shall have paid, or caused to be paid to the
Administrative Agent and the Fourth Amendment Lead Arrangers, respectively, all
fees and other amounts due and payable under or in connection with this
Amendment and the New Tranche A Term Loans and New Revolving Commitments to be
made on the date hereof, including, without limitation, the fees payable
pursuant to Section 11 hereof and all fees and other amounts agreed to between
the Borrower and the Fourth Amendment Lead Arrangers, and, to the extent
invoiced in reasonable detail at least five Business Days prior to the Fourth
Amendment Effective Date (or such later date as the Borrower may reasonably
agree), all reasonable and documented out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document
(which amounts may be offset against the proceeds of the New Tranche A Term
Loans);


(d)    Legal Opinions; Certificates. The Administrative Agent shall have
received (i) a customary written opinion of Latham & Watkins LLP, special
counsel to Holdings and its Subsidiaries and (ii) closing certificates
(consistent with those delivered on the Closing Date pursuant to Section 5.1(e)
of the Existing Credit Agreement), together with appropriate insertions and
attachments (including true and complete copies of resolutions of the board of
directors or a duly authorized committee thereof for each of the Loan Parties
approving and authorizing the execution, delivery and performance of this
Amendment, and the performance of the Amended Credit Agreement and a good
standing certificate of recent date (to the extent the concept of good standing
is applicable in such jurisdiction) for the Loan Parties from their respective
jurisdictions of organization);


(e)    USA PATRIOT Act. The Lenders shall have received from the Borrower and
each of the Loan Parties no less than three Business Days prior to the Fourth
Amendment Effective Date documentation and other information requested by any
Lender that is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA Patriot Act and that has been reasonably requested in
writing at least ten days prior to the Fourth Amendment Effective Date;


(f)    Solvency. The Administrative Agent shall have received a certificate in
substantially the form of Exhibit G to the Existing Credit Agreement, dated the
Fourth Amendment Effective Date and signed by the chief financial officer of
Holdings, as to the solvency of Holdings and its Subsidiaries on a consolidated
basis after giving effect to the transactions to occur on the Fourth Amendment
Effective Date (including the execution and delivery of this Amendment and the
effectiveness of the Amended Credit Agreement, the making of the Loans to be
made on the date hereof and the use of proceeds of such Loans on the date hereof
as set forth herein and in the Amended Credit Agreement (collectively, the
“Transactions”);


(g)    Representations. After giving effect to the Transactions, the
representations and warranties contained in Section 4 of the Amended Credit
Agreement, Section 6 of this Amendment and in the other Loan Documents shall be
true and correct in all material respects on


6

--------------------------------------------------------------------------------




the Fourth Amendment Effective Date as if made on and as of such date (unless
such representation or warranty relates to a specific date, in which case such
representation or warranty were true and correct in all material respects as of
such specific date; provided, that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates);


(h)    Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Fourth Amendment Effective Date and signed by a
Responsible Officer of the Borrower, confirming compliance with the condition
set forth in paragraph (g) of this Section 5; and


(i)    Cashless Roll Letter. The Administrative Agent shall have received a copy
of the Cashless Roll Letter executed by the Borrower and the Administrative
Agent.


The Administrative Agent shall notify the parties hereto of the Fourth Amendment
Effective Date and such notice shall be conclusive and binding. Notwithstanding
the foregoing, this Amendment shall not become effective unless each of the
foregoing conditions is satisfied at or prior to 5:00 p.m. New York City time on
October 4, 2016.


SECTION SIX – REPRESENTATIONS AND WARRANTIES; NO DEFAULTS. In order to induce
the Lenders to enter into this Amendment, each of the Loan Parties represents
and warrants, on the Fourth Amendment Effective Date (after giving effect to the
Transactions), to each of the Lenders and the Administrative Agent that:


(a)    this Amendment, the Amended Credit Agreement and the Guarantee and
Collateral Agreement each constitute a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors'
rights generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law) and the implied covenants of good
faith and fair dealing;


(b)    all of the representations and warranties contained in Section 4 of the
Amended Credit Agreement and in the other Loan Documents are true and correct in
all material respects on the Fourth Amendment Effective Date as if made on and
as of such date (unless such representation or warranty relates to a specific
date, in which case such representation or warranty were true and correct in all
material respects as of such specific date; provided, that any representation
and warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates); and


(c)    no Default or Event of Default exists as of the Fourth Amendment
Effective Date immediately prior to and after giving effect to this Amendment
and the borrowing of the New Tranche A Term Loans.




7

--------------------------------------------------------------------------------




SECTION SEVEN – SECURITY. The Loan Parties acknowledge that (a) the New Tranche
A Term Loans and the New Revolving Loans constitute Borrower Obligations (as
defined in the Guarantee and Collateral Agreement) and (b) notwithstanding the
effectiveness of this Amendment, (i) the Guarantee and Collateral Agreement
shall continue to be in full force and effect, (ii) the Guarantor Obligations of
each Guarantor are not impaired or, except as expressly set forth herein,
affected and (iii) all guarantees made by the Loan Parties pursuant to the
Guarantee and Collateral Agreement and all Liens granted by the Loan Parties as
security for the Borrower Obligations (including the New Tranche A Term Loans
and New Revolving Loans) and the Guarantor Obligations pursuant to the Guarantee
and Collateral Agreement continue in full force and effect; and, further,
confirm and ratify their respective obligations under each of the Loan Documents
executed by the Loan Parties, as amended hereby.


SECTION EIGHT – SEVERABILITY. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


SECTION NINE – CONTINUING EFFECT; NO OTHER WAIVERS OR AMENDMENTS. Except as
expressly set forth herein, this Amendment shall not (i) constitute a
substitution or novation, or a payment and reborrowing, or a termination, of the
Obligations outstanding under the Amended Credit Agreement or instruments
guaranteeing or securing the same, which shall remain in full force and effect,
except as modified hereby or (ii) by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Loan Parties under the Amended Credit
Agreement, the Guarantee and Collateral Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Amended Credit
Agreement, the Guarantee and Collateral Agreement or any other Loan Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Amended Credit Agreement, the Guarantee and Collateral Agreement or any other
Loan Document in similar or different circumstances. After the Fourth Amendment
Effective Date, any reference in any Loan Document to the “Credit Agreement”
shall mean the Amended Credit Agreement. This Amendment shall constitute a Loan
Document for all purposes of the Amended Credit Agreement and the other Loan
Documents.


SECTION TEN – COUNTERPARTS. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or electronic (i.e. “pdf”) transmission shall be effective as delivery
of a manually executed counterpart hereof.


SECTION ELEVEN – PAYMENT OF FEES AND EXPENSES. The Borrower agrees (a) to pay to
(i) each New Tranche A Term Lender and each New Revolving Lender, the fees


8

--------------------------------------------------------------------------------




required to be paid pursuant to that certain Amended and Restated Engagement
Letter, dated as of September 8, 2016, among the Borrower and the Fourth
Amendment Lead Arrangers and (b) to pay or reimburse the Administrative Agent
for all of its reasonable and documented out-of-pocket costs and expenses
incurred in connection with this Amendment including, without limitation, the
reasonable fees and disbursements and other charges of Weil, Gotshal & Manges
LLP, counsel to the Fourth Amendment Lead Arrangers.


SECTION TWELVE– GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. The provisions
of Sections 10.12 and 10.18 of the Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.


SECTION THIRTEEN – FOURTH AMENDMENT LEAD ARRANGERS. Each of the Fourth Amendment
Lead Arrangers or its affiliates are, or may at any time be, a Lender under the
Amended Credit Agreement (in such capacity, collectively, “Related Lender
Parties”) and may hold Loans and Commitments that comprise, individually or in
the aggregate, a substantial portion of the Loans under the Amended Credit
Agreement. Each of the Loan Parties party hereto and the Lenders providing the
Agent with a counterpart to this Amendment acknowledges and agrees for itself
and its affiliates that each of the Related Lender Parties (a) may participate
in the transactions contemplated by this Amendment, (b) will be acting for its
own account as principal in connection with the transactions contemplated by
this Amendment, (c) will be under no obligation or duty as a result of such
Fourth Amendment Lead Arranger’s role in connection with the transactions
contemplated by this Amendment or otherwise to take any action or refrain from
taking any action, or exercising any rights or remedies, that the Related Lender
Parties may be entitled to take or exercise in respect of the Amended Credit
Agreement and (d) may manage its exposure under the Amended Credit Agreement
without regard to such Fourth Amendment Lead Arranger’s role hereunder or the
transactions contemplated hereby.


[Remainder of Page Intentionally Left Blank]








9

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.




WESCO AIRCRAFT HARDWARE CORP.


By:     /s/ Richard J. Weller    
Name:    Richard J. Weller
Title:     Executive Vice President and Chief Financial Officer




WESCO AIRCRAFT HOLDINGS, INC.


By:     /s/ Richard J. Weller    
Name:    Richard J. Weller
Title:     Executive Vice President and Chief Financial Officer




INTERFAST USA HOLDINGS INCORPORATED


By:     /s/ Richard J. Weller    
Name:    Richard J. Weller
Title:     Treasurer




HAAS GROUP, LLC


By:     /s/ Richard J. Weller    
Name:    Richard J. Weller
Title:     Treasurer




HAAS HOLDINGS, LLC


By:     /s/ Richard J. Weller    
Name:    Richard J. Weller
Title:     Treasurer




HAAS GROUP INTERNATIONAL, LLC


By:     /s/ Richard J. Weller    
Name:    Richard J. Weller
Title:     Treasurer




[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






NETMRO, LLC


By:     /s/ Richard J. Weller    
Name:    Richard J. Weller
Title:     Treasurer




HAAS TCM OF ISRAEL INC.


By:     /s/ Richard J. Weller    
Name:    Richard J. Weller
Title:     Treasurer






[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent


By:     /s/ Craig J. Malloy    
Name:    Craig J. Malloy
Title:     Director






[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Barclays Bank PLC, as a New Revolving Lender


By:     /s/ Craig J. Malloy    
Name:    Craig J. Malloy
Title:     Director






[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






SunTrust Bank, as a New Revolving Lender


By:     /s/ Tommy Parrott    
Name:    Tommy Parrott
Title:     Managing Director






[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Citizens Bank & Trust Company, as a New Tranche A Term Lender and a New
Revolving Lender


By:     /s/ Kenneth A. Roberson    
Name:    Kenneth A. Roberson
Title:     Citizens Bank & Trust Company






[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






MUFG Union Bank, N.A., as a New Tranche A Term Lender and a New Revolving Lender


By:     /s/ Ryan Parker    
Name:    Ryan Parker
Title:     Vice President






[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Sumitomo Mitsui Banking Corporation, as a New Tranche A Term Lender and a New
Revolving Lender


By:     /s/ Christakis Droussiotis    
Name:    Christakis Droussiotis
Title:     Managing Director






[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Venture X CLO, Limited
By: its investment advisor, MJX Asset Management, LLC,
as a New Tranche A Term Lender


By:     /s/ Lewis I. Brown    
Name:    Lewis I. Brown
Title:     Managing Director / Head of Trading










[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






HSBC Bank USA National Association, as a New Tranche A Term Lender and a New
Revolving Lender


By:     /s/ Steven F. Larsen    
Name:    Steven F. Larsen
Title:     Vice President








[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Bank of America, N.A., as a New Tranche A Term Lender and a New Revolving Lender


By:     /s/ Matt Powers    
Name:    Matt Powers
Title:     Director








[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






TRALEE CDO I LTD
By: Par-Four Investment Management, LLC
as Collateral Manager
as a New Tranche A Term Lender


By:     /s/ Dennis Gorczyca    
Name:    Dennis Gorczyca
Title:     Managing Director








[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






AIMCO CLO, Series 2014-A
By: Allstate Investment Management Company as Collateral Manager
as a New Tranche A Term Lender and a New Revolving Lender


By:     /s/ Chris Goergen    
Name:    Chris Goergen
Title:     Authorized Signatory




By:     /s/ Jerry D. Zinkula    
Name:    Jerry D. Zinkula
Title:     Authorized Signatory








[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Allstate Insurance Company, as a New Tranche A Term Lender and a New Revolving
Lender


By:     /s/ Chris Goergen    
Name:    Chris Goergen
Title:     Authorized Signatory




By:     /s/ Jerry D. Zinkula    
Name:    Jerry D. Zinkula
Title:     Authorized Signatory








[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Morgan Stanley Senior Funding, as a New Tranche A Term Lender


By:     /s/ Michael King    
Name:    Michael King
Title:     Vice President








[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Morgan Stanley Bank N.A., as a New Revolving Lender


By:     /s/ Michael King    
Name:    Michael King
Title:     Authorized Signatory








[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






CATHAY BANK, as a New Tranche A Term Lender


By:     /s/ Nancy A. Moore    
Name:    Nancy A. Moore
Title:     Senior Vice President








[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






ARES XXII CLO LTD.
BY: ARES CLO MANAGEMENT XXII, L.P., ITS ASSET MANAGER
BY: ARES CLO GP XXII, LLC, ITS GENERAL PARTNER
as a New Tranche A Term Lender


By:     /s/ Daniel Hayward    
Name:    Daniel Hayward
Title:     Authorized Signatory












[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






ARES XXIII CLO LTD.
BY: ARES CLO MANAGEMENT XXIII, L.P., ITS ASSET MANAGER
BY: ARES CLO GP XXIII, LLC, ITS GENERAL PARTNER
as a New Tranche A Term Lender


By:     /s/ Daniel Hayward    
Name:    Daniel Hayward
Title:     Authorized Signatory












[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






ARES XXIV CLO LTD.
BY: ARES CLO MANAGEMENT XXIV, L.P., ITS ASSET MANAGER
BY: ARES CLO GP XXIV, LLC, ITS GENERAL PARTNER
as a New Tranche A Term Lender


By:     /s/ Daniel Hayward    
Name:    Daniel Hayward
Title:     Authorized Signatory










[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






ARES XXV CLO LTD.
By: Ares CLO Management XXV, L.P., its Asset Manager
By: Ares CLO GP XXV, LLC, its General Partner
as a New Tranche A Term Lender


By:     /s/ Daniel Hayward    
Name:    Daniel Hayward
Title:     Authorized Signatory








[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






ARES XXX CLO LTD.
By: Ares CLO Management XXX, L.P., its Asset Manager
By: Ares CLO GP XXX, LLC, its General Partner
as a New Tranche A Term Lender


By:     /s/ Daniel Hayward    
Name:    Daniel Hayward
Title:     Authorized Signatory














[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a New Tranche A Term Lender and a New
Revolving Lender


By:     /s/ Mahir Desai    
Name:    Mahir Desai
Title:     Assistant Vice President








[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






AZB Funding, as a New Tranche A Term Lender


By:     /s/ Kei Kajimura    
Name:    Kei Kajimura
Title:     Authorized Signatory








[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a New Tranche A Term Lender and a New Revolving
Lender


By:     /s/ Ling Li    
Name:    Ling Li
Title:     Executive Director








[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Voya CLO 2012-2, Ltd.
BY: Voya Alternative Asset Management LLC, as its investment manager
as a Tranche B Term Lender


By:     /s/ Kelly Byrne    
Name:    Kelly Byrne
Title:     VP










[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Voya CLO 2012-3, Ltd.
BY: Voya Alternative Asset Management LLC, as its investment manager
as a Tranche B Term Lender


By:     /s/ Kelly Byrne    
Name:    Kelly Byrne
Title:     VP










[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Voya CLO 2012-4, Ltd.
BY: Voya Alternative Asset Management LLC, as its investment manager
as a Tranche B Term Lender


By:     /s/ Kelly Byrne    
Name:    Kelly Byrne
Title:     VP










[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Voya CLO 2013-1, Ltd.
BY: Voya Alternative Asset Management LLC, as its investment manager
as a Tranche B Term Lender


By:     /s/ Kelly Byrne    
Name:    Kelly Byrne
Title:     VP










[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Voya CLO 2013-2, Ltd.
BY: Voya Alternative Asset Management LLC, as its investment manager
as a Tranche B Term Lender


By:     /s/ Kelly Byrne    
Name:    Kelly Byrne
Title:     VP














[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Voya CLO 2013-3, Ltd.
BY: Voya Alternative Asset Management LLC, as its investment manager
as a Tranche B Term Lender


By:     /s/ Kelly Byrne    
Name:    Kelly Byrne
Title:     VP










[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Voya CLO 2014-1, Ltd.
BY: Voya Alternative Asset Management LLC, as its investment manager
as a Tranche B Term Lender


By:     /s/ Kelly Byrne    
Name:    Kelly Byrne
Title:     VP












[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Octagon Investment Partners XV, Ltd.
BY: Octagon Credit Investors, LLC as Collateral Manager
as a Tranche B Term Lender


By:     /s/ Kimberly Wong Lem    
Name:    Kimberly Wong Lem
Title:     Director of Portfolio Administration










[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Octagon Loan Trust 2010
BY: Octagon Credit Investors, LLC as Investment Manager
on behalf of The Bank of New York Trust Company (Cayman) Limited,
as Trustee of Octagon Loan Trust 2010
as a Tranche B Term Lender


By:     /s/ Kimberly Wong Lem    
Name:    Kimberly Wong Lem
Title:     Director of Portfolio Administration










[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------






Longfellow Place CLO, Ltd.
as a Tranche B Term Lender


By:     /s/ Scott D’Orsi    
Name:    Scott D’Orsi
Title:     Portfolio Manager














[Wesco – Fourth Amendment]



--------------------------------------------------------------------------------





SCHEDULE I
New Tranche A Term Loans


    
New Tranche A Term Lender


New Tranche A Term Loans


Barclays Bank PLC
$400,000,000.00
TOTAL
$400,000,000.00









--------------------------------------------------------------------------------





SCHEDULE II
New Revolving Commitments


    
New Revolving Lender


New Revolving Commitment
BARCLAYS BANK PLC


$33,787,878.79
BANK OF AMERICA, N.A.


$20,000,000.00
JPMORGAN CHASE BANK, N.A.


$20,000,000.00
MUFG UNION BANK, N.A.


$20,000,000.00
PNC BANK, NATIONAL ASSOCIATION


$20,000,000.00
SUMITOMO MITSUI BANKING CORPORATION


$20,000,000.00
SUNTRUST BANK, N.A.


$20,000,000.00
MORGAN STANLEY BANK NA
$20,000,000.00
HSBC BANK USA NATIONAL ASSOCIATION
$5,000,000.00
CITIZENS BANK & TRUST COMPANY
$1,212,121.21
TOTAL
$180,000,000.00







--------------------------------------------------------------------------------





SCHEDULE III
Cashless Roll Lenders


BANK OF AMERICA, N.A.
JPMORGAN CHASE BANK, N.A.
MUFG UNION BANK, N.A.
PNC BANK, NATIONAL ASSOCIATION
SUMITOMO MITSUI BANKING CORPORATION
AOZORA BANK LIMITED
HSBC BANK USA NATIONAL ASSOCIATION
ARES XXII CLO LIMITED
ARES XXIII CLO LIMITED
ARES XXIV CLO LIMITED
ARES XXV CLO LIMITED
ARES XXX CLO LIMITED
CITIZENS BANK & TRUST COMPANY
ALLSTATE LIFE INSURANCE COMPANY
CATHAY BANK
TRALEE CDO I LIMITED
VENTURE X CLO, LIMITED








--------------------------------------------------------------------------------






EXHIBIT A


Amended Credit Agreement


CREDIT AGREEMENT


among


WESCO AIRCRAFT HOLDINGS, INC.,
as Holdings,


WESCO AIRCRAFT HARDWARE CORP.,
as Borrower,


The Several Lenders from Time to Time Parties Hereto,


BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent, Issuing Lender and Swingline Lender,


BANK OF AMERICA, N.A.,
and
BARCLAYS BANK PLC,


as Tranche B Joint Lead Arrangers,


BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
JPMORGAN CHASE BANK, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC.,
RBC CAPITAL MARKETS,
KEYBANK NATIONAL ASSOCIATION,
SUMITOMO MITSUI BANKING CORPORATION,
and
MUFG UNION BANK, N.A.


as Tranche B Joint Bookrunners,



BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC.,
RBC CAPITAL MARKETS,
KEYBANK NATIONAL ASSOCIATION,
SUMITOMO MITSUI BANKING CORPORATION,


and


MUFG UNION BANK, N.A.


as Tranche B Co-Syndication Agents


BARCLAYS BANK PLC,
BBVA COMPASS BANK
PNC BANK, NATIONAL ASSOCIATION
and
RAYMOND JAMES BANK, N.A.


as Tranche B Co-Documentation Agents





BARCLAYS BANK PLC,
JPMORGAN CHASE BANK, N.A.,
MERRILL, LYNCH, PIERCE, FENNER & SMITH, INC.,
MORGAN STANLEY SENIOR FUNDING, INC.,
MUFG UNION BANK, N.A.,
PNC CAPITAL MARKETS LLC
SUMITOMO MITSUI BANKING CORPORATION


and


SUNTRUST ROBINSON HUMPHREY, INC.


as Tranche A/RCF Joint Lead Arrangers and Joint Bookrunners
BARCLAYS BANK PLC,
JPMORGAN CHASE BANK, N.A.,
MERRILL, LYNCH, PIERCE, FENNER & SMITH, INC.,
MORGAN STANLEY SENIOR FUNDING, INC.,
MUFG UNION BANK, N.A.,
PNC CAPITAL MARKETS LLC
SUMITOMO MITSUI BANKING CORPORATION


and


SUNTRUST BANK, N.A.


as Tranche A/RCF Co-Syndication Agents







--------------------------------------------------------------------------------





 
 
 
 
 









--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


Section 1.
DEFINITIONS
1


 
 
 
1.1
Defined Terms
1


1.2
Other Definitional Provisions
37


1.3
Accounting Terms
38


1.4
Reserved
38


1.5
Calculation of Baskets
38


1.6
Pro Forma Calculations
38


1.7
Limited Condition Acquisition Proviso
39


 
 
 
Section 2.
AMOUNT AND TERMS OF COMMITMENTS
39


 
 
 
2.1
Term Loan Commitments
39


2.2
Procedure for Term Loan Borrowing
39


2.3
Repayment of Term Loans
40


2.4
Revolving Commitments
40


2.5
Procedure for Revolving Loan Borrowing
41


2.6
Swingline Commitment
41


2.7
Procedure for Swingline Borrowing; Refunding of Swingline Loans
42


2.8
Repayment of Loans
43


2.9
Commitment Fees, etc.
44


2.10
Termination or Reduction of Revolving Commitments
44


2.11
Optional Prepayments
45


2.12
Mandatory Prepayments
45


2.13
Conversion and Continuation Options
47


2.14
Minimum Amounts and Maximum Number of Eurocurrency Tranches
47


2.15
Interest Rates and Payment Dates
48


2.16
Computation of Interest and Fees
48


2.17
Inability to Determine Interest Rate
49


2.18
Pro Rata Treatment and Payments
49


2.19
Requirements of Law
51


2.20
Taxes
52


2.21
Indemnity
55


2.22
Illegality
55


2.23
Change of Lending Office
55


2.24
Replacement of Lenders
55


2.25
Incremental Loans
56


2.26
Defaulting Lenders
58


 
 
 
Section 3.
LETTERS OF CREDIT
59


 
 
 
3.1
L/C Commitment
59


3.2
Procedure for Issuance of Letter of Credit
60


3.3
Fees and Other Charges
60


3.4
L/C Participations
61


3.5
Reimbursement Obligation of the Borrower
62





i



--------------------------------------------------------------------------------





3.6
Obligations Absolute
63


3.7
Letter of Credit Payments
63


3.8
Applications
63


 
 
 
Section 4.
REPRESENTATIONS AND WARRANTIES
63


 
 
 
4.1
[Reserved]
64


4.2
No Change
64


4.3
Existence; Compliance with Law
64


4.4
Corporate Power; Authorization; Enforceable Obligations
64


4.5
No Legal Bar
65


4.6
No Material Litigation
65


4.7
No Default
65


4.8
Ownership of Property; Liens
65


4.9
Intellectual Property
65


4.10
Taxes
66


4.11
Federal Regulations
66


4.12
ERISA
66


4.13
Investment Company Act
66


4.14
Subsidiaries
66


4.15
Environmental Matters
67


4.16
Accuracy of Information, etc.
67


4.17
Security Documents
67


4.18
Solvency
68


 
 
 
Section 5.
CONDITIONS PRECEDENT
68


 
 
 
5.1
[Reserved].
68


5.2
Conditions to Each Extension of Credit
68


 
 
 
Section 6.
AFFIRMATIVE COVENANTS
68


 
 
 
6.1
Financial Statements
69


6.2
Certificates; Other Information
69


6.3
Payment of Obligations
71


6.4
Conduct of Business and Maintenance of Existence, etc.; Compliance
71


6.5
Maintenance of Property; Insurance
71


6.6
Inspection of Property; Books and Records; Discussions
72


6.7
Notices
72


6.8
Additional Collateral, etc.
73


6.9
Further Assurances
75


6.10
Use of Proceeds
75


6.11
Changes in Jurisdictions of Organization; Name
75


 
 
 
Section 7.
NEGATIVE COVENANTS
75


 
 
 
7.1
Consolidated Total Leverage Ratio
76


7.2
Indebtedness
76


7.3
Liens
79





ii



--------------------------------------------------------------------------------





7.4
Fundamental Changes
82


7.5
Dispositions of Property
83


7.6
Restricted Payments
85


7.7
[Reserved.]
87


7.8
Investments
87


7.9
Optional Payments and Modifications of Certain Debt Instruments
90


7.10
Transactions with Affiliates
90


7.11
Sales and Leasebacks
91


7.12
Changes in Fiscal Periods
91


7.13
Negative Pledge Clauses
91


7.14
Clauses Restricting Subsidiary Distributions
91


7.15
Lines of Business
92


7.16
Limitation on Hedge Agreements
92


 
 
 
Section 8.
EVENTS OF DEFAULT
92


 
 
 
Section 9.
THE AGENTS
95


 
 
 
9.1
Appointment
95


9.2
Delegation of Duties
95


9.3
Exculpatory Provisions
96


9.4
Reliance by the Agents
96


9.5
Notice of Default
97


9.6
Non-Reliance on Agents and Other Lenders
97


9.7
Indemnification
97


9.8
Agent in Its Individual Capacity
98


9.9
Successor Agents
98


9.10
Authorization to Release Liens and Guarantees
99


9.11
Joint Lead Arrangers, Joint Bookrunners, Tranche B Documentation Agents and
Syndication Agents
99


9.12
Issuing Lender
99


9.13
Administrative Agent May File Proof of Claims
99


 
 
 
Section 10.
MISCELLANEOUS
100


 
 
 
10.1
Amendments and Waivers
100


10.2
Notices
103


10.3
No Waiver; Cumulative Remedies
107


10.4
Survival of Representations and Warranties
107


10.5
Payment of Expenses; Indemnification
107


10.6
Successors and Assigns; Participations and Assignments
108


10.7
Adjustments; Set‑off
113


10.8
Counterparts, Electronic Execution
114


10.9
Severability
114


10.10
Integration
114


10.11
GOVERNING LAW
114


10.12
Submission To Jurisdiction; Waivers
114


10.13
Reserved
115


10.14
Acknowledgments
115





iii



--------------------------------------------------------------------------------





10.15
Confidentiality
115


10.16
Release of Collateral and Guarantee Obligations; Subordination of Liens
116


10.17
Accounting Changes
117


10.18
WAIVERS OF JURY TRIAL
117


10.19
USA PATRIOT ACT
117


10.20
Delivery of Lender Addenda
117


10.21
Interest Rate Limitation
117


10.22
Keepwell
118







SCHEDULES:
1
Revolving Commitments, Tranche A Term Loan Commitments and Tranche B Term Loan
Commitments

1.1A    Excluded Subsidiaries
4.4    Consents, Authorizations, Filings and Notices
4.8A    Excepted Property
4.8B    Owned or Leased Real Property
4.14    Subsidiaries
4.17    UCC Filing Jurisdictions
7.2(d)    Existing Indebtedness
7.3(f)    Existing Liens
7.8    Existing Investments
7.13    Restrictions on Restricted Subsidiaries
EXHIBITS:
A    Form of Guarantee and Collateral Agreement
B    Form of Compliance Certificate
C    Form of Closing Certificate
D    Form of Assignment and Assumption
E    Form of Legal Opinion of Latham & Watkins LLP
F    Form of Exemption Certificate
G    Form of Solvency Certificate
H    Form of Joinder Agreement
I    Form of Lender Addendum
J    Auction Procedures
K-1    Form of Notice of Term Loan Borrowing
K-2    Form of Notice Revolving Loan Borrowing
L    Form of Prepayment Option Notice
M    Form of Notice of Continuation/Conversion






iv



--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated December 7, 2012 among WESCO AIRCRAFT HOLDINGS, INC., a
Delaware corporation (“Holdings”), WESCO AIRCRAFT HARDWARE CORP., a California
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”), and
BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, Issuing Lender and
Swingline Lender.
The parties hereto hereby agree as follows:
Section 1.DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“ABR”: for any day, a rate per annum rounded upwards, if necessary, to the
next 1/100 of 1% equal to the highest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the Eurocurrency Rate for a Eurocurrency Loan denominated in Dollars for a
three-month interest period beginning on such day (or if such day is not a
Business Day, on the immediately preceding Business Day) plus 1%; provided that
in no event shall ABR be less than, in the case of Tranche B Term Loans, 1.75%;
provided further that, for the avoidance of doubt, the Eurocurrency Rate for any
day shall be based on the rate appearing on the Screen for Dollars on such day
at approximately 11 A.M., London time, as the Eurocurrency Rate for deposits
denominated in Dollars and having a three-month interest period. For purposes
hereof: “Prime Rate” means the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).
“ABR Loans”: Loans denominated in Dollars the rate of interest applicable to
which is based upon the ABR.
“Accepting Lenders”: as defined in Section 10.1.
“Accounting Changes”: as defined in Section 10.17.
“Acquisition”: as defined in the definition of “Permitted Acquisition”.
“Administrative Agent”: Barclays Bank PLC, as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors and permitted assigns.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly to direct or cause the direction of the management and policies of
such Person, in either case whether by contract or otherwise.
“Affiliate Assignment Agreement”: an Assignment and Assumption Agreement
substantially in the form of Exhibit 1 to Exhibit D hereto, with such amendments
or modifications as may be approved by the Administrative Agent.





--------------------------------------------------------------------------------





“Affiliate Lenders”: collectively, Holdings and its Subsidiaries and Other
Affiliates.
“Agents”: the collective reference to the Collateral Agent and the
Administrative Agent.
“Agent-Related Party”: as defined in Section 10.2.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate amount of such
Lender’s Tranche A Term Loan Commitments and/or Tranche B Term Loan Commitments
then in effect, and if any such Commitments have been terminated, the aggregate
then unpaid principal amount of such Lender’s related Tranche A Term Loans
and/or Tranche B Term Loans, as applicable, (ii) the aggregate amount of such
Lender’s Revolving Exposure, or if the Revolving Commitments of any Class have
been terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding of such Class and (iii) the aggregate amount of such Lender’s New
Term Loan Commitments then in effect, or if such New Term Loan Commitments have
been terminated, the amount of such Lender’s New Term Loans.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the total Aggregate Exposures of all Lenders at such time.
“Agreed Purposes”: as defined in Section 10.15.
“Agreement”: this Credit Agreement, as amended by the First Amendment, and as
further amended, restated, amended and restated, waived, supplemented or
otherwise modified from time to time.
“Applicable Class”: as defined in Section 2.12(f).
“Applicable Margin” or “Applicable Commitment Fee Rate”: for any day, (a) with
respect to Revolving Loans (including any Swingline Loans) and Tranche A Term
Loans and the commitment fees payable hereunder, the applicable rate per annum
determined pursuant to the Pricing Grid and (b) with respect to the Tranche B
Term Loans that are Eurocurrency Loans, 2.50%, and with respect to the Tranche B
Term Loans that are ABR Loans, 1.50%; provided that from the Fourth Amendment
Effective Date until the first delivery of financial statements pursuant to
Section 6.1 after the Fourth Amendment Effective Date, the Applicable Margin
with respect to Revolving Loans and Tranche A Term Loans and the Applicable
Commitment Fee Rate shall be determined by reference to Level IV of the Pricing
Grid, and thereafter the Applicable Margin with respect to Revolving Loans and
Tranche A Term Loans and the Applicable Commitment Fee Rate shall be determined
in accordance with the Pricing Grid based on the most recently delivered
financial statements delivered pursuant to Section 6.1.
“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.
“Approved Fund”: as defined in Section 10.6(b).
“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property by any Loan Party (a) not in the ordinary course of business under
Section 7.5(e) or (v) or (b) not otherwise permitted under Section 7.5, in each
case, which yields Net Cash Proceeds to any Loan Party (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $7,500,000.


2





--------------------------------------------------------------------------------





“Assignee”: as defined in Section 10.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.
“Auction”: as defined in Section 10.6(g).
“Auction Manager”: (a) any of the Administrative Agent or the Joint Lead
Arrangers, as determined by the Borrower or (b) any other financial institution
or advisor agreed by the Borrower and the Administrative Agent (whether or not
an Affiliate of the Administrative Agent) to act as an arranger in connection
with any repurchases pursuant to Section 10.6(g).
“Available Amount”: as at any date, the sum of, without duplication and, in the
case of clauses (c) through (g) below, to the extent not otherwise included in
Excess Cash Flow:
(a)    $148,530,000;
(b)    50% of Consolidated Net Income for the period (treated as one accounting
period) from October 1, 2015 to the end of the most recent Test Period;
(c)    the Net Cash Proceeds received from any Equity Issuance by, or capital
contribution to, Holdings or the Borrower made after the Closing Date (other
than Specified Equity Contributions and Equity Issuances of Disqualified Capital
Stock) which, in the case of any such Equity Issuance by, or capital
contribution to, Holdings, have been contributed in cash as common equity to the
Borrower;
(d)    the aggregate amount of proceeds received by the Loan Parties after the
Closing Date that (i) would have constituted Net Cash Proceeds pursuant to
clause (a) of the definition of “Net Cash Proceeds” except for the operation of
any of (A) the Dollar threshold set forth in the definition of “Asset Sale”, and
(B) the Dollar threshold set forth in the definition of “Recovery Event” or
(ii) constitutes proceeds declined for prepayment that are returned to the
Borrower pursuant to Section 2.12;
(e)    the aggregate principal amount of any Indebtedness of Holdings or any
Restricted Subsidiary issued after the Closing Date (other than Indebtedness
issued to a Restricted Subsidiary), which has been extinguished after being
converted into or exchanged for Capital Stock in Holdings or any parent company;
(f)    the amount received by Holdings or any Restricted Subsidiary in cash (and
the fair market value (as determined in good faith by Holdings) of Property
other than cash received by Holdings or any Restricted Subsidiary) after the
Closing Date from any dividend or other distribution by an Unrestricted
Subsidiary;
(g)    in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary and becomes a Subsidiary Guarantor or has been merged,
consolidated or amalgamated with or into, or transfers or conveys its assets to,
or is liquidated into, Holdings, the Borrower or any Subsidiary Guarantor, the
fair market value (as determined in good faith by the Borrower) of the
Investments of Holdings or any Restricted Subsidiary in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable)


3





--------------------------------------------------------------------------------





to the extent the Investment in such Unrestricted Subsidiary was made by
Holdings or any of its Restricted Subsidiaries with the Available Amount;
(h)    an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in cash or Cash Equivalents by the Borrower
or any Restricted Subsidiary in respect of any Permitted Acquisition or
Investments made after the Closing Date pursuant to Sections 7.8(f), 7.8(n)
and 7.8(o) using the Available Amount; and
(i)    the aggregate amount actually received in cash or Cash Equivalents by the
Borrower or any Restricted Subsidiary in connection with the sale, transfer or
other disposition of its ownership interest in any joint venture that is not a
Subsidiary or in any Unrestricted Subsidiary, in each case, to the extent of the
Investment in such joint venture or Unrestricted Subsidiary;
minus, the sum of
(a)    the amount of Indebtedness incurred after the Closing Date pursuant to
Section 7.2(h) using the Available Amount;
(b)    the amount of Restricted Payments made after the Closing Date pursuant to
Section 7.6(e) using the Available Amount; and
(c)    the amount of any Investments made after the Closing Date in respect of
any Permitted Acquisition or Investments made after the Closing Date pursuant to
Sections 7.8(f) and 7.8(o) using the Available Amount which, for the avoidance
of doubt, will not include any Haas Acquisition Costs.
“Available Revolving Commitment”: as to any Revolving Lender of any Class at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment of such Class then in effect over (b) such Lender’s Revolving
Extensions of Credit of such Class then outstanding; provided that in
calculating any Revolving Lender’s Revolving Extensions of Credit for the
purpose of determining such Revolving Lender’s Available Revolving Commitments
of such Class pursuant to Section 2.9(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Below Threshold Asset Disposition Proceeds”: the aggregate cumulative amount of
Net Cash Proceeds received by the Loan Parties after the Closing Date that would
have constituted Net Cash Proceeds of an Asset Sale except for the operation of
clause (a) of the definition thereof.
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).


4





--------------------------------------------------------------------------------





“Borrower”: as defined in the preamble hereto.
“Borrower Materials” means any materials and/or information provided by or on
behalf of the Borrower hereunder and under the other Loan Documents to the
Administrative Agent and/or any Joint Lead Arranger and made available to the
Lenders on the Platform.
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
“Business”: the provision of inventory management services and the purchase,
sale and distribution of parts, machined parts, electronic products, bearings,
other C-class parts, fastener installation tooling and other parts used by the
Borrower’s customers and various services relating, incidental or ancillary
thereto.
“Business Day”: a day (a) other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close and
(b) with respect to notices and determinations in connection with, and payments
of principal and interest on, Eurocurrency Loans, such day is also a day for
trading by and between banks in deposits in Dollars in the interbank
eurocurrency market.
“Canadian Reorganization”: collectively, the transactions described on Exhibit A
attached to the Second Amendment and occurring on or about August 28, 2014 and
on or about the Second Amendment Effective Date.
“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease but excluding any amount representing capitalized
interest) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) which are
required to be capitalized under GAAP on a balance sheet of such Person;
provided that in any event the term “Capital Expenditures” shall exclude:
(i) any Permitted Acquisition and any other Investment permitted hereunder;
(ii) any expenditures to the extent financed with any Reinvestment Deferred
Amount; (iii) expenditures for leasehold improvements for which such Person is
reimbursed or receives a credit; and (iv) expenditures to the extent they are
made with the proceeds of equity contributions (other than Specified Equity
Contributions and in respect of Disqualified Capital Stock) made to Holdings or
the Restricted Subsidiaries after the Closing Date.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP as in effect on
the Fourth Amendment Effective Date.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).
“Capped Incremental Amount”: as defined in the definition of “Incremental Cap”.
“Capped Incremental Facility”: as defined in the definition of “Incremental
Cap”.


5





--------------------------------------------------------------------------------





“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A‑2 by S&P or P‑2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of any of clauses (a) through
(f) of this definition; or (h) money market funds that (i) purport to comply
generally with the criteria set forth in SEC Rule 2a‑7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P or Aaa by Moody’s or
carrying an equivalent rating by a nationally recognized rating agency, and
(iii) have portfolio assets of at least $5,000,000,000.
“Cashless Roll Letters” means each Cashless Roll Letter dated on or about the
date hereof by and among, inter alios, the Borrower, the Administrative Agent
and each Lender which is a party thereto.
“Cash Management Obligations”: obligations owed by the Borrower or any Guarantor
to any Lender or any Affiliate of a Lender in respect of any overdraft and
related liabilities arising from treasury, depository and cash management
services, credit or debit card, or any automated clearing house transfers of
funds.
“Certificated Security”: as defined in the Guarantee and Collateral Agreement.
“Chattel Paper”: as defined in the Guarantee and Collateral Agreement.
“Class”: (a) when used in reference to any Loan or borrowing, refers to whether
such Loan, or the Loans constituting such borrowing, are Revolving Loans,
Tranche A Term Loans, Tranche B Term Loans or, if applicable, a Tranche of New
Term Loans; (b) when used in reference to any Lender, refers to whether such
Lender is a Revolving Lender, a Tranche A Term Loans, Tranche B Term Lender or a
New Term Lender under a Tranche of New Term Loans; and (c) when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment, Tranche A Term Loan Commitment, Tranche B Term Loan Commitment or
Tranche of New Term Loan Commitment.
“Closing Date”: December 7, 2012, which was the date on which the conditions
precedent set forth in Section 5.1 were satisfied and the initial Tranche A Term
Loans hereunder were funded.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.


6





--------------------------------------------------------------------------------





“Co-Investors”: any co-investors designated by the Sponsor who may own, directly
or indirectly, no more than 15%, in the aggregate, of the Capital Stock of
Holdings.
“Collateral”: collectively, the meaning assigned to such term in the Guarantee
and Collateral Agreement and any real property subject to a Lien under a
Mortgage (or if the context so requires, intended to be subject to such a Lien).
“Collateral Agent”: Barclays Bank PLC, in its capacity as collateral agent for
the Secured Parties under the Security Documents and any of its successors and
permitted assigns.
“Commitment”: as to any Lender, the sum of the Revolving Commitments, the
Tranche A Term Loan Commitments, the Tranche B Term Loan Commitments and the New
Term Loan Commitments (if any) of such Lender.
“Committed Reinvestment Amount”: as defined in the definition of “Reinvestment
Prepayment Amount”.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with Holdings within the meaning of Section 4001 of ERISA
or is part of a group that includes Holdings and that is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.
“Commonly Controlled Plan”: as defined in Section 4.12(b).
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
“Confidential Information”: as defined in Section 10.15.
“Consolidated Current Assets”: at any date, all amounts (other than cash, Cash
Equivalents and Foreign Cash Equivalents) that would, in conformity with GAAP,
be set forth opposite the caption “total current assets” (or any like caption)
on a consolidated balance sheet of Holdings and its Restricted Subsidiaries at
such date.
“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries at such date, but excluding (a) the current
portion of any Indebtedness of Holdings and its Restricted Subsidiaries and
(b) without duplication, all Indebtedness consisting of Revolving Loans or
Swingline Loans, to the extent otherwise included therein.
“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries (or, in the case of Holdings, its Restricted
Subsidiaries) for such period plus, without duplication and to the extent
reflected as a charge in the statement of such Consolidated Net Income for such
period, the sum of (a) income tax (or any alternative tax in lieu thereof)
expense (including state, local, franchise, excise, foreign withholding and
similar taxes), (b) Consolidated Net Interest Expense of such Person and its
Subsidiaries (or, in the case of Holdings, its Restricted Subsidiaries),
amortization or writeoff of debt discount, debt issuance costs and commissions,
premiums, discounts and other fees and charges associated with Indebtedness
(including commitment and administrative fees and charges with


7





--------------------------------------------------------------------------------





respect to the Facilities), (c) depreciation and amortization expense,
(d) amortization or impairment of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary, infrequent, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business),
(f) any other non-cash charges, expenses or losses, including in relation to
earn-outs and similar obligations, (g) restructuring and integration costs,
including, without limitation, any severance costs, costs associated with office
openings or closings and consolidation, relocation or integration costs and
other non-recurring business optimization and restructuring charges and
expenses, (h) stock-option based and other equity-based compensation expenses,
(i) transaction costs, fees, losses and expenses (including those relating to
transactions contemplated hereby (including any amendments or waivers of the
Loan Documents), and those payable in connection with the sale of Capital Stock,
the incurrence of Indebtedness permitted under Section 7.2, transactions
permitted by Section 7.4, Dispositions permitted by Section 7.5 or any Permitted
Acquisition or other Investment permitted under Section 7.8 (in each case
whether or not successful)), (j) all fees and expenses paid pursuant to the
Management Agreement, (k) proceeds from any business interruption insurance (in
the case of this clause (k) to the extent not reflected as revenue or income in
such statement of such Consolidated Net Income), (l) losses recognized and
expenses incurred in connection with the effect of currency and exchange rate
fluctuations on intercompany balances and other balance sheet items, (m) cash
expenses relating to earn-outs and similar obligations, (n) to the extent
actually reimbursed, charges, losses, lost profits, write-offs or expenses
incurred to the extent covered by indemnification provisions in any agreement in
connection with a Permitted Acquisition or any other acquisition permitted by
Section 7.8, (o) the amount of cost savings and other operating improvements and
synergies projected by the Borrower in good faith and certified in writing to
the Administrative Agent to be realized as a result of any acquisition or
Disposition (including the termination or discontinuance of activities
constituting such business) of business entities or properties or assets,
constituting a division or line of business of any business entity, division or
line of business that is the subject of any such acquisition or Disposition, or
from any operational change taken or committed to be taken during such period
(in each case calculated on a pro forma basis as though such cost savings and
other operating improvements and synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions to the extent already included in the Consolidated Net Income
for such period, provided that (i) the Borrower shall have certified to the
Administrative Agent that (A) such cost savings, operating improvements and
synergies are reasonably anticipated to result from such actions and (B) such
actions have been taken, or have been committed to be taken and the benefits
resulting therefrom are anticipated by the Borrower to be realized
within 12 months, (ii) no cost savings shall be added pursuant to this
clause (o) to the extent already included in clause (e) above with respect to
such period and (iii) the amount of such cost savings, operating improvements
and synergies shall not exceed 10% of Consolidated EBITDA for any period of 12
consecutive months, (p) Public Company Costs and (q) losses or discounts on
sales of receivables and related assets in connection with any Permitted
Receivables Financing (provided, in each case, that if there are any collections
in respect of such losses or discounts in any future period, the collections in
respect thereof shall be subtracted from Consolidated EBITDA), provided that the
amount of such Public Company Costs shall not exceed $4,000,000 for any period
of 12 consecutive months; minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) any extraordinary,
infrequent, unusual or non-recurring income or gains (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, gains on the sales of assets outside of the ordinary
course of business), (b) any other non-cash income or gains (other than the
accrual of revenue in the ordinary course), but excluding any such items (i) in
respect of which cash was received in a prior period or will be received in a
future period or (ii) which represents the reversal in such period of any
accrual of, or reserve for, anticipated cash charges in any prior period where
such accrual or reserve is no longer required, all as determined on a
consolidated basis and (c) gains realized and income accrued in connection with
the effect of currency and exchange rate fluctuations on intercompany balances


8





--------------------------------------------------------------------------------





and other balance sheet items; provided that for purposes of calculating
Consolidated EBITDA of Holdings and its Restricted Subsidiaries for any period,
(A) the Consolidated EBITDA of any Person acquired by Holdings or its Restricted
Subsidiaries during such period shall be included on a pro forma basis for such
period (but assuming the consummation of such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred on the first day
of such period), (B) the Consolidated EBITDA of any Person Disposed of by
Holdings or its Restricted Subsidiaries during such period shall be excluded for
such period (assuming the consummation of such Disposition and the repayment of
any Indebtedness in connection therewith occurred on the first day of such
period) and (C) the Consolidated EBITDA generated by any Qualified Contract that
has been entered into by Holdings or any Restricted Subsidiary during such
period will be given pro forma effect for such period as if such Qualified
Contract had been entered into on the first day of such period; provided that
such Consolidated EBITDA shall be certified by Holdings as having been
determined in good faith to be reasonably anticipated to be realizable within
12 months following the date such Qualified Contract is entered into. For
purposes of determining compliance with the financial covenant set forth in
Section 7.1, (i) any cash common equity contribution or (ii) any other equity
contribution on terms reasonably acceptable to the Administrative Agent, made by
Holdings to the Borrower or any Subsidiary Guarantor on or after the first day
of any fiscal quarter and prior to the day that is 10 days after the day on
which financial statements are required to be delivered for such fiscal quarter
(it being understood that each such contribution shall be credited with respect
to only one fiscal quarter; provided that such credit shall be effective as to
such fiscal quarter for all periods in which such fiscal quarter is included)
will, at the request of Holdings, be deemed to increase, dollar for dollar,
Consolidated EBITDA for such fiscal quarter for the purposes of determining
compliance with such financial covenant at the end of such fiscal quarter and
applicable subsequent periods (any such equity contribution so included in the
calculation of Consolidated EBITDA, a “Specified Equity Contribution”); provided
that (a) in each four fiscal quarter period there shall be a period of at least
two fiscal quarters in which no Specified Equity Contribution is made, (b) no
more than four Specified Equity Contributions shall be made so long as the
Commitments remain in effect, any Letter of Credit remains outstanding (that has
not been cash collateralized or backstopped) or any Loan or other amount is
owing to any Lender or any Agent hereunder and (c) the amount of any Specified
Equity Contribution shall be no greater than the amount required to cause
Holdings to be in compliance with the financial covenant set forth in
Section 7.1. Notwithstanding the forgoing, Consolidated EBITDA shall be
calculated without giving effect to the non-cash effects of purchase accounting
or similar adjustments required or permitted by GAAP in connection with any
Investment (including any Permitted Acquisition). Notwithstanding the foregoing,
from and after the First Amendment Effective Date, Consolidated EBITDA, solely
with respect to Haas Group Inc. and its Subsidiaries, shall be deemed to be
$10,700,000 for the fiscal quarter ending March 31, 2013, $11,100,000 for the
fiscal quarter ending June 30, 2013, $10,700,000 for the fiscal quarter ending
September 30, 2013 and $11,100,000 for the fiscal quarter ending December 31,
2013.
“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries (or, in the case of
Holdings, its Restricted Subsidiaries) for such period, determined on a
consolidated basis in accordance with GAAP; provided that in calculating
Consolidated Net Income of Holdings and its consolidated Restricted Subsidiaries
for any period, there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Restricted Subsidiary of Holdings
or is merged into or consolidated with Holdings or any of its Subsidiaries and
(b) the income (or deficit) of any Person (other than a Restricted Subsidiary of
Holdings) in which Holdings or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by Holdings or such Restricted Subsidiary in the form of dividends or
similar distributions (which dividends and distributions shall be included in
the calculation of Consolidated Net Income). Notwithstanding the foregoing, for
purposes of calculating Excess Cash Flow, Consolidated Net Income shall not
include: (i) extraordinary or infrequent gains for such period, (ii) the
cumulative effect of a change


9





--------------------------------------------------------------------------------





in accounting principles during such period, (iii) any fees and expenses
incurred during such period, or any amortization thereof for such period, in
connection with any acquisition, investment, recapitalization, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction undertaken but not
completed) and any charges or non-recurring merger costs incurred during such
period as a result of any such transaction and (iv) any income (loss) for such
period attributable to the early extinguishment of Indebtedness or Hedge
Agreements. There shall be excluded from Consolidated Net Income for any period
the purchase accounting effects of adjustments to inventory, property and
equipment, software and other intangible assets and deferred revenue required or
permitted by GAAP and related authoritative pronouncements as a result of any
consummated acquisition whether consummated before or after the Closing Date, or
the amortization or write-off of any amounts thereof.
“Consolidated Net Interest Expense”: of any Person for any period, (a) total
cash interest expense (including that attributable to Capital Lease Obligations)
of such Person and its Subsidiaries (or, in the case of Holdings, its Restricted
Subsidiaries) for such period with respect to all outstanding Indebtedness of
such Person and its Subsidiaries (or, in the case of Holdings, its Restricted
Subsidiaries), minus (b) the sum of (i) total cash interest income of such
Person and its Subsidiaries (or, in the case of Holdings, its Restricted
Subsidiaries) for such period, in each case determined in accordance with GAAP
plus (ii) any one time financing fees (to the extent included in such Person’s
consolidated interest expense for such period), including, with respect to
Holdings, those paid in connection with the transactions occurring on the
Closing Date or in connection with any amendment hereof. For purposes of the
foregoing, interest expense of any Person shall be determined after giving
effect to any net payments made or received by such Person with respect to
interest rate Hedge Agreements (other than early termination payments) permitted
hereunder.
“Consolidated Total Leverage”: at any date, the aggregate principal amount of
all Funded Debt of Holdings and its Restricted Subsidiaries at such date, minus
cash and Cash Equivalents (other than any restricted cash, restricted Cash
Equivalents or Foreign Cash Equivalents (but only to the extent any Requirement
of Law restricts repatriation of such Foreign Cash Equivalents to Holdings and
its Restricted Subsidiaries) held by Holdings and its Restricted Subsidiaries on
such date, in each case determined on a consolidated basis in accordance with
GAAP.
“Consolidated Total Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters of Holdings, the ratio of (a) Consolidated Total
Leverage on such day to (b) Consolidated EBITDA of Holdings and its Restricted
Subsidiaries for such period.
“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets on such date less (b) Consolidated Current Liabilities on such
date.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.
“Currency”: Dollars.
“Debt Fund Affiliate”: any Affiliate of Holdings that is a bona fide diversified
debt fund, provided that the Sponsor does not, directly or indirectly, possess
the power to direct or cause the direction of the investment policies of any
such fund.
“Debtor Relief Laws”: means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium,


10





--------------------------------------------------------------------------------





rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect.
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: subject to Section 2.26(a), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Lender, any Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Lender or Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder or has made
a public statement to that effect (unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In-Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.26(a)) upon delivery of written notice
of such determination to the Borrower, each Issuing Lender, each Swingline
Lender and each Lender.
“Derivatives Counterparty”: as defined in Section 7.6.
“Differential Amount”: as defined in Section 7.5(l).
“Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Capital Stock”: Capital Stock (other than, for purposes of
determining compliance with Section 7.1, any Capital Stock issued in connection
with a Specified Equity Contribution


11





--------------------------------------------------------------------------------





for such periods as such Specified Equity Contribution is deemed to increase
Consolidated EBITDA) that (a) requires the payment of any dividends (other than
dividends payable solely in shares of Qualified Capital Stock), (b) matures or
is mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (other than solely for Qualified
Capital Stock), in each case in whole or in part and whether upon the occurrence
of any event, pursuant to a sinking fund obligation on a fixed date or otherwise
(including as the result of a failure to maintain or achieve any financial
performance standards), prior to the date that is 91 days after the final
scheduled maturity date of the Loans (other than (i) upon payment in full of the
Obligations (other than indemnification and other contingent obligations not yet
due and owing and Obligations in respect of Specified Hedge Agreements or Cash
Management Obligations) or (ii) upon a “change in control”; provided that any
payment required pursuant to this clause (ii) is contractually subordinated in
right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent) or (c) are convertible or exchangeable, automatically or
at the option of any holder thereof, into any Indebtedness, Capital Stock or
other assets other than Qualified Capital Stock.
“Disqualified Institution”: (i) those institutions identified by the Borrower in
writing to the Administrative Agent prior to the Closing Date and their known
Affiliates (other than bona fide debt fund Affiliates) and (ii) business
competitors of the Borrower and its Subsidiaries identified in writing to the
Administrative Agent from time to time and their known Affiliates (other than
bona fide debt fund Affiliates). Notwithstanding anything herein to the contrary
(i) the Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions of this Agreement relating to Disqualified Institutions or
maintain the list of Disqualified Institutions, (ii) any update to the list of
Disqualified Institutions shall not have retroactive effect and (iii)
assignments and participations to Disqualified Institutions shall only be
prohibited to the extent that the list of Disqualified Institutions has been
made available to all Lenders.


“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any direct or indirect Restricted Subsidiary of Holdings
organized under the laws of any jurisdiction within the United States other than
those directly owned by a Foreign Subsidiary.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws”: any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes or decrees (including, without limitation, common
law) of any international authority, foreign government, the United States, or
any state, provincial, local, municipal or other governmental


12





--------------------------------------------------------------------------------





authority, regulating, relating to or imposing liability or standards of conduct
concerning protection of the environment, as has been, is now, or at any time
hereafter is, in effect.
“Environmental Liability”: any liability, claim, action, suit, judgment or order
under or relating to any Environmental Law for any damages, injunctive relief,
losses, fines, penalties, fees, expenses (including reasonable fees and expenses
of attorneys and consultants) or costs, whether contingent or otherwise,
including those arising from or relating to: (a) compliance or non-compliance
with any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the Release of any
Materials of Environmental Concern or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Issuance”: any issuance by Holdings or its Restricted Subsidiaries of
its Capital Stock in a public or private offering.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Eurocurrency Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Screen as
of 11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period, as the Eurocurrency Rate for deposits denominated in Dollars
with a maturity comparable to such Interest Period; provided that in no event
shall the Eurocurrency Base Rate be less than, (i) in the case of Tranche B Term
Loans, 0.75% and (ii) in the case of the Tranche A Term Loans and Revolving
Loans, 0.00%. In the event that such rate does not appear on the Screen at such
time for any reason, then the “Eurocurrency Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying
eurocurrency rates in Dollars as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered deposits in the relevant currency at or about
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period in the interbank eurocurrency market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.
“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.
“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements







13





--------------------------------------------------------------------------------





“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans
denominated in Dollars under a particular Facility the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).
“Event of Default”: any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excess Amount”: as defined in Section 7.4(c).
“Excess Cash Flow”: for any fiscal year of Holdings, the difference, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation,
amortization and deferred tax expense) deducted in arriving at such Consolidated
Net Income, (iii) the amount of the decrease, if any, in Consolidated Working
Capital for such fiscal year, (iv) the aggregate net amount of non‑cash loss on
the Disposition of Property by Holdings and its Restricted Subsidiaries during
such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent deducted in arriving at such Consolidated Net Income
and (v) the net increase during such fiscal year (if any) in deferred tax
liabilities or decrease in deferred tax assets (in each case to the extent
reflected in Consolidated Net Income and not included in Consolidated Working
Capital) of Holdings minus (b) the sum, without duplication (including, in the
case of clauses (ii) and (viii) below, duplication across periods; provided that
all or any portion of the amounts referred to in clauses (ii) and (viii) below
with respect to a period may be applied in the determination of Excess Cash Flow
for any subsequent period to the extent such amounts did not previously result
in a reduction of Excess Cash Flow in any prior period), of (i) the amount of
all non‑cash gains or credits included in arriving at such Consolidated Net
Income (including, without limitation, credits included in the calculation of
deferred tax assets and liabilities), (ii) the aggregate amount (A) actually
paid by Holdings and its Restricted Subsidiaries in cash during such fiscal year
on account of Capital Expenditures and Permitted Acquisitions and (B) committed
during such fiscal year to be used to make Capital Expenditures or Permitted
Acquisitions which in either case have been actually made or consummated or for
which a binding agreement exists as of the time of determination of Excess Cash
Flow for such fiscal year (in each case under this clause (ii) other than to the
extent any such Capital Expenditure or Permitted Acquisition is made (or, in the
case of the preceding clause (B), is expected to be made) with the proceeds of
new long-term Indebtedness or an Equity Issuance or with the proceeds of any
Reinvestment Deferred Amount), (iii) the aggregate amount of all regularly
scheduled principal payments or prepayments (including, without limitation,
voluntary prepayments (other than with respect to the Term Loans or Revolving
Loans)) of Indebtedness (including, without limitation, the Term Loans) of
Holdings and its Restricted Subsidiaries made during such fiscal year (other
than in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder and other than to the
extent any such prepayments are the result of the incurrence of additional
indebtedness), (iv) the amount of the increase, if any, in Consolidated Working
Capital for such fiscal year, (v) the aggregate net amount of non-cash gain on
the Disposition of Property by Holdings and its Restricted Subsidiaries during
such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent included in arriving at such Consolidated Net Income,
(vi) fees and expenses incurred in connection with the closing of


14





--------------------------------------------------------------------------------





the Loan Documents (including amendments of the foregoing), (vii) purchase price
adjustments paid or received in connection with any Permitted Acquisition or any
other acquisition permitted under Section 7.8, (viii) the net amount of
Investments made during such period pursuant to paragraphs (d), (f), (h), (l),
(o), (q), (x) and (aa) of Section 7.8 or committed during such period to be used
to make Investments pursuant to such paragraphs of Section 7.8 which have been
actually made or for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such period, (ix) the amount (determined
by Holdings) of such Consolidated Net Income which is mandatorily prepaid or
reinvested pursuant to Section 2.12(b) (or as to which a waiver of the
requirements of such Section applicable thereto has been granted under
Section 10.1) prior to the date of determination of Excess Cash Flow for such
fiscal year as a result of any Asset Sale or Recovery Event and (x) the net
decrease during such fiscal year (if any) in deferred tax liabilities or
increase in deferred tax assets (in each case to the extent reflected in
Consolidated Net Income and not included in Consolidated Working Capital) of
Holdings.
“Excess Cash Flow Application Date”: as defined in Section 2.12(c).
“Excess Cash Flow Percentage”: 50%; provided that the Excess Cash Flow
Percentage for any Excess Cash Flow Application Date shall be reduced to 25% if
the Consolidated Total Leverage Ratio as of the last day of the fiscal year most
recently ended prior to such date is less than 3.00 to 1.0 but not less than
2.50:1.00 and reduced further to 0% if the Consolidated Total Leverage Ratio as
of the last day of such fiscal year is less than 2.50 to 1.0.
“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 10.22 and any
other applicable keepwell, support, or other agreement for the benefit of such
Guarantor and any and all applicable guarantees of such Guarantor’s Swap
Obligations by other Loan Parties), at the time the guarantee of (or grant of
such security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (ii) in the case of a Swap
Obligation that is required to be cleared pursuant to section 2(h) of the
Commodity Exchange Act, because such Guarantor is a “financial entity,” as
defined in section 2(h)(7)(C) the Commodity Exchange Act, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and Hedge Bank applicable to such Swap Obligations. If a Swap Obligation arises
under a master agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to the
Swap for which such guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Excluded Subsidiary”: (a) each Domestic Subsidiary which is an Immaterial
Subsidiary as of the Fourth Amendment Effective Date and listed on Schedule 1.1A
to this Agreement and each future Domestic Subsidiary which is an Immaterial
Subsidiary, in each case, for so long as such Subsidiary remains an Immaterial
Subsidiary, (b) each Domestic Subsidiary that is not a wholly-owned Subsidiary
on any date such Subsidiary would otherwise be required to become a Guarantor
pursuant to the requirements of Section 6.8(c) (for so long as such Subsidiary
remains a non-wholly-owned Restricted Subsidiary), (c) any Foreign Subsidiary
Holding Company and any Subsidiaries owned directly or indirectly by such
Foreign Subsidiary Holding Company, (d) each Domestic Subsidiary that is a
direct or indirect Subsidiary of a Foreign


15





--------------------------------------------------------------------------------





Subsidiary, (e) each Unrestricted Subsidiary, (f) each Domestic Subsidiary to
the extent that (i) such Domestic Subsidiary is prohibited by any applicable
Contractual Obligation or Requirement of Law from guaranteeing the Obligations,
(ii) any Contractual Obligation prohibits such guarantee without the consent of
the other party or (iii) a guarantee of the Obligations would give any other
party to a Contractual Obligation the right to terminate its obligation
thereunder; provided that such Contractual Obligation was not entered into in
contemplation of permitting such Domestic Subsidiary not to become a Guarantor
and clauses (ii) and (iii) shall not be applicable if (A) such other party is a
Loan Party or a wholly-owned Subsidiary or (B) consent has been obtained to
provide such guarantee and for so long as such Contractual Obligation or
replacement or renewal thereof is in effect, (g) any special purpose entity or
any Receivables Subsidiary or (h) any other Domestic Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed by
notice to the Borrower) the cost of providing a guarantee is excessive in view
of the benefits to be obtained by the Lenders.
“Excluded Taxes”: as defined in Section 2.20(a).
“Existing Credit Agreement”: the Credit Agreement dated as of December 7, 2012,
among Holdings, the Borrower, the lenders party thereto, Barclays Bank PLC, as
Administrative Agent and the other agents and financial institutions party
thereto, as amended.
“Facility”: each of (a) the Tranche A Term Loan Commitments and the Tranche A
Term Loans (the “Tranche A Term Facility”), (b)  the Tranche B Term Loan
Commitments and the Tranche B Term Loans (the “Tranche B Term Facility”),
(c) the Revolving Commitments and the extensions of credit made thereunder (the
“Revolving Facility”), (d) [reserved] and (e) each Tranche of New Term Loans and
the related New Term Loan Commitments (each, a “New Term Loan Facility”).
“FATCA”: means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate shall beless than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Fee Payment Date”: commencing on December 31, 2016, (a) the last Business Day
of each March, June, September and December and (b) the last day of the
Revolving Commitment Period.
“First Amendment”: the First Amendment dated as of February 28, 2014, among
Holdings, the Borrower, the Subsidiary Guarantors, Barclays Bank PLC as
Administrative Agent and Collateral Agent, and the Lenders party thereto.
“First Amendment Effective Date”: has the meaning assigned to such term in the
First Amendment.


16





--------------------------------------------------------------------------------





“Flintbrook”: Flintbrook Limited, a limited holding company incorporated under
the laws of England and Wales.
“Foreign Cash Equivalents”: (a) certificates of deposit or bankers acceptances
of, and bank deposits with, any bank organized under the laws of any country
that is a member of the European Economic Community or Canada or any subdivision
thereof, whose short-term commercial paper rating from S&P is at least A-1 or
the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof, in each case with maturities of not more than six months from the date
of acquisition, (b) commercial paper maturing not more than one year from the
date of creation thereof and, at the time of acquisition, having the highest
rating obtainable from either S&P’s or Moody’s and (c) shares of any money
market mutual fund that has its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above.
“Foreign Subsidiary”: any Restricted Subsidiary of Holdings that is not a
Domestic Subsidiary.
“Foreign Subsidiary Holding Company”: any Restricted Subsidiary of Holdings
which is a Domestic Subsidiary substantially all of the assets of which consist
of the Capital Stock of one or more Foreign Subsidiaries (or Restricted
Subsidiaries thereof) and other assets relating to an ownership interest in such
Capital Stock or Restricted Subsidiaries.
“Fourth Amendment”: that certain Fourth Amendment to Credit Agreement dated as
of October 4, 2016.
“Fourth Amendment Effective Date”: October 4, 2016.
“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a), (c) and (e) of the definition of
“Indebtedness” and all Guarantee Obligations of such Person in respect of the
foregoing.
“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. If at any time the SEC requires U.S.-domiciled
companies subject to the reporting requirements of the Exchange Act to use IFRS
in lieu of GAAP for financial reporting purposes, without limiting
Section 10.16, effective from and after the date on which such transition from
GAAP to IFRS is required to be completed (or, upon notice from the Borrower or
Holdings to the Administrative Agent, such earlier date as the Borrower or
Holdings, as applicable, reasonably determines that it should effectuate the
transition from GAAP to IFRS in contemplation of such SEC requirement),
references herein to GAAP shall thereafter be construed to mean (a) for periods
beginning on and after the required transition date or the date specified in
such notice, as the case may be, IFRS as in effect from time to time and (b) for
prior periods, GAAP as defined in the first sentence of this definition.
“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof and any governmental entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and, as to any Lender, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).


17





--------------------------------------------------------------------------------





“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented or otherwise modified from time to time.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) pursuant to which the
guaranteeing person has issued a guarantee, reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or by which such Person becomes
contingently liable for any Indebtedness, net worth, working capital earnings,
leases, dividends or other distributions upon the stock or equity interests (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets or any Investment
permitted under this Agreement. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.
“Haas Acquisition Costs”: those amounts incurred (i) to pay the purchase price
as required to be paid by Holdings on the First Amendment Effective Date
pursuant to the Haas Merger Agreement, (ii) to pay the fees and expenses
incurred in connection with the transactions contemplated under the Haas Merger
Agreement, the amendment of the Existing Credit Agreement in the form hereof and
the other transactions contemplated by the First Amendment and (iii) to repay
all existing third party indebtedness for borrowed money of Haas Group Inc. and
its subsidiaries (other than ordinary course capital leases, purchase money
indebtedness, equipment financings and other ordinary short term working capital
facilities existing on January 30, 2014 or permitted to be incurred under the
Hass Merger Agreement).
“Haas Merger Agreement”: that certain Agreement and Plan of Merger among Haas
Group Inc., Wesco Aircraft Holdings, Inc. and Flyer Acquisition Corp. dated as
of January 30, 2014, together with all exhibits, annexes, schedules and other
disclosure letters thereto, as amended through the First Amendment Effective
Date and pursuant to which upon the consummation of the merger provided for
thereunder, Flyer Acquisition Corp shall merge with and into Haas Group Inc.,
with Haas Group Inc. surviving such merger and immediately thereafter becoming a
wholly owned Subsidiary of Holdings and a Subsidiary Guarantor.
“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements entered into by Holdings or its Subsidiaries providing for
protection against fluctuations in interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.
“Holdings”: as defined in the preamble hereto.


18





--------------------------------------------------------------------------------





“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.
“Immaterial Subsidiary”: on any date, any Subsidiary of Holdings that (i) had
less than 7% of consolidated assets and 7% of annual consolidated revenues of
Holdings and its Restricted Subsidiaries as reflected on the most recent
financial statements delivered pursuant to Section 6.1 prior to such date and
(ii) has been designated as such by Holdings in a written notice delivered to
the Administrative Agent (other than any such Subsidiary as to which Holdings
has revoked such designation by written notice to the Administrative Agent);
provided that at no time shall all Immaterial Subsidiaries so designated by
Holdings have in the aggregate consolidated assets or annual consolidated
revenues (as reflected on the most recent financial statements delivered
pursuant to Section 6.1 prior to such time) in excess of 7.5% of consolidated
assets or annual consolidated revenues, respectively, of Holdings and its
Restricted Subsidiaries.
“Increased Amount Date”: as defined in Section 2.25(a).
“Incremental Cap”: as of any date of determination, the sum of (a) $150,000,000
(the “Capped Incremental Amount”; and such facility, the “Capped Incremental
Facility”), plus (b) the maximum aggregate principal amount that can be incurred
without causing the Consolidated Total Leverage Ratio, after giving effect to
the incurrence of any Loans or Commitments pursuant to Section 2.25 (which shall
assume (1) that all such Indebtedness is secured on a first lien basis, (2) in
the case of all incremental Revolving Commitments, that such Commitments are
fully drawn and (3) shall not include the proceeds of such incremental Loans in
calculating cash and Cash Equivalents) and the use of proceeds thereof, on a pro
forma basis, to exceed 2.75:1.00 for the most recent Test Period then ended (the
“Ratio Incremental Amount”; and such facility, the “Ratio Incremental Facility”
and together with the Capped Incremental Facility, the “Incremental Facilities”)
(subject to the Limited Condition Acquisition Proviso in connection with any
Permitted Acquisition or permitted Investment that constitutes an acquisition
(other than an intercompany Investment)); provided that (a) all Incremental
Facilities shall be incurred under the Ratio Incremental Amount prior to the
Capped Incremental Amount and (b) loans may be incurred under the Capped
Incremental Amount and the Ratio Incremental Amount, and proceeds from any such
incurrence under the Capped Incremental Amount and the Ratio Incremental Amount
may be utilized in a single transaction by first calculating the incurrence
under the Ratio Incremental Amount (without inclusion of any amounts to be
utilized pursuant to the Capped Incremental Amount) and then calculating the
incurrence under the Capped Incremental Amount.
“Incremental Facilities”: as defined in the definition of “Incremental Cap”.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade payables, current accounts and similar obligations incurred in the
ordinary course of such Person’s business and intercompany liabilities arising
in the ordinary course of business and (ii) earn-outs and other contingent
payments in respect of acquisitions except to the extent that the liability on
account of any such earn-out or contingent payment becomes fixed), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property, in which case only the lesser of the amount of such
obligation


19





--------------------------------------------------------------------------------





and the fair market value of such Property shall constitute Indebtedness),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person in respect of Disqualified Capital Stock, except for agreements with
directors, officers and employees to acquire such Capital Stock upon the death
or termination of employment of such director, officer or employee, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (f) above, and (i) all obligations of the
kind referred to in clauses (a) through (h) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on Property (including, without limitation, accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation (and in the event such Person
has not assumed or become liable for payment of such obligation, only the lesser
of the amount of such obligation and the fair market value of such Property
shall constitute Indebtedness).
“Indebtedness for Borrowed Money”: to the extent the following would be
reflected on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries prepared in accordance with GAAP, the principal amount of all
Indebtedness of Holdings and its Restricted Subsidiaries with respect to
(i) borrowed money, evidenced by debt securities, debentures, acceptances, notes
or other similar instruments, (ii) obligations under Capital Leases,
(iii) reimbursement obligations for letters of credit and financial guarantees
(without duplication) (other than ordinary course of business contingent
reimbursement obligations) and (iv) the deferred purchase price of property or
services (except for accounts payable, deferred compensation arrangements and
accrued expenses and receipt of progress and advance payments related to such
purchase price, in each case arising in the ordinary course of business).
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Instrument”: as defined in the Guarantee and Collateral Agreement.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, domain names, patents, patent
licenses, trademarks, trademark licenses, trade names, technology, know-how and
processes, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.
“Interest Payment Date”: commencing on December 31, 2016, (a) as to any ABR Loan
(other than any Swingline Loan), the last Business Day of each March, June,
September and December to occur while such Loan is outstanding and the final
maturity date of such Loan, (b) as to any Eurocurrency Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any Eurocurrency Loan having an Interest Period longer than three months, each
day that is three months, or a whole multiple thereof, after the first day of
such Interest Period and the last day of such Interest Period, (d) as to any
Loan (other than any Revolving Loan that is an ABR Loan and any Swingline Loan),
the date of any repayment or prepayment made in respect thereof and (e) as to
any Swingline Loan, the day that such Loan is required to be repaid.
“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing, continuation or conversion date, as the case may
be, with respect to such Eurocurrency Loan and ending one, two, three or six or
(if available to all Lenders under the relevant Facility) twelve months (or


20





--------------------------------------------------------------------------------





such other period acceptable to all such Lenders) thereafter, as selected by the
Borrower in its notice of borrowing or notice of continuation or conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurocurrency Loan and ending one, two, three or six or (with the consent of
each affected Lender under the relevant Facility) twelve months (or such other
period acceptable to all such Lenders) thereafter, as selected by the Borrower
by irrevocable notice to the Administrative Agent not later than 1:00 P.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    any Interest Period that would otherwise extend beyond the scheduled
Revolving Termination Date or beyond the date final payment is due on the Term
Loans shall end on the Revolving Termination Date or such due date, as
applicable; and
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“Investments”: as defined in Section 7.8.
“Issuing Lenders”: with respect to each Class of Revolving Commitments,
(a) Barclays Bank PLC or (b) any other Revolving Lender of any Class from time
to time designated by the Borrower, in its sole discretion with the consent of
the applicable Lender, as an Issuing Lender for such Class with the consent of
such other Revolving Lender in its sole discretion.
“Joinder Agreement”: an agreement substantially in the form of Exhibit H.
“Joint Bookrunners”: the Tranche B Joint Bookrunners and the Tranche A/RCF Joint
Bookrunners.


“Joint Lead Arrangers”: the collective reference to the Tranche B Joint Lead
Arrangers and the Tranche A/RCF Joint Lead Arrangers.



        “L/C Commitment”: $50,000,000.
“L/C Disbursements”: as defined in Section 3.4(a).
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed. The L/C Obligations of any Lender at any time shall be its
Revolving Percentage of the total L/C Obligations at such time.


21





--------------------------------------------------------------------------------





“L/C Participants”: with respect to Letter of Credit of a Class, the collective
reference to all the Revolving Lenders of such Class other than the applicable
Issuing Lender.
“L/C Shortfall”: as defined in Section 3.4(d).
“Lender Addendum”: with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.20.
“Lenders”: as defined in the preamble hereto.
“Letters of Credit”: as defined in Section 3.1(a).
“Lien”: any mortgage, pledge, hypothecation, collateral assignment, encumbrance,
lien (statutory or other), charge or other security interest or any other
security agreement of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing). For the
avoidance of doubt, it is understood and agreed that each of Holdings and any
Restricted Subsidiary may, as part of its business, grant licenses to third
parties to use Intellectual Property owned or developed by, or licensed to, such
entity. For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual Property.
Each of the Administrative Agent and each Lender understands that any such
licenses may be exclusive to the applicable licensees, and such exclusivity
provisions may limit the ability of the Administrative Agent to utilize, sell,
lease, license or transfer the related Intellectual Property or otherwise
realize value from such Intellectual Property pursuant hereto.
“Limited Condition Acquisition”: any Permitted Acquisition, permitted Investment
or acquisition (whether by way of merger, amalgamation, consolidation or other
business combination or the acquisition of Capital Stock or otherwise) by the
Borrower or a Restricted Subsidiary whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.
“Limited Condition Acquisition Proviso” has the meaning assigned to such term in
Section 1.7.
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: the collective reference to this Agreement, the Security
Documents, the Notes (if any) and the Cashless Roll Letters and any amendment,
waiver, supplement or other modification to any of the foregoing.
“Loan Modification Agreement”: as defined in Section 10.1.
“Loan Modification Offer”: as defined in Section 10.1.
“Loan Parties”: Holdings, the Borrower and each Subsidiary Guarantor.
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Tranche Term A Loans,
Tranche B Term Loans, New Term Loans (if any) or the Revolving Extensions of
Credit, as the case may be, outstanding under such Facility (or, (a) in the case
of the Tranche A Term Facility, prior to the borrowings to occur on the Closing
Date, the holders of more than 50% of the Tranche A Term Loan Commitments,
(b) in the case of the Tranche B Term


22





--------------------------------------------------------------------------------





Facility, prior to the borrowings to occur on the First Amendment Effective
Date, the holders of more than 50% of the Tranche B Term Loan Commitments, (c) 
in the case of any New Term Facility, prior to the termination of the New Term
Loan Commitments under such Facility, the holders of more than 50% of the New
Term Loan Commitments under such Facility, and (d) in the case of the Revolving
Facility, prior to any termination of the Revolving Commitments under such
Facility, the holders of more than 50% of the Revolving Commitments under such
Facility); provided that in determining Majority Facility Lenders at any time,
the Loans, Commitments and Revolving Extensions of Credit of each Defaulting
Lender and each Affiliate Lender (other than any Debt Fund Affiliate) shall be
disregarded.
“Management Agreement”: the Amended and Restated Management Agreement, dated as
of July 27, 2011, by and between Holdings and Carlyle Investment Management
L.L.C., a Delaware limited liability company, as in effect on the Fourth
Amendment Effective Date and as modified from time to time in any manner that is
materially adverse to the Lenders without the prior consent of the
Administrative Agent (with the approval of the Required Lenders). 
“Management Rights Agreement”: the Amended and Restated Stockholders Agreement,
by and between Carlyle Partners IV, L.P., a Delaware limited partnership, CP IV
Coinvestment L.P., a Delaware limited partnership, Falcon Aerospace Holdings,
LLC, a Delaware limited liability company, Holdings, Randy Snyder, an
Individual, Susan Snyder, an Individual and the Wesco Entities, as in effect on
the Closing Date and as modified from time to time in any manner that is
materially adverse to the Lenders without the prior consent of the
Administrative Agent (with the approval of the Required Lenders).
“Mandatory Prepayment Date”: as defined in Section 2.12(f).
“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or financial condition of Holdings and its Restricted
Subsidiaries, taken as a whole, or (b) the validity or enforceability of the
Loan Documents or the material rights and remedies of the Administrative Agent
and the Lenders thereunder, in each case, taken as a whole.
“Material Subsidiary”: any Subsidiary that is not an Immaterial Subsidiary.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity
and any other substances that is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to any Environmental Law.
“Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.
“Mortgage”: any mortgage, deed of trust, hypothec or other similar document made
by any Loan Party in favor of, or for the benefit of, the Collateral Agent for
the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Administrative Agent and Holdings (taking into account the
law of the jurisdiction in which such mortgage, deed of trust, hypothec or
similar document is to be recorded), as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.


23





--------------------------------------------------------------------------------





“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event
received by any Loan Party, net of attorneys’ fees, accountants’ fees,
investment banking fees, consulting fees, amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset which is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred by any Loan Party in connection therewith and net of taxes
paid or reasonably estimated to be payable by any Loan Party as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and (b) in connection with any Equity Issuance or other
issuance or sale of debt securities or instruments or the incurrence of Funded
Debt, the cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, consulting fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.
“New Lender”: as defined in Section 2.25(b).
“New Term Lender”: as defined in Section 2.25(a).
“New Term Loan Commitments”: as defined in Section 2.25(a).
“New Term Loan Facility”: as defined in the definition of “Facility”.
“New Term Loans”: any term loan made by any New Lender pursuant to this
Agreement.
“New Tranche Term Percentage”: as to any New Term Lender under any Tranche of
New Term Loans at any time, the percentage which the sum of such Lender’s New
Term Loan Commitments of such Tranche then constitutes of the aggregate New Term
Loan Commitments of such Tranche (or, at any time after the termination of such
New Term Loan Commitments, the percentage which the aggregate principal amount
of such Lender’s New Term Loans of such Tranche then outstanding constitutes of
the aggregate principal amount of the New Term Loans of such Tranche then
outstanding).
“No Undisclosed Information Representation”: by a Person means a representation
that such Person is not in possession of any material non-public information
with respect to Holdings or any of its direct or indirect Subsidiaries that has
not been disclosed to the Lenders generally (other than those Lenders who have
elected to not receive any non-public information with respect to Holdings or
any of its Subsidiaries), and if so disclosed could reasonably be expected to
have a material effect upon, or otherwise be material to, the market price of
the applicable Loan, or the decision of an assigning Lender to sell, or of an
assignee to purchase, such Loan.
“Non-Defaulting Lender”: any Lender other than a Defaulting Lender.
“Non-Excluded Taxes”: as defined in Section 2.20(a).
“Non-Guarantor Subsidiary”: any Subsidiary of Holdings which is not a Subsidiary
Guarantor.
“Non-Recourse Debt”: Indebtedness (a) no default with respect to which would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of Holdings or any of the Restricted Subsidiaries to declare a default on such
other Indebtedness or cause the payment thereof to be accelerated


24





--------------------------------------------------------------------------------





or payable prior to its stated maturity, and (b) as to which the lenders or
holders thereof will not have any recourse to the capital stock or assets of
Holdings or any of the Restricted Subsidiaries.
“Non-US Lender”: as defined in Section 2.20(d).
“Note”: any promissory note evidencing any Loan.
“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the
Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent, the Collateral Agent or to any Lender (or,
in the case of Specified Hedge Agreements or Cash Management Obligations of the
Borrower or any of its Subsidiaries to the Administrative Agent, the Collateral
Agent, any Lender or any affiliate of any Lender), whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Letters of Credit, any Specified Hedge Agreement or
Cash Management Obligations or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Administrative Agent or any Lender that are required to be paid by the Borrower
pursuant hereto) or otherwise; provided that (a) obligations of the Borrower or
any of its Subsidiaries under any Specified Hedge Agreement or Cash Management
Obligations shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed, (b) any release of Collateral or Guarantors effected in
the manner permitted by this Agreement shall not require the consent of holders
of obligations under Specified Hedge Agreements or Cash Management Obligations
and (c) that Obligations arising under any Specified Hedge Agreement shall
exclude all Excluded Swap Obligations.
“Other Affiliate”: any Affiliate of Holdings other than (i) any Subsidiary of
Holdings and (ii) any natural person.
“Other Taxes”: any and all present or future stamp, court or, documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, or enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document.
“Participant”: as defined in Section 10.6(c).
“Participant Register”: as defined in Section 10.6(c).
“PATRIOT Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001) the “PATRIOT Act”).
“Payment Amount”: as defined in Section 3.5.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).


25





--------------------------------------------------------------------------------





“Permitted Acquisition”: (i) any acquisition (including, if applicable, in the
case of any Intellectual Property, by way of license) approved by the Required
Lenders or (ii) any acquisition of a majority controlling interest in the
Capital Stock, or all or substantially all of the assets, of any Person, or of
all or substantially all of the assets constituting a division, product line or
business line of any Person (each, an “Acquisition”), if in each case such
Acquisition complies with the following criteria:
(a)    Subject to the Limited Condition Acquisition Proviso, no Event of Default
shall be in effect immediately after giving effect to the consummation of such
Acquisition.
(b)    Subject to the Limited Condition Acquisition Proviso, after giving effect
to the consummation of such Acquisition and to the incurrence or assumption of
any Indebtedness associated therewith, Holdings shall be in pro forma compliance
with Section 7.1 (calculated as of the last day of the fiscal quarter
immediately preceding the fiscal quarter in which such acquisition is
consummated for which financial statements were required to be delivered
pursuant to Section 6.1, giving pro forma effect to such Acquisition and the
incurrence or assumption of any related Indebtedness).
(c)    Such Person shall have become a Restricted Subsidiary and, if such Person
shall be a wholly-owned Domestic Subsidiary (and not an Immaterial Subsidiary
after giving pro forma effect to the consummation of such Acquisition), a
Guarantor and the provisions of Section 6.8 shall have been complied with to the
reasonable satisfaction of the Administrative Agent, in each case, to the extent
applicable.
“Permitted Amendments”: as defined in Section 10.1.
“Permitted Investors”: the collective reference to the Sponsor, any Co-Investors
and their respective Affiliates (but excluding, any operating portfolio
companies of the foregoing) and the directors, officers and other employees of
Holdings and its Subsidiaries or any parent company of Holdings.
“Permitted Receivables Financing”: any term securitizations, other receivables
securitizations or other similar financings (including any factoring program),
in each case in an amount not to exceed the greater of $30,000,000 and 1.50% of
consolidated total assets for the last Test Period and that are non-recourse to
Holdings and the Restricted Subsidiaries (except for (x) any limited recourse
that is customary in the relevant local market, (y) any customary performance
undertaking or Guarantee Obligation (not constituting a guarantee of
Indebtedness) provided by Holdings or the Borrower or to the extent applicable
only to non-Loan Parties, that is customary in the relevant local market or (z)
any unsecured parent Guarantee Obligation (a “Receivables Guarantee”) by
Holdings, the Borrower or a Restricted Subsidiary and in each case, reasonable
extensions thereof); provided that with respect to Permitted Receivables
Financings incurred in the form of a factoring program, the outstanding amount
of such Permitted Receivables Financing for the purposes of this definition
shall be deemed to be equal to the Permitted Receivables Net Investment for the
last Test Period.
“Permitted Receivables Net Investment”: the aggregate cash amount paid by the
purchasers under any Permitted Receivables Financing in the form of a factoring
program in connection with their purchase of accounts receivable and customary
related assets or interests therein, as the same may be reduced from time to
time by collections with respect to such accounts receivable and related assets
or otherwise in accordance with the terms of such Permitted Receivables
Financing (but excluding any such collections used to make payments of
commissions, discounts, yield and other fees and charges incurred in connection
with any Permitted Receivables Financing in the form of a factoring program
which are payable to any Person other than Holdings, the Borrower or a
Restricted Subsidiary).


26





--------------------------------------------------------------------------------





“Permitted Seller Note”: a promissory note containing subordination and other
related provisions reasonably acceptable to the Administrative Agent,
representing Indebtedness of Holdings or any of its Subsidiaries incurred in
connection with any acquisition permitted under Section 7.8(f) and payable to
the seller in connection therewith.
“Permitted Subordinated Indebtedness”: as defined in Section 7.2(p).
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which Holdings or any of its Restricted
Subsidiaries is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
“Platform”: as defined in Section 6.1.
“Pledged Securities”: as defined in the Guarantee and Collateral Agreement.
“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.
“Prepayment Amount”: as defined in Section 2.12(f).
“Prepayment Option Notice”: as defined in Section 2.12(f).
“Pricing Grid”: the table set forth below:
Consolidated Total Leverage Ratio
Applicable Margin for Revolving
Loans and Tranche A
Term Loans
that are Eurocurrency Loans
Applicable Margin for Revolving Loans and
Tranche A
Term Loans
that are ABR
Loans
and Swingline Loans
Applicable Commitment Fee Rate
Level I
≤3.00:1.00
2.00%
1.00%
0.25%
Level II
 
>3.00:1.00 but ≤3.50:1.00
2.25%
1.25%
0.30%
Level III
 
>3.50:1.00 but ≤4.00:1.00
2.50%
1.50%
0.35%
Level IV
 
>4.00:1.00
2.75%
1.75%
0.40%





27





--------------------------------------------------------------------------------





Changes in the Applicable Margin or the Applicable Commitment Fee Rate resulting
from changes in the Consolidated Total Leverage Ratio shall become effective on
the date on which financial statements are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements required to be delivered
pursuant to Section 6.1 are not delivered within the time periods specified in
Section 6.1, then, at the option of (and upon the delivery of notice (telephonic
or otherwise) by) the Administrative Agent or the Required Lenders, until such
financial statements are delivered, the Applicable Margin and the Applicable
Commitment Fee Rate pricing shall be determined by reference to Level IV of the
Pricing Grid. In addition, at all times that an Event of Default set forth in
Section 8(a) or Section 8(f) shall have occurred and be continuing, pricing
shall be determined by reference to Level IV of the Pricing Grid.
“Prime Rate”: as defined in the definition of “ABR”.
“Private-Side Lenders”: as defined in Section 6.2.
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Public Company Costs”: costs associated with, or in anticipation of, or
preparation for, compliance with the requirements of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith and costs
relating to compliance with the provisions of the Securities Act and the
Exchange Act, as applicable to companies with equity or debt securities held by
the public, the rules of national securities exchange companies with listed
equity or debt securities, directors’ compensation, fees and expense
reimbursement, costs relating to investor relations, shareholder meetings and
reports to shareholders or debtholders, directors and officers’ insurance and
other executive costs, legal and other professional fees, and listing fees.
“Public Lenders”: all Lenders other than Private-Side Lenders (including any
Lenders who may be engaged in investment and other market-related activities
with respect to any Loan Parties).
“Qualified Capital Stock”: any Capital Stock that is not Disqualified Capital
Stock.
“Qualified Contract”: any contract related to the Business entered into by
Holdings or any of its Restricted Subsidiaries so long as (i) an officer of
Holdings has certified to the Administrative Agent that the investment related
to such contract is at least $5,000,000, (ii) such contract has a stated term of
at least two years, (iii) it is reasonably expected that Holdings or its
Restricted Subsidiaries will be responsible for substantially all of the parts
supplied under such contract and (iv) such contract includes specified pricing
levels.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell pursuant to § 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified IPO”: the issuance by Holdings of its Common Stock in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Exchange Act of


28





--------------------------------------------------------------------------------





1934 as amended (whether alone or in connection with a secondary public
offering) and such Common Stock is listed on a nationally-recognized stock
exchange in the United States.
“Ratio Incremental Amount”: as defined in the definition of “Incremental Cap”.
“Ratio Incremental Facility”: as defined in the definition of “Incremental Cap”.
“Receivables Guarantee”: as defined in the definition of “Permitted Receivables
Financing.”
“Receivables Subsidiary”: any Special Purpose Entity established in connection
with a Permitted Receivables Financing and any other subsidiary of such Special
Purpose Entity.
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Loan Party, in an amount for each such event exceeding $7,500,000.
“Refinanced Revolving Commitments”: as defined in Section 10.1.
“Refinanced Term Loans”: as defined in Section 10.1.
“Refunded Swingline Loans”: as defined in Section 2.7(b).
“Register”: as defined in Section 10.6(b).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party for its own account in
connection therewith that are not applied to prepay the Term Loans pursuant to
Section 2.12(b) as a result of the delivery of a Reinvestment Notice.
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.
“Reinvestment Notice”: a written notice signed on behalf of any Loan Party by a
Responsible Officer stating that such Loan Party (directly or indirectly through
a Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire assets or make
investments useful in its (or such Subsidiary’s) business.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount committed to be
expended prior to the relevant Reinvestment Prepayment Date (a “Committed
Reinvestment Amount”), or actually expended prior to such date, in each case to
acquire assets useful in the Business.
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (i) the date occurring 15 months after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date on
which any Loan Party shall have determined not to acquire


29





--------------------------------------------------------------------------------





assets or make investments useful in its or such Subsidiary’s business with such
portion of such Reinvestment Deferred Amount.
“Release”: any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure or facility.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Removal Effective Date” as defined in Section 9.9(b).
“Replacement Revolving Commitments”: as defined in Section 10.1.
“Replacement Term Loans”: as defined in Section 10.1.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC in accordance with the regulations thereunder.
“Representatives”: as defined in Section 10.15.
“Repricing Event”: (i) any prepayment or repayment of the Tranche B Term Loans
in whole or in part, with the proceeds of, or conversion of the Tranche B Term
Loans into, any new or replacement tranche of term loans bearing interest with
an “effective yield” (taking into account, for example, upfront fees, interest
rate spreads and interest rate benchmark floors but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such new or
replacement loans) less than the “effective yield” applicable to the Tranche B
Term Loans (as such comparative yields are determined in the reasonable judgment
of the Administrative Agent consistent with generally accepted financial
practices) but excluding any new or replacement loans incurred in connection
with a change of control and (ii) any amendment to the Term Loan B Facility that
reduces the “effective yield” applicable to the Tranche B Term Loans, in each
case of clauses (i) and (ii), solely to the extent the primary purpose of such
replacement or amendment, as reasonably determined by the Borrower in good
faith, is to reduce the “effective yield” on the Tranche B Term Loans.


“Required Covenant Lenders”: at any time, the holders of more than 50% of the
sum of (a) the aggregate amount of Tranche A Term Loan Commitments then in
effect, and if any such Commitments have been terminated, the aggregate then
unpaid principal amount of such related Tranche A Term Loans, as applicable and
(b) the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the amount of the Revolving Extensions of Credit then
outstanding; provided that in determining Required Covenant Lenders at any time,
the Loans, Commitments and Revolving Extensions of Credit of each Defaulting
Lender and each Affiliate Lender (other than any Debt Fund Affiliate) shall be
disregarded.


“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate amount of Tranche A Term Loan Commitments and Tranche B Term
Loan Commitments then in effect, and if any such Commitments have been
terminated, the aggregate then unpaid principal amount of such related Tranche A
Term Loans and/or Tranche B Term Loans, as applicable and (b) the Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the amount of the Revolving


30





--------------------------------------------------------------------------------





Extensions of Credit then outstanding; provided that in determining Required
Lenders at any time, the Loans, Commitments and Revolving Extensions of Credit
of each Defaulting Lender and each Affiliate Lender (other than any Debt Fund
Affiliate) shall be disregarded.
“Required Prepayment Lenders”: the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans; provided that in determining Required
Prepayment Lenders at any time, the Term Loans of each Defaulting Lender and
each Affiliate Lender (other than any Debt Fund Affiliate) shall be disregarded.
“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Resignation Effective Date”: as defined in Section 9.9(a).
“Responsible Officer”: the chief executive officer, president, chief financial
officer (or similar title), controller or treasurer (or similar title) of
Holdings or the Borrower, as applicable, or (with respect to Section 6.7) any
Loan Party and, with respect to financial matters, the chief financial officer
(or similar title) or treasurer (or similar title) of Holdings or the Borrower,
as applicable.
“Restricted Payments”: as defined in Section 7.6.
“Restricted Subsidiary”: any Subsidiary which is not an Unrestricted Subsidiary.
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
“Revolving Commitments”: as to any Revolving Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Commitment” opposite such Lender’s
name on Schedule 1, or as the case may be, in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The aggregate amount of the
Revolving Commitments as of the Fourth Amendment Effective Date is $180,000,000.
“Revolving Exposure”: with respect to any Revolving Lender, the sum of the
outstanding principal amount of such Lender’s Revolving Loans (including
Swingline Loans) and its L/C Obligations at such time made or incurred under the
Revolving Commitments.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
“Revolving Facility”: as defined in the definition of “Facility”.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.


31





--------------------------------------------------------------------------------





“Revolving Loans”: as defined in Section 2.4(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the aggregate
Revolving Commitments or, at any time after the Revolving Commitments shall have
expired or terminated, the percentage which the amount of the aggregate
principal amount of such Revolving Lender’s Revolving Loans then outstanding
constitutes of the aggregate principal amount of the Revolving Loans then
outstanding, provided that in the event that the Revolving Loans are paid in
full prior to the reduction to zero of the Revolving Extensions of Credit, the
Revolving Percentages shall be determined in a manner designed to ensure that
the other outstanding Revolving Extensions of Credit shall be held by the
Revolving Lenders on a comparable basis.
“Revolving Termination Date”: the date that is the earlier of (x) the date that
is five years after the Fourth Amendment Effective Date and (y) the date that is
90 days prior to the Tranche B Term Maturity Date (as such date may be extended
pursuant to the terms of this Agreement from time to time, including any such
similar term with respect to any refinancing of such Tranche B Term Loans).
“S&P”: Standard & Poor’s Ratings Services, Standard & Poor’s Financial Services
LLC business, or any successor to the rating agency business thereof.
“Screen”: the relevant display page for the Eurocurrency Base Rate for such
Dollars (as reasonably determined by the Administrative Agent) on the Bloomberg
Information Service or any successor thereto; provided that if the
Administrative Agent determines that there is no such relevant display page for
the Eurocurrency Rate for Dollars, “Screen” means the relevant display page for
the Eurocurrency Base Rate for Dollars (as reasonably determined by the
Administrative Agent) on the Reuters Monitor Money Rates Service.
“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
“Second Amendment”: that certain Second Amendment to Credit Agreement dated as
of September 2, 2014.


“Second Amendment Effective Date”: as defined in the Second Amendment.


“Secured Parties”: collectively, the Lenders, the Administrative Agent, the
Collateral Agent, the Swingline Lender, any Issuing Lender, any other holder
from time to time of any of the Obligations and, in each case, their respective
successors and permitted assigns.
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents (including any Mortgages) hereafter
delivered to the Administrative Agent or the Collateral Agent purporting to
grant a Lien on any Property of any Loan Party to secure the Obligations.
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.
“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount


32





--------------------------------------------------------------------------------





that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its business
and (d) such Person will be able to pay its debts as they mature. For purposes
of this definition, (i) ”debt” means liability on a “claim”, (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.
“Special Purpose Entity”: a direct or indirect subsidiary of Holdings, whose
organizational documents contain restrictions on its purpose and activities and
impose requirements intended to preserve its separateness from Holdings and/or
one or more Subsidiaries of Holdings.
“Specified Equity Contribution”: as defined in the definition of Consolidated
EBITDA.
“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.22).
“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any Subsidiary Guarantor and (ii) any Lender or any affiliate
thereof at the time such Hedge Agreement was entered into, as counterparty, and
(b) that has been designated by such Lender and the Borrower, by notice to the
Administrative Agent, as a Specified Hedge Agreement. The designation of any
Hedge Agreement as a Specified Hedge Agreement shall not create in favor of the
Lender or affiliate thereof that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement. For the avoidance of
doubt, all Hedge Agreements in existence on the Closing Date between the
Borrower or any of its Subsidiaries and any Lender shall constitute Specified
Hedge Agreements.
“Sponsor”: The Carlyle Group and any Affiliates (excluding any Debt Fund
Affiliates) thereof (but excluding any operating portfolio companies of the
foregoing).
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a direct or
indirect Subsidiary or Subsidiaries of Holdings.
“Subsidiary Guarantors”: each wholly-owned Domestic Subsidiary (other than the
Borrower or any Excluded Subsidiary).
“Syndication Agents”: means the Tranche A/RCF Co-Syndication Agents and the
Tranche B Syndication Agents.




33





--------------------------------------------------------------------------------





“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.
“Swingline Commitment”: the obligation of the Swingline Lenders to make
Swingline Loans pursuant to Section 2.6(a) in an aggregate principal amount at
any one time outstanding not to exceed $40,000,000.
“Swingline Lender”: (a) with respect to each Class of Swingline Loans, Barclays
Bank PLC, in its capacity as the lender of Swingline Loans or (b) upon the
resignation of Barclays Bank PLC, any Revolving Lender of the applicable Class
of Swingline Loans from time to time designated by the Borrower as the Swingline
Lender with respect to such Class of Swingline Loans (with the consent of such
other Revolving Lender (in its sole discretion)).
“Swingline Loans”: as defined in Section 2.6(a).
“Swingline Participation Amount”: as defined in Section 2.7(c).
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Lender”: each Tranche A Term Lender, Tranche B Term Lender and New Term
Lender (if any).
“Term Loans”: collectively, the Tranche A Term Loans, the Tranche B Term Loans
and the New Term Loans (if any).
“Test Period”: on any date of determination, the period of four consecutive
fiscal quarters of Holdings most recently ended on or prior to such date for
which financial statements have been or are required to be delivered pursuant to
Section 6.1.
“Tranche”: as defined in Section 2.25(a).
“Tranche A/RCF Joint Bookrunners”: Barclays Bank PLC, Merrill, Lynch, Pierce,
Fenner & Smith, Inc., JPMorgan Chase Bank, N.A., Morgan Stanley Senior Funding,
Inc., MUFG Union Bank, N.A., PNC Capital Markets LLC, Sumitomo Mitsui Banking
Corporation and SunTrust Robinson Humphrey, Inc.
“Tranche A/RCF Joint Lead Arrangers”: Barclays Bank PLC, Merrill, Lynch, Pierce,
Fenner & Smith, Inc., JPMorgan Chase Bank, N.A., Morgan Stanley Senior Funding,
Inc., MUFG Union Bank, N.A., PNC Capital Markets LLC, Sumitomo Mitsui Banking
Corporation and SunTrust Robinson Humphrey, Inc.
“Tranche A/RCF Co-Syndication Agents”: Barclays Bank PLC, Merrill, Lynch,
Pierce, Fenner & Smith, Inc., JPMorgan Chase Bank, N.A., Morgan Stanley Senior
Funding, Inc., MUFG Union Bank, N.A., PNC Capital Markets LLC, Sumitomo Mitsui
Banking Corporation and SunTrust Bank, N.A.


34





--------------------------------------------------------------------------------





“Tranche A Term Facility”: as defined in the definition of “Facility.”
“Tranche A Term Lender”: each Lender that has a Tranche A Term Loan Commitment
or that holds a Tranche A Term Loan.
“Tranche A Term Loan”: as defined in Section 2.1.
“Tranche A Term Loan Commitments”: as to any Lender, the obligation of such
Lender, if any, to make a Tranche A Term Loan to the Borrower in a principal
amount not to exceed the amount set forth under the heading “Tranche A Term Loan
Commitment” opposite such Lender’s name on Schedule 1 hereto, or, as the case
may be, in the Assignment and Assumption pursuant to which such Lender became a
party hereto. The aggregate amount of the Tranche A Term Loan Commitments by all
Term Lenders on the Fourth Amendment Effective Date is $400,000,000.
“Tranche A Term Loan Maturity Date”: the date that is the earlier of (x) the
date that is five years after the Fourth Amendment Effective Date and (y) the
date that is 90 days prior to the Tranche B Term Maturity Date (as such date may
be extended pursuant to the terms of this Agreement from time to time, including
any such similar term with respect to any refinancing of such Tranche B Term
Loans).
“Tranche A Term Percentage”: as to any Tranche A Term Lender at any time, the
percentage which the sum of such Lender’s Tranche A Term Loan Commitments then
constitutes of the aggregate Tranche A Term Loan Commitments (or, at any time
after the Closing Date, the percentage which the aggregate principal amount of
such Lender’s Tranche A Term then outstanding constitutes of the aggregate
principal amount of the Tranche A Term Loans then outstanding).
“Tranche B Documentation Agents”: Barclays Bank PLC, BBVA Compass Bank, PNC
Bank, National Association and Raymond James Bank.
“Tranche B Joint Bookrunners”: the collective reference to Bank of America,
N.A., Barclays Bank PLC, J.P. Morgan Securities LLC, Morgan Stanley Senior
Funding, Inc., Sumitomo Mitsui Banking Corporation, KeyBank National
Association, MUFG Union Bank, N.A. and RBC Capital Markets.


“Tranche B Joint Lead Arrangers”: the collective reference to Bank of America,
N.A., Barclays Bank PLC, Morgan Stanley Senior Funding, Inc. and Royal Bank of
Canada.


“Tranche B Syndication Agents”: Bank of America, N.A., Barclays Bank PLC, J.P.
Morgan Securities LLC, Morgan Stanley Senior Funding, Inc., Sumitomo Mitsui
Banking Corporation, KeyBank National Association, MUFG Union Bank, N.A. and RBC
Capital Markets.
“Tranche B Term Facility”: as defined in the definition of “Facility.”
“Tranche B Term Lender”: each Lender that has a Tranche B Term Loan Commitment
or that holds a Tranche B Term Loan.
“Tranche B Term Loan”: the term loans made by the Tranche B Term Lenders
pursuant to the First Amendment on the First Amendment Effective Date.
“Tranche B Term Loan Commitments”: as to any Lender, the obligation of such
Lender, if any, to make a Tranche B Term Loan to the Borrower in a principal
amount not to exceed the amount set forth under the heading “Tranche B Term Loan
Commitment” opposite such Lender’s name on Schedule 1


35





--------------------------------------------------------------------------------





hereto, or, as the case may be, in the Assignment and Assumption pursuant to
which such Lender became a party hereto. The original aggregate amount of the
Tranche B Term Loan Commitments is $525,000,000.
“Tranche B Term Maturity Date”: February 28, 2021.
“Tranche B Term Percentage”: as to any Tranche B Term Lender at any time, the
percentage which the sum of such Lender’s Tranche B Term Loan Commitments then
constitutes of the aggregate Tranche B Term Loan Commitments (or, at any time
after the First Amendment Effective Date, the percentage which the aggregate
principal amount of such Lender’s Tranche B Term Loans then outstanding
constitutes of the aggregate principal amount of the Tranche B Term Loans then
outstanding).
“Type”: as to any Loan, its nature as an ABR Loan or Eurocurrency Loan.
“UK GAAP”: generally accepted accounting principles in the United Kingdom as in
effect from time to time.
“UK Reorganization”: collectively, the transactions substantially as described
to the Administrative Agent on or prior to the Fourth Amendment Effective Date.
“United States”: the United States of America.
“Unrestricted Subsidiary”: (i) any Subsidiary of Holdings (other than the
Borrower) designated as such and listed on Schedule 4.14 on the Fourth Amendment
Effective Date and (ii) any Subsidiary of Holdings (other than the Borrower)
that is designated by a resolution of the board of directors of Holdings as an
Unrestricted Subsidiary, but only to the extent that, in the case of each of
clauses (i) and (ii), such Subsidiary: (a) has no Indebtedness other than
Non-Recourse Debt; (b) is not party to any agreement, contract, arrangement or
understanding with Holdings or any Restricted Subsidiary unless (x) the terms of
any such agreement, contract, arrangement or understanding are no less favorable
to Holdings or such Restricted Subsidiary than those that might be obtained at
the time from Persons who are not Affiliates of Holdings or (y) Holdings or any
of its Restricted Subsidiaries would be permitted to enter into such agreement,
contract, arrangement or understanding with an Unrestricted Subsidiary pursuant
to Section 7.10; (c) is a Person with respect to which neither Holdings nor any
of the Restricted Subsidiaries has any direct or indirect obligation (x) to
subscribe for additional Capital Stock or warrants, options or other rights to
acquire Capital Stock or (y) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results, unless, in each case, Holdings or any of its Restricted Subsidiaries
would be permitted to incur any such obligation with respect to an Unrestricted
Subsidiary pursuant to Section 7.8; and (d) has not guaranteed or otherwise
provided credit support at the time of such designation for any Indebtedness of
Holdings or any of its Restricted Subsidiaries, in the case of clauses (a),
(b) and (c), except to the extent not otherwise prohibited by Section 7;
provided that after giving effect to any such designation of a Domestic
Subsidiary, the combined Consolidated EBITDA of Domestic Subsidiaries that are
Unrestricted Subsidiaries for the most recently ended Test Period does not
exceed 5% of the Consolidated EBITDA of Holdings for the most recently ended
Test Period. If, at any time, any Unrestricted Subsidiary would fail to meet the
foregoing requirements as an Unrestricted Subsidiary, it shall thereafter cease
to be an Unrestricted Subsidiary for purposes hereof. Subject to the foregoing,
the board of directors of Holdings may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary or any Restricted Subsidiary to be an
Unrestricted Subsidiary; provided that (i) such designation shall only be
permitted if no Default or Event of Default would be in existence following such
designation, (ii) any designation of an Unrestricted Subsidiary as a Restricted
Subsidiary shall be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of any outstanding Indebtedness of such Unrestricted Subsidiary and
(iii) any designation of a Restricted Subsidiary as an Unrestricted Subsidiary
shall be deemed to be an Investment in


36





--------------------------------------------------------------------------------





an Unrestricted Subsidiary and shall reduce amounts available for Investments in
Unrestricted Subsidiaries permitted by Section 7.8 in an amount equal to the
fair market value of the Subsidiary so designated; provided that the Borrower
may subsequently redesignate any such Unrestricted Subsidiary as a Restricted
Subsidiary so long as the Borrower does not subsequently re-designate such
Restricted Subsidiary as an Unrestricted Subsidiary for a period of the
succeeding four fiscal quarters.
“Valuation Date” means (i) the date two (2) Business Days prior to the date of
issuance or continuation of any Letter of Credit and (ii) any later date
designated by the Administrative Agent or Issuing Lender.
“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state or
province.
“Wesco Canada”: Wesco Aircraft Canada Inc., a corporation incorporated under the
laws of the Province of Ontario.


“Wesco Canada LP”: Wesco Aircraft Canada LP, a limited partnership formed under
the laws of the Province of Alberta.


“Wesco Entities”: Borrower; Flintbrook; S.A.S. Wesco Aircraft France, a company
organized under the laws of France; Wesco Aircraft Germany GmbH, a company
organized under the laws of Germany; Wesco Aircraft Israel Ltd., a company
organized under the laws of Israel; and each Subsidiary of the foregoing (if
any).
“Wesco Europe”: Wesco Aircraft Europe Limited, a private limited company
incorporated under the laws of England and Wales.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.2    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to Holdings and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, and (iii) references to agreements or other Contractual Obligations
shall, unless otherwise specified, be deemed to refer to such agreements or
Contractual Obligations as amended, supplemented, restated or otherwise modified
from time to time.
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Annex, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.


37





--------------------------------------------------------------------------------





(d)    The term “license” shall include sub-license.
(e)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
1.3    Accounting Terms. If at any time any change in GAAP or the application
thereof would affect the computation of any financial ratio, basket or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to amend such ratio, basket or requirement to
preserve the original intent thereof in light of such change in GAAP or the
application thereof (subject to the approval of the Required Lenders not to be
unreasonably withheld, conditioned or delayed and, in the case of any amendment
arising out of an accounting change described in the Proposed Accounting
Standards Update to Leases (Topic 840) dated August 17, 2010, not subject to any
amendment fee); provided, that, until so amended, (i) such ratio basket or
requirement shall continue to be computed in accordance with GAAP or the
application thereof prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders a written reconciliation in
form and substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or the application thereof.
1.4    Reserved.
1.5    Calculation of Baskets. If any of the baskets set forth in Section 7 of
this Agreement are exceeded solely as a result of fluctuations to consolidated
total assets or the financial ratios for the most recently completed fiscal
quarter after the last time such baskets were calculated for any purpose under
Section 7, such baskets will not be deemed to have been exceeded solely as a
result of such fluctuations.    Any baskets specified in this Agreement that are
exceeded solely as a result of fluctuations in applicable currency exchange
rates after the last time such baskets were assessed will not be deemed to have
exceeded solely as a result of such fluctuations in currency exchange rates.
1.6    Pro Forma Calculations. Solely for purposes of determining whether any
action is otherwise permitted to be taken hereunder, (i) any calculation to be
determined on a “pro forma” basis, after giving “pro forma” effect to certain
transactions or pursuant to words of similar import and (ii) the Consolidated
Total Leverage Ratio, in each case, shall be calculated as follows:
(A)    For purposes of making the computation referred to above, in the event
that Holdings or any Restricted Subsidiary incurs, assumes, guarantees, redeems,
retires or extinguishes any Indebtedness subsequent to the commencement of the
period for which such ratio is being calculated but on or prior to or
simultaneously with the event for which the calculation is made (a “Calculation
Date”), then such calculation shall be made giving pro forma effect to such
incurrence, assumption, guarantee, redemption, retirement or extinguishment of
Indebtedness as if the same had occurred at the beginning of the applicable Test
Period; provided that, for purposes of making the computation of Consolidated
Total Leverage for the computation of Consolidated Total Leverage Ratio referred
to above, Consolidated Total Leverage shall be Consolidated Total Leverage as of
the date the relevant action is being taken.
(B)    For purposes of making the computation referred to above, if any
Investments, Dispositions or designations of Unrestricted Subsidiaries or
Restricted Subsidiaries are made (or committed to be made pursuant to a
definitive agreement) subsequent to the commencement of the period for which
such calculation is being made but on or prior to or simultaneously with the
relevant Calculation Date, then such calculation shall be made giving pro forma
effect to such Investments,


38





--------------------------------------------------------------------------------





Dispositions and designations as if the same had occurred at the beginning of
the applicable Test Period in a manner consistent, where applicable, with the
pro forma adjustments set forth in clause (o) of and the last proviso of the
first sentence of the definition of “Consolidated EBITDA.” If since the
beginning of such period any Person that subsequently became a Restricted
Subsidiary or was merged with or into the Borrower or any of its Restricted
Subsidiaries since the beginning of such period shall have made any Investment
or Disposition that would have required adjustment pursuant to this provision,
then such calculation shall be made giving pro forma effect thereto for such
Test Period as if such Investment or Disposition had occurred at the beginning
of the applicable Test Period.
(C)    For purposes of determining any financial ratio or making any financial
covenant calculation for any period or a portion of a period prior to the first
delivery of financial statements pursuant to Section 6.1, the Consolidated Total
Leverage Ratio shall be determined based on the most recent financial statements
of Holdings that have been furnished as referred to in Section 4.1.
1.7    Limited Condition Acquisition Proviso. Notwithstanding anything herein to
the contrary, with respect to any Limited Condition Acquisition only, at the
Borrower’s option, any Consolidated Total Leverage Ratio test required for
consummation of such Limited Condition Acquisition shall be determined, and any
default or event of default blocker shall be tested, as of the date the
definitive acquisition agreement for such Limited Condition Acquisition is
entered into and calculated as if the acquisition and other pro forma events in
connection therewith were consummated on such date (notwithstanding the
foregoing, in respect of such default or event of default blocker, in any event,
no Default or Event of Default under Sections 8.01(a) or (f) would exist on the
date of the consummation of such Limited Condition Acquisition after giving
effect to such Limited Condition Acquisition); provided that if the Borrower has
made such an election, in connection with the calculation of any ratio or basket
with respect to the incurrence of any Indebtedness or Liens, or the making of
any Investments, Restricted Payments, prepayments of subordinated or junior
Indebtedness, Dispositions, fundamental changes or the designation of a
Restricted Subsidiary or Unrestricted Subsidiary on or following such date and
prior to the earlier of the date on which such Limited Condition Acquisition is
consummated or the definitive agreement for such Limited Condition Acquisition
is terminated, any such ratio shall be calculated on a pro forma basis assuming
such Limited Condition Acquisition and other pro forma events in connection
therewith (including any incurrence of indebtedness) have been consummated;
provided further that the Consolidated Net Income (and any other financial
defined term derived therefrom) shall not include any Consolidated Net Income of
or attributable to the target company or assets associated with any such Limited
Condition Acquisition for purposes of calculating whether the Borrower or any
Restricted Subsidiary is permitted to make any Restricted Payment pursuant to
Section 7.6 until the closing of such Limited Condition Acquisition shall have
actually occurred (this sentence shall be referred to as the “Limited Condition
Acquisition Proviso”).
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
2.1    Term Loan Commitments. Subject to the terms and conditions hereof and of
the Fourth Amendment, each Tranche A Term Lender severally agrees to make a term
loan (a “Tranche A Term Loan”) in Dollars to the Borrower on the Fourth
Amendment Effective Date in an amount not to exceed the amount of the Term Loan
Commitment of such Lender. The Term Loans may from time to time be Eurocurrency
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.13.
2.2    Procedure for Term Loan Borrowing. (a) The Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit K-1
(which notice must be


39





--------------------------------------------------------------------------------





received by the Administrative Agent prior to 1:00 P.M., New York City time, on
the Business Day prior to the Fourth Amendment Effective Date) requesting that
the Tranche A Term Lenders make the Tranche A Term Loans, in each case on the
Fourth Amendment Effective Date, and specifying the amount to be borrowed. The
Term Loans made on the Fourth Amendment Effective Date shall initially be ABR
Loans. Upon receipt of such notice the Administrative Agent shall promptly
notify each such Tranche A Term Lender thereof. Not later than 3:00 P.M., New
York City time, on the Fourth Amendment Effective Date each such Tranche A Term
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds (or as otherwise agreed pursuant to the
Cashless Roll Letters) equal to the Tranche A Term Loan to be made by such
Lender. The Administrative Agent shall credit the account designated in writing
by the Borrower to the Administrative Agent with the aggregate of the amounts
made available to the Administrative Agent by such Tranche A Term Lenders in
immediately available funds (which it is acknowledged will exclude the proceeds
that are provided on a cashless basis pursuant to the terms of the Cashless Roll
Letters).
(b) The Borrower shall give the Administrative Agent irrevocable notice
substantially in the form of Exhibit K-1 (which notice must be received by the
Administrative Agent prior to 12:00 p.m., New York City time, on the Business
Day prior to the anticipated First Amendment Effective Date) requesting that the
Tranche B Term Lenders make the Tranche B Term Loans, in each case on the First
Amendment Effective Date, and specifying the amount to be borrowed. The Tranche
B Term Loans made on the First Amendment Effective Date shall initially be ABR
Loans or, so long as Borrower shall have delivered to the Administrative Agent a
fully executed funding indemnity letter in form and substance satisfactory to
the Administrative Agent, Eurocurrency Loans. Upon receipt of such notice the
Administrative Agent shall promptly notify each such Tranche B Term Lender
thereof. Not later than 3:00 p.m., New York City time, on the First Amendment
Effective Date each such Tranche B Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Tranche B Term Loans to be made by such Lender. The
Administrative Agent shall credit the account designated in writing by the
Borrower to the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by such Tranche B Term Lenders in
immediately available funds.
2.3    Repayment of Term Loans. (a) The Tranche A Term Loan of each Tranche A
Term Lender shall be payable in equal consecutive quarterly installments,
commencing on December 31, 2016, and on the last Business Day of each March,
June, September and December thereafter in an amount equal to one and one
quarter of one percent (1.25%) of the stated principal amount of the Tranche A
Term Loans funded on the Fourth Amendment Effective Date (as adjusted to reflect
any prepayments thereof), with the remaining balance thereof payable on the
Tranche A Term Loan Maturity Date.
(b)    The Tranche B Term Loan of each Tranche B, Term Lender shall be payable
in equal consecutive quarterly installments, commencing on June 30, 2014, and on
the last Business Day of each March, June, September and December thereafter in
an amount equal to one quarter of one percent (0.25%) of the stated principal
amount of the Tranche B Term Loans funded on the First Amendment Effective Date
(as adjusted to reflect any prepayments thereof), with the remaining balance
thereof payable on the Tranche B Term Maturity Date.
2.4    Revolving Commitments. (a) Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) in Dollars to the Borrower from time to time during the
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which when added to such Lender’s Revolving Percentage of the sum of
(x) the L/C Obligations then outstanding and (y) the aggregate principal amount
of the Swingline Loans then outstanding, does not exceed the amount of such
Lender’s Revolving Commitment. During the Revolving


40





--------------------------------------------------------------------------------





Commitment Period the Borrower may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurocurrency Loans or ABR Loans, as determined by the Borrower
and notified to the Administrative Agent in accordance with Sections 2.5 and
2.13.
(b)    The Borrower shall repay all outstanding Revolving Loans of each Class
made to it on the Revolving Termination Date.
2.5    Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments of either Class during the Revolving Commitment Period on
any Business Day; provided that the Borrower shall give the Administrative Agent
irrevocable notice substantially in the form of Exhibit K-2 (which notice must
be received by the Administrative Agent (a) in the case of Eurocurrency Loans,
prior to 12:00 Noon, New York City time, three Business Days prior to the
requested Borrowing Date or (ii) in the case of ABR Loans, prior to 12:00 Noon,
New York City time, one Business Day prior to the requested Borrowing Date),
specifying (w) the amount and Type of Revolving Loans to be borrowed, (x) the
requested Borrowing Date, (y)  whether such Revolving Loan is to be an ABR Loan
or a Eurocurrency Loan and (z) in the case of Eurocurrency Loans, the respective
amounts of each such Type of Loan and the respective lengths of the initial
Interest Period therefor. Each borrowing by the Borrower under the Revolving
Commitments of either Class shall be in an amount equal to (x) in the case of
ABR Loans, $500,000 or a whole multiple of $50,000 in excess thereof (or, if the
then aggregate Available Revolving Commitments of the respective Class are less
than $500,000, such lesser amount) and (y) in the case of Eurocurrency Loans,
$1,000,000 or a whole multiple of $250,000 in excess thereof; provided that the
Swingline Lender may request, on behalf of the Borrower, borrowings under the
Revolving Commitments of either Class that are ABR Loans in other amounts
pursuant to Section 2.7(a). Upon receipt of any such notice from the Borrower,
the Administrative Agent shall promptly notify each Revolving Lender of the
applicable Class thereof. Each Revolving Lender of such Class will make the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the Borrower at the Funding Office prior to 12:00 Noon,
New York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by such Revolving Lenders and in like
funds as received by the Administrative Agent.
If no election as to the Type of a Revolving Loan is specified, then the
requested Loan shall be an ABR Loan. If no Interest Period is specified with
respect to any requested Eurocurrency Loan, the requested Loan shall be made
instead as an ABR Loan.
2.6    Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swing line loans (“Swingline Loans”) in
Dollars to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and
(ii) the Borrower shall not request, and such Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount of the Available Revolving Commitments under the Revolving
Commitments would be less than zero. During the Revolving Commitment Period, the
Borrower may use the Swingline Commitment by borrowing, repaying and


41





--------------------------------------------------------------------------------





reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans only.
(b)    The Borrower shall repay to the Swingline Lender of the applicable Class
the then unpaid principal amount of each Swingline Loan of such Class on the
earlier of the date five Business Days after the Borrowing Date of such
Swingline Loan and the Revolving Termination Date.
2.7    Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Borrower desires that the Swingline Lender make Swingline Loans it
shall give the Swingline Lender of the applicable Class and the Administrative
Agent irrevocable written notice (which notice must be received by the Swingline
Lender and the Administrative Agent not later than 12:00 Noon, New York City
time, on the proposed Borrowing Date), specifying (i) the amount to be borrowed
and (ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period). Each borrowing under the Swingline Commitment
shall be in an amount equal to $100,000 or a whole multiple of $50,000 in excess
thereof. Not later than 3:00 P.M., New York City time, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the applicable Swingline
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the amount of the Swingline Loan
to be made by such Swingline Lender. The Administrative Agent shall make the
proceeds of such Swingline Loan available to the Borrower on such Borrowing Date
by depositing such proceeds in the account of the Borrower with the
Administrative Agent or as otherwise directed by the Borrower on such Borrowing
Date in immediately available funds.
(b)    The Swingline Lender with respect to each Class, at any time and from
time to time in its sole and absolute discretion may, on behalf of the Borrower
(which hereby irrevocably directs such Swingline Lender to act on its behalf),
on one Business Days’ notice given by such Swingline Lender no later than 12:00
Noon, New York City time, request each Revolving Lender of the applicable Class
to make, and each such Revolving Lender hereby agrees to make, a Revolving Loan,
in an amount equal to such Revolving Lender’s Revolving Percentage of the
aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay such Swingline Lender. Each
Revolving Lender of the applicable Class shall make the amount of Revolving Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans.
(c)    If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender of the applicable Class, in its
sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender of the applicable Class shall, on the date
such Revolving Loan was to have been made pursuant to the notice referred to in
Section 2.7(b), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans of the applicable Class by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to the
product of (A) such Revolving Lender’s Revolving Percentage times (B) the sum of
the aggregate principal amount of Swingline Loans of the applicable Class then
outstanding that were to have been repaid with such Revolving Loans.
(d)    Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount with respect to
any Swingline Loans, the Swingline Lender receives any payment on account of
such Swingline Loans (whether directly from


42





--------------------------------------------------------------------------------





the Borrower or otherwise, including proceeds of collateral applied thereto by
the Swingline Lender), the Swingline Lender will distribute to such Lender its
Swingline Participation Amount with respect thereto (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded and, in the case of
principal and interest payments, to reflect such Lender’s pro rata portion of
such payment if such payment is not sufficient to pay the principal of and
interest on all such Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
(e)    Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
(f)    Notwithstanding anything to the contrary contained in this Agreement, in
the event there is a Defaulting Lender, then such Defaulting Lender’s Revolving
Percentage with respect to all outstanding Swingline Loans will automatically be
reallocated among the Revolving Lenders that are Non-Defaulting Lenders pro rata
in accordance with each Non-Defaulting Lender’s Revolving Percentage (calculated
without regard to the Revolving Commitment of the Defaulting Lender) but only to
the extent that no Default or Event of Default shall have occurred and be
continuing at the time of such reallocation (provided, that such amounts shall
be automatically reallocated upon the cure or waiver of such Default or Event of
Default) and that such reallocation does not cause the Revolving Extensions of
Credit of any Non-Defaulting Lender to exceed the Revolving Commitment of such
Non-Defaulting Lender. Subject to Section 10.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation. If such
reallocation cannot, or can only partially, be effected, the Borrower shall,
upon five Business Days’ written notice from the Swingline Lender, prepay such
Defaulting Lender’s Revolving Percentage (calculated as in effect immediately
prior to it becoming a Defaulting Lender) of any Swingline Loans (after giving
effect to any partial reallocation pursuant to the first sentence of this
Section 2.7(f)). So long as there is a Defaulting Lender, the Swingline Lender
shall not be obligated to make a Swingline Loan to the extent that the sum of
the Revolving Extensions of Credit of the Non-Defaulting Lenders after giving
effect to such Swingline Loan would exceed the aggregate Revolving Commitments
of such Non-Defaulting Lenders.
2.8    Repayment of Loans. (a) The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of the appropriate Revolving
Lender or Term Lender, as the case may be, (i) the then unpaid principal amount
of each Revolving Loan of such Revolving Lender made to the Borrower outstanding
on the Revolving Termination Date (or on such earlier date on which the Loans
become due and payable pursuant to Section 8) and (ii) the principal amount of
each outstanding Term Loan of such Term Lender made to the Borrower in
installments according to the amortization schedule set forth in Section 2.3 (or
on such earlier date on which the Loans become due and payable pursuant to
Section 8). The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans made to the


43





--------------------------------------------------------------------------------





Borrower from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in
Section 2.15.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
(c)    The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount and Currency of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of and Currency of any
principal, interest and fees, as applicable, due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) both the amount
and Currency of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.
(d)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(c) shall, to the extent permitted by
applicable law, be presumptively correct absent demonstrable error of the
existence and amounts of the obligations of the Borrower therein recorded (and
in the event of any inconsistency between the Register and the accounts
maintained by any Lender, the Register shall govern); provided, however, that
the failure of the Administrative Agent or any Lender to maintain the Register
or any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
2.9    Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the Fourth Amendment Effective Date to the
last day of the Revolving Commitment Period, computed at the Applicable
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on each Fee Payment Date; provided that (i) for purposes of
calculating any fees owing in accordance with this Section 2.9(a), the Available
Revolving Commitment for the Swingline Lender shall exclude any outstanding
Swingline Loans and (ii) the Swingline Lender shall not be entitled to any
commitment fee with respect to its Swingline Commitment separate from that to
which it is entitled with respect to its Available Revolving Commitment;
provided, further, that (i) any commitment fee accrued with respect to any of
the Available Revolving Commitments of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such commitment fee shall otherwise
have been due and payable by the Borrower prior to such time and (ii) no
commitment fee shall accrue on any of the Available Revolving Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.
(b)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.
2.10    Termination or Reduction of Revolving Commitments. The Borrower shall
have the right, upon not less than two Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments of either Class or,
from time to time, to reduce the amount of the Revolving Commitments of such
Class; provided that no such termination or reduction of such Revolving
Commitments of a Class shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans of such Class


44





--------------------------------------------------------------------------------





made on the effective date thereof, the total Revolving Extensions of Credit of
such Class would exceed the total Revolving Commitments of such Class. Any such
partial reduction shall be in an amount equal to $1,000,000, or a whole multiple
of $500,000 in excess thereof, and shall reduce permanently the Revolving
Commitments of such Class then in effect. Notwithstanding anything to the
contrary contained in this Agreement, the Borrower may rescind any notice of
termination under this Section 2.10 if such termination would have resulted from
a replacement of all of the Revolving Commitments outstanding at such time,
which replacement shall not be consummated or shall otherwise be delayed.
2.11    Optional Prepayments. (a) The Borrower may at any time and from time to
time prepay the Revolving Loans, the Swingline Loans or the Term Loans, in whole
or in part, without premium or penalty except as specifically provided in
Section 2.11(b), upon irrevocable notice delivered to the Administrative Agent
no later than 12:00 Noon, New York City time, three Business Days prior thereto,
in the case of Eurocurrency Loans, and no later than 12:00 Noon, New York City
time, one Business Day prior thereto, in the case of ABR Loans, which notice
shall specify (i) the date and amount of prepayment, (ii) whether the prepayment
is of Revolving Loans, Swingline Loans, Tranche A Term Loans, Tranche B Term
Loans or New Term Loans of any Tranche, and if such prepayment is of Revolving
Loans or Swingline Loans, the Class of Revolving Loans to be prepaid and
(iii) whether the prepayment is of Eurocurrency Loans or ABR Loans; provided
that if a Eurocurrency Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein (provided that such notice may be
conditioned on receiving the proceeds of any refinancing), together with (except
in the case of Revolving Loans that are ABR Loans and Swingline Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Term Loans
of a Class and of Revolving Loans of a Class shall be in an aggregate principal
amount of (i) $1,000,000 or a whole multiple of $100,000 in excess thereof (in
the case of prepayments of ABR Loans) or (ii) $1,000,000 or a whole multiple of
$500,000 in excess thereof (in the case of prepayments of Eurocurrency Loans),
and in each case shall be subject to the provisions of Section 2.18. Partial
prepayments of Swingline Loans of a Class shall be in an aggregate principal
amount of $50,000 or a whole multiple of $50,000 in excess thereof. Optional
prepayments of the Term Loans pursuant to this Section 2.11 need not be pro rata
as between the Tranche A Term Loans and the Tranche B Term Loans.
(b)     Any prepayment made pursuant to this Section 2.11 or Section 2.12(a) of
the Tranche B Term Loans as a result of a Repricing Event shall be accompanied
by a prepayment fee, which shall initially be 1% of the aggregate principal
amount prepaid and shall decline to 0% on and after the six-month anniversary of
the First Amendment Effective Date.
2.12    Mandatory Prepayments. (a) Unless the Required Prepayment Lenders shall
otherwise agree, if any Indebtedness (excluding any Indebtedness incurred in
accordance with Section 7.2) shall be incurred by Holdings or any of its
Restricted Subsidiaries, an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied not later than one Business Day after the date of
receipt of such Net Cash Proceeds toward the prepayment of the Term Loans as set
forth in Section 2.12(d).
(b)    Unless the Required Prepayment Lenders shall otherwise agree, if on any
date any Loan Party shall for its own account receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied not later
than five Business Days after such date toward the prepayment of the Term Loans
as set forth in Section 2.12(d); provided that notwithstanding the foregoing,
(x) on each Reinvestment Prepayment Date, the Term Loans shall be prepaid as set
forth in Section 2.12(d) by an amount equal to


45





--------------------------------------------------------------------------------





the Reinvestment Prepayment Amount with respect to the relevant Reinvestment
Event and (y) on the date (the “Trigger Date”) that is one year after any such
Reinvestment Prepayment Date, the Term Loans shall be prepaid as set forth in
Section 2.12(d) by an amount equal to the portion of any Committed Reinvestment
Amount with respect to the relevant Reinvestment Event not actually expended by
such Trigger Date.
(c)    Unless the Required Prepayment Lenders shall otherwise agree, if, for any
fiscal year of Holdings commencing with the fiscal year ending September 30,
2013, there shall be Excess Cash Flow, Holdings shall, on the relevant Excess
Cash Flow Application Date, apply an amount equal to (i) the Excess Cash Flow
Percentage of such Excess Cash Flow minus (ii) the aggregate amount of all
prepayments of Revolving Loans and Swingline Loans during such fiscal year to
the extent accompanied by permanent optional reductions of the Revolving
Commitments and all optional prepayments of the Term Loans during such fiscal
year, in each case other than to the extent any such prepayment is funded with
the proceeds of new long-term Indebtedness, toward the prepayment of the Term
Loans as set forth in Section 2.12(d). Each such prepayment shall be made on a
date (an “Excess Cash Flow Application Date”) no later than ten days after the
date on which the financial statements of Holdings referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders.
(d)    Amounts to be applied in connection with prepayments pursuant to
Section 2.12 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.18(b) until paid in full. The application of any prepayment
pursuant to Section 2.12 shall be made, first, to ABR Loans and, second, to
Eurocurrency Loans. Each prepayment of the Term Loans under Section 2.12 shall
be accompanied by accrued interest to the date of such prepayment on the amount
prepaid.
(e)    If at any time (computed by the Administrative Agent, who shall promptly
provide notice to the Revolving Lenders and the Borrower) the aggregate
outstanding principal amount of the aggregate Revolving Extensions of Credit
shall exceed the aggregate Revolving Commitments, the Borrower shall immediately
prepay such Revolving Extensions of Credit in such amounts as shall be necessary
so that after giving effect thereto the aggregate outstanding principal amount
of such aggregate Revolving Extensions of Credit do not exceed the aggregate
Revolving Commitments.
(f)    Notwithstanding anything to the contrary in Sections 2.12(d) or 2.18,
with respect to the amount of any mandatory prepayment pursuant to this
Section 2.12 that is allocated to Tranche B Term Loans and/or any Tranche of New
Term Loans (such amount for such Class, the “Prepayment Amount”, and each such
Class, an “Applicable Class”), at any time when Tranche A Term Loans remain
outstanding, the Borrower will, in lieu of applying such Prepayment Amount to
the Applicable Class of Term Loans as provided in paragraph (d) above, on the
date specified in this Section 2.12 for such prepayment, give the Administrative
Agent telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent prepare and provide to each Tranche B Term Lender and each
New Term Lender a notice substantially in the form of Exhibit L (each, a
“Prepayment Option Notice”) as described below. As promptly as practicable after
receiving such notice from the Borrower, the Administrative Agent will send to
each Tranche B Term Lender and each New Term Lender a Prepayment Option Notice,
which shall be in a form reasonably satisfactory to the Administrative Agent,
and shall include an offer by the Borrower to prepay, on the date (each a
“Mandatory Prepayment Date”) that is ten Business Days after the date of the
Prepayment Option Notice, each Applicable Class of Loans of such Lender by an
amount equal to the portion of the Prepayment Amount for such Class indicated in
such Lender’s Prepayment Option Notice as being applicable to such Lender’s
Applicable Class of Term Loans. Each Tranche B Term Lender and each New Term
Lender may reject all or a portion of its Prepayment Amount of the Applicable
Class by providing written notice to the Administrative Agent and the Borrower
no later than 5:00 p.m. (New York City time) one Business Day after such
Lender’s receipt of the Prepayment Option


46





--------------------------------------------------------------------------------





Notice (which notice shall specify the principal amount of the Prepayment Amount
for each Applicable Class to be rejected by such Lender); provided that any
Lender’s failure to so reject such Prepayment Amount for any Applicable Class
shall be deemed an acceptance by such Lender of such Prepayment Option Notice
for such Applicable Class and the amount to be prepaid in respect of Term Loans
of such Applicable Class held by such Lender. On the Mandatory Prepayment Date,
the Borrower shall (i) pay to the relevant Lenders the aggregate amount
necessary to prepay that portion of the outstanding Term Loans of the Applicable
Class in respect of which such Lenders have (or are deemed to have) accepted
prepayment as described above and (ii) prepay outstanding Tranche A Term Loans
in an aggregate amount equal to the amounts declined by Lenders as described
above; provided that, upon the making of such prepayments, any amount remaining
unapplied (i.e., after the payment in full of the Term Loans) shall be returned
to the Borrower.
2.13    Conversion and Continuation Options. (a) The Borrower may elect from
time to time to convert Eurocurrency Loans made to the Borrower to ABR Loans by
giving the Administrative Agent prior irrevocable notice substantially in the
form of Exhibit M of such election no later than 12:00 Noon, New York City time,
on the second Business Day preceding the proposed conversion date; provided that
(i) a borrowing of a Class of Loans may not be converted into a borrowing of a
different Class of Loans and (ii) if any Eurocurrency Loan is so converted on
any day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.21. The Borrower
may elect from time to time to convert ABR Loans made to the Borrower to
Eurocurrency Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor); provided that (i) a
borrowing of a Class of Loans may not be converted into a borrowing of a
different Class of Loans and (ii) no ABR Loan under a particular Facility may be
converted into a Eurocurrency Loan when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
(b)    Any Eurocurrency Loan may be continued as such by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1 and
no later than 1:00 P.M., New York City time, on the third Business Day preceding
the proposed continuation date, of the length of the next Interest Period to be
applicable to such Loans; provided that (i) a borrowing of a Class of Loans may
not be continued as a borrowing of a different Class of Loans, and (ii)  if any
Eurocurrency Loan is so continued on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21 and; provided, further, that no Eurocurrency Loan
under a particular Facility may be continued as such when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations and; provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
2.14    Minimum Amounts and Maximum Number of Eurocurrency Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurocurrency Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that (a) after giving effect thereto, the aggregate
principal amount


47





--------------------------------------------------------------------------------





of the Eurocurrency Loans comprising each Eurocurrency Tranche shall be equal to
a minimum of $1,000,000 or a whole multiple of $500,000 in excess thereof and
(b) no more than fifteen Eurocurrency Tranches shall be outstanding at any one
time.
2.15    Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin.
(b)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
(c)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facility plus 2%, and (ii) if all or
a portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facility plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non‑payment
until such amount is paid in full (as well after as before judgment); provided
that no amount shall be payable pursuant to this Section 2.15(c) to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender; provided further no
amounts shall accrue pursuant to this Section 2.15(c) on any overdue Loan,
Reimbursement Obligation, commitment or other amount payable to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.
(d)    Interest shall be payable by the Borrower in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (c) of this
Section 2.15 shall be payable from time to time on demand.
2.16    Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurocurrency Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be presumptively correct in
the absence of manifest error. The Administrative Agent shall, at the request of
the Borrower, deliver to the Borrower a statement showing the quotations used by
the Administrative Agent in determining any interest rate pursuant to
Section 2.15(a) and Section 2.15(b).


48





--------------------------------------------------------------------------------





2.17    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period for any Eurocurrency Loan:
(a)    the Administrative Agent shall have determined (which determination shall
be presumptively correct absent manifest error) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period, or
(b)    the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that by reason of any
changes arising after the date of this Agreement the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as certified by such Lenders) of making
or maintaining their affected Loans during such Interest Period,
the Administrative Agent shall give telecopy notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter. If such notice is given
(x) any Eurocurrency Loans under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurocurrency Loans shall be continued as ABR Loans and
(z) any outstanding Eurocurrency Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period with respect
thereto, to ABR Loans under the relevant Facility. Until such notice has been
withdrawn by the Administrative Agent (which action the Administrative Agent
will take promptly after the conditions giving rise to such notice no longer
exist), no further Eurocurrency Loans (including the Eurocurrency Rate component
of ABR Loans) under the relevant Facility shall be made or continued as such,
nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurocurrency Loans.
2.18    Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders of a Class hereunder and each payment by the Borrower on account of
any commitment fee and any reduction of the Revolving Commitments of a Class
shall be made pro rata according to the respective Tranche A Term Percentage,
Tranche B Term Percentages, New Tranche Term Percentages or Revolving
Percentages of the respective Class, as the case may be, of the relevant
Lenders, except (i) for payments in respect of any differences in the Applicable
Commitment Fee Rate of Accepting Lenders pursuant to a Loan Modification
Agreement, (ii) for payments to Defaulting Lenders as otherwise herein provided
and (iii) reductions of Revolving Commitments pursuant to Section 2.24.
(b)    Each payment (including prepayments) by the Borrower on account of
principal of and interest on the Term Loans of a Class shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans of
such Class then held by the Term Lenders of such Class, except (i) as otherwise
provided in Section 2.12(f) and Section 10.6, (ii) for payments in respect of
any differences in the Applicable Margin of Accepting Lenders pursuant to a Loan
Modification Agreement and (iii) for payments to Defaulting Lenders as otherwise
herein provided. Each mandatory and optional prepayment of the Term Loans shall
be allocated among the Tranche A Term Loans and Tranche B Term Loans and each
Tranche of New Term Loans, if any, pro rata according to the respective
outstanding principal amounts of the Term Loans of such Class, except (A) as
otherwise provided in Section 2.11, Section 2.12(f) and Section 10.6, (B) for
payments in respect of any differences in the Applicable Margin of Accepting
Lenders pursuant to a Loan Modification Agreement and (C) for payments to
Defaulting Lenders as otherwise herein provided. Each mandatory and optional
prepayment of Term Loans shall be applied to the remaining installments thereof
as specified by the Borrower. Amounts repaid or prepaid on account of the Term
Loans may not be reborrowed.


49





--------------------------------------------------------------------------------





(c)    Each payment (including prepayments) by the Borrower on account of
principal of and interest on the Revolving Loans of a Class shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans of such Class then held by the Revolving Lenders of such Class, except
(i) as otherwise provided in Section 2.12(f) and Section 10.6, (ii) for payments
in respect of any differences in the Applicable Margin of Accepting Lenders
pursuant to a Loan Modification Agreement, (iii) for payments to Defaulting
Lenders as otherwise herein provided and (iv) reductions of Revolving
Commitments pursuant to Section 2.24. Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit of a Class shall be made to the
Issuing Lender that issued such Letter of Credit.
(d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Funding Office, in immediately available
funds. The Administrative Agent shall distribute such payments to the relevant
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurocurrency Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. If any payment on a Eurocurrency Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.
(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be presumptively correct in the absence of manifest
error. If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall give notice of such fact to the
Borrower and the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or the Borrower against
any Defaulting Lender.
(f)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the relevant Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within


50





--------------------------------------------------------------------------------





three Business Days after such due date, the Administrative Agent shall be
entitled to recover, on demand, from each relevant Lender to which any amount
which was made available pursuant to the preceding sentence, such amount with
interest thereon at the rate per annum equal to the daily average Federal Funds
Effective Rate. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrower.
(g)    Each obligation of the Loan Parties under the Loan Documents related to
any Loans or Letter of Credit shall be paid in Dollars. All commitment fees
payable pursuant to Section 2.9 shall be calculated and payable in Dollars.
2.19    Requirements of Law. (a) Except with respect to Taxes, which shall be
governed solely by Section 2.20, if the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority first made, in each
case, subsequent to the date hereof:
(i)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate
hereunder; or
(ii)    shall impose on such Lender any other condition not otherwise
contemplated hereunder;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurocurrency Loans or issuing or
participating in Letters of Credit (in each case hereunder), or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, in Dollars, within ten Business Days
after the Borrower’s receipt of a reasonably detailed invoice therefor (showing
with reasonable detail the calculations thereof), any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this Section, it shall promptly notify the Borrower (with a copy to
the Administrative Agent) of the event by reason of which it has become so
entitled.
(b)    If any Lender shall have reasonably determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application thereof or compliance by
such Lender or any corporation controlling such Lender with any request or
directive regarding capital adequacy or liquidity requirements (whether or not
having the force of law) from any Governmental Authority first made, in each
case, subsequent to the date hereof shall have the effect of reducing the rate
of return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy and liquidity) by
an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a reasonably detailed written request therefor (consistent with the
detail provided by such Lender to similarly situated borrowers), the Borrower
shall pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.


51





--------------------------------------------------------------------------------





(c)    A certificate prepared in good faith as to any additional amounts payable
pursuant to this Section submitted by any Lender to the Borrower (with a copy to
the Administrative Agent) shall be presumptively correct in the absence of
manifest error. Notwithstanding anything to the contrary in this Section, the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Obligations. Notwithstanding the foregoing, the Borrower shall not be obligated
to make payment to the Administrative Agent or any Lender with respect to
penalties, interest and expenses if written demand therefore was not made by the
Administrative Agent or such Lender within 180 days from the date on which such
party makes payment for such penalties, interest and expenses.
(d)    Notwithstanding anything in this Section 2.19 to the contrary, solely for
purposes of this Section 2.19, (i) the Dodd Frank Wall Street Reform and
Consumer Protection Act, and all requests, rules, regulations, guidelines and
directives promulgated thereunder or issued in connection therewith and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III shall be deemed to have been
enacted, adopted, implemented or issued, as applicable, subsequent to the
Closing Date.
2.20    Taxes. (a) For purposes of this Section 2.20, the term “applicable law”
includes FATCA. Except as otherwise provided in this Agreement or as required by
applicable law, all payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future Taxes, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding (i) net income
taxes, net profits or capital taxes and franchise taxes (imposed in lieu of net
income taxes) imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document); (ii) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction described in clause (i), above; (iii) taxes that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e), as applicable, of this Section; (iv) in the case of a
Non-U.S. Lender (as defined below), (A) any withholding tax that is imposed
under the law applicable as of the date such Lender becomes a party to this
Agreement (or where the Non-U.S. Lender is a partnership for U.S. federal income
tax purposes, under the law applicable on the date on which the affected
partner(s) became a partner of such Non-U.S. Lender) or designate a new lending
office, except to the extent that such Lender’s assignor (if any) was entitled
(or where the Non-U.S. Lender is a partnership for U.S. federal income tax
purposes, to the extent that the person(s) from which the affected partner(s)
acquired their partnership interest was entitled), at the time of assignment or
at the time of the designation of a new lending office, to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to this
paragraph; or (B) any withholding taxes imposed under FATCA; and (v) penalties
and interest on the foregoing amounts (all such taxes referred to in
clauses (i), (ii), (iii), (iv) and (v) hereof hereinafter referred to as
“Excluded Taxes” and all such other Taxes hereinafter referred to as
“Non-Excluded Taxes”). If any Non-Excluded Taxes or Other Taxes are required to
be withheld from any amounts payable by the Borrower to the Administrative Agent
or any Lender hereunder, the amounts so payable to the Administrative Agent or
such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after deduction or withholding of all
Non-Excluded Taxes and Other Taxes, including


52





--------------------------------------------------------------------------------





deductions or withholdings applicable to additional sums payable under this
Section) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement.
(b)    The Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof if such receipt is obtainable, or, if not,
such other evidence of payment as may reasonably be required by the
Administrative Agent or such Lender. If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes that the Borrower is required to pay pursuant
to this Section 2.20 (or in respect of which the Borrower would be required to
pay increased amounts pursuant to Section 2.20(a) if such Non-Excluded Taxes or
Other Taxes were withheld) when due to the appropriate taxing authority or fails
to remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any payments by them of such Non-Excluded Taxes or Other Taxes
(including any Non-Excluded Taxes or Other Taxes imposed on amounts payable
under this Section 2.20), other than any amounts arising as a result of such
Administrative Agent’s or such Lender’s gross negligence or willful misconduct,
within thirty (30) days after written demand therefor. A certificate as to any
amounts payable under this Section submitted by the Administrative Agent or by
any Lender (with a copy to the Administrative Agent) shall be presumptively
correct in the absence of manifest error.
(d)    Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) (a “Non-US Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Borrower and to the Lender from which the related participation shall have been
purchased) (i) two accurate and complete originals of IRS Form W‑8ECI, W‑8BEN or
W-8BEN-E, (ii) in the case of a Non-US Lender claiming exemption from United
States federal withholding tax under Sections 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, a statement substantially in the
form of Exhibit F-1 and two accurate and complete originals of IRS Form W‑8BEN
or W-8BEN-E, or any subsequent versions or successors to such forms, in each
case properly completed and duly executed by such Non-US Lender claiming
complete exemption from, or a reduced rate of, United States federal withholding
tax on all payments by the Borrower or any Loan Party under this Agreement and
the other Loan Documents or (iii) to the extent a Non-US Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, W‑8BEN or W-8BEN-E, a statement substantially in the form of Exhibit F-2
or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if a Non-US Lender is a
partnership for U.S. tax purposes and one or more direct or indirect partners of
such a Non-US Lender are claiming the portfolio interest exemption, such a
Non-US Lender may provide a statement substantially in the form of Exhibit F-4
on behalf of each such direct and indirect partner. Such forms shall be
delivered by each Non-US Lender on or before the date it becomes a party to this
Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-US
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-US Lender. Each Non-US Lender shall
(i) promptly notify the Borrower at any time it determines that it is no longer
in a position to provide any previously delivered certificate to the Borrower
(or any other form of certification adopted by the United States taxing
authorities for such purpose) and (ii) take such steps as shall not be
disadvantageous to it, in its reasonable judgment, and as may be reasonably
necessary (including the re-designation of its lending office pursuant to
Section 2.23) to avoid any requirement of applicable laws of any such
jurisdiction that the Borrower make any deduction or


53





--------------------------------------------------------------------------------





withholding for taxes from amounts payable to such Lender. Notwithstanding any
other provision of this paragraph, a Non-US Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-US Lender is not
legally able to deliver.
(e)    Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) (a “US Lender”) shall deliver to the Borrower
and the Administrative Agent two accurate and complete originals of IRS
Form W-9, or any subsequent versions or successors to such form. Such forms
shall be delivered by each US Lender on or before the date it becomes a party to
this Agreement. In addition, each US Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such US
Lender. Each US Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certifications to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose).
(f)    If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (f), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(g)    If the Administrative Agent or any Lender determines, in good faith, that
it has received a refund of any Non-Excluded Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.20, it shall promptly pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.20 with
respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority; provided, further, that the Borrower
shall not be required to repay to the Administrative Agent or the Lender an
amount in excess of the amount paid over by such party to the Borrower pursuant
to this Section. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person. The agreements in this Section shall survive the
termination of this Agreement and the payment of the Obligations.
(h)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Fourth Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Tranche A Term Loan as not


54





--------------------------------------------------------------------------------





qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(i)        (i)    The Borrower and the Administrative Agent acknowledge and
agree that the Fourth Amendment should result in a significant modification of
the Tranche A Term Loans within the meaning of Treasury Regulation Section
1.1001-3 and, in connection therewith, the issue price of the Tranche A Term
Loans shall be determined based on fair market value in accordance with Treasury
Regulation Section 1.1273-2(c)(1).
2.21    Indemnity. Except with respect to Taxes, which shall be governed solely
by Section 2.20, the Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense (other than lost profits,
including the loss of Applicable Margin) that such Lender may actually sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurocurrency Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurocurrency Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment, conversion or continuation of Eurocurrency Loans on a day that is
not the last day of an Interest Period with respect thereto. A reasonably
detailed certificate as to (showing in reasonable detail the calculation of) any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be presumptively correct in the absence of manifest error. This covenant
shall survive the termination of this Agreement and the payment of the
Obligations.
2.22    Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof, in each case, first made after the date hereof, shall make
it unlawful for any Lender to make or maintain Eurocurrency Loans as
contemplated by this Agreement, such Lender shall promptly give notice thereof
(a “Rate Determination Notice”) to the Administrative Agent and the Borrower,
and (a) the commitment of such Lender hereunder to make Eurocurrency Loans,
continue Eurocurrency Loans as such and convert ABR Loans to Eurocurrency Loans
shall be suspended during the period of such illegality and (b) such Lender’s
Loans then outstanding as Eurocurrency Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law.
If any such conversion or prepayment of a Eurocurrency Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.21.
2.23    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Sections 2.19, 2.20(a) or 2.22 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no material economic, legal or regulatory
disadvantage and; provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Sections 2.19, 2.20(a) or 2.22.
2.24    Replacement of Lenders. The Borrower shall be permitted to replace with
a financial entity or financial entities, any Lender that (i) requests
reimbursement for amounts owing pursuant to


55





--------------------------------------------------------------------------------





Sections 2.19, 2.20 or 2.21 or gives a notice of illegality pursuant to
Section 2.22, (ii) is a Defaulting Lender, or (iii) has refused to consent to
any waiver or amendment with respect to any Loan Document that requires such
Lender’s consent and has been consented to by the Required Lenders; provided
that (A) such replacement does not conflict with any Requirement of Law, (B) the
replacement financial entity or financial entities shall purchase, at par, all
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement, (C) the Borrower shall be liable to such replaced Lender under
Section 2.21 (as though Section 2.21 were applicable) if any Eurocurrency Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (D) the replacement financial entity or
financial entities, (x) if not already a Lender, shall be reasonably
satisfactory to the Administrative Agent to the extent that an assignment to
such replacement financial institution of the rights and obligations being
acquired by it would otherwise require the consent of the Administrative Agent
pursuant to Section 10.6(b)(i)(B) and (y) shall pay (unless otherwise paid by
the Borrower) any processing and recordation fee required under
Section 10.6(b)(ii)(B), (E) the Administrative Agent and any replacement
financial entity or entities shall execute and deliver, and such replaced Lender
shall thereupon be deemed to have executed and delivered, an appropriately
completed Assignment and Assumption to effect such substitution, (F) the
Borrower shall pay all additional amounts (if any) required pursuant to
Sections 2.19 or 2.20, as the case may be, in respect of any period prior to the
date on which such replacement shall be consummated, (G) if applicable, the
replacement financial entity or financial entities shall consent to such
amendment or waiver, (H) any such replacement shall not be deemed to be a waiver
of any rights that the Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender and (I) if such replacement is in
connection with a Repricing Event prior to the six-month anniversary of the
First Amendment Effective Date, the Borrower or the replacement Lender shall pay
such replaced Lender a fee equal to 1% of the aggregate principal amount of its
Tranche B Term Loans required to be assigned pursuant to this Section 2.24.
Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Assumption necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section and to be made in accordance with the
terms and conditions of this Section 2.24.
In addition, the Borrower shall be permitted to prepay or terminate, without
duplication or penalty (but subject to Section 2.21), the Loans and Commitments
of any Defaulting Lender. The prepayment of Loans or termination of the
Revolving Commitments of any Lender pursuant to this paragraph shall not be
subject to the provisions of Section 2.18.
2.25    Incremental Loans. (a) The Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loans (the “New Term Loan Commitments”) or the increase of the Revolving
Commitments hereunder, in an aggregate amount for all such New Term Loan
Commitments and increases of the Revolving Commitments not in excess of the
Incremental Cap (subject to the Limited Condition Acquisition Proviso in
connection with any Permitted Acquisition or permitted Investment that
constitutes an acquisition (other than an intercompany Investment)). Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that the New Term Loan Commitments or increase of the
Revolving Commitments shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent or such shorter period as the Administrative Agent may
approve; provided that (i) any Lender offered or approached to provide all or a
portion of any New Term Loan Commitments or increase of the Revolving
Commitments may elect or decline, in its sole discretion, to provide such New
Term Loan Commitments or increase of the Revolving Commitments and (ii) any New
Term Loan Commitments or increases to the Revolving Commitments established
pursuant to this Section 2.25 will count towards the Ratio-Based


56





--------------------------------------------------------------------------------





Incremental Facility prior to reducing the maximum amount under the Cash-Capped
Incremental Facilities (to the extent permitted by the pro forma calculation of
the Consolidated Total Leverage Ratio required prior to the incurrence of such
Ratio-Based Incremental Facility).
Such New Term Loan Commitments or increase of the Revolving Commitments shall
become effective as of such Increased Amount Date; provided that subject to the
Limited Condition Acquisition Proviso, (i) the conditions set forth in
Section 5.2 were satisfied or waived on such Increased Amount Date before or
after giving effect to such New Term Loan Commitments and to the making of any
Tranche of New Term Loans pursuant thereto or to such increase of the Revolving
Commitments and after giving effect to any transaction consummated in connection
therewith; (ii) the Borrower shall be in pro forma compliance with the financial
covenant set forth in Section 7.1 as of the end of the most recently ended Test
Period; (iii) the proceeds of any New Term Loans shall be used for general
corporate purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions and Investments permitted under Section 7.8); (iv) the New Term
Loans shall share ratably in the Collateral and shall benefit ratably from the
guarantees under the Guarantee and Collateral Agreement; (v) the New Term Loans
shall share ratably or less favorably in any mandatory prepayments of the
existing Term Loans; (vi) the maturity date of New Term Loans thereof shall not
be earlier than the Tranche B Term Maturity Date and the weighted average life
to maturity shall be equal to or greater than the weighted average life to
maturity of the Tranche B Term Loans; (vii) all terms and documentation with
respect to any New Term Loans which differ from those with respect to the
Tranche B Term Loans shall be reasonably satisfactory to the arranger of such
Incremental Facility (except to the extent permitted by clause (vi) and, with
respect to New Term Loans under the Tranche B Term Facility, clause (x) of this
Section, and the last sentence of this paragraph) (it being understood that, to
the extent that any terms are added for the benefit of the Lenders of any
Incremental Facility, no consent shall be required from the Administrative Agent
or any other Lenders to the extent that such term is (1) favorable to all
Lenders and also added for the benefit of both the Tranche A Term Facility and
the Tranche B Term Facility, as applicable, or (2) only applicable after the
latest maturity of the Tranche A Term Facility and the Tranche B Term Facility),
as applicable; (viii) such New Term Loans or New Term Loan Commitments or
increase of the Revolving Commitments shall be effected pursuant to one or more
Joinder Agreements executed and delivered by the Borrower, the arranger of such
Incremental Facility and one or more New Lenders; (ix) the Borrower shall
deliver or cause to be delivered any customary legal opinions or other documents
reasonably requested by the arranger of such Incremental Facility in connection
with any such transaction, including any supplements or amendments to the
Security Documents providing for such New Term Loans to be secured thereby; (x)
if the initial “spread” (for purposes of this Section 2.25, the “spread” with
respect to any Loan shall be calculated as the sum of the Eurodollar Loan margin
on the relevant Loan plus any original issue discount or upfront fees in lieu of
original issue discount (other than any arranging fees, underwriting fees and
commitment fees) (based on an assumed four-year average life for the applicable
Facilities (e.g., 100 basis points in original issue discount or upfront fees
equals 25 basis points of interest rate margin))) relating to the New Term Loans
incurred before the 18-month anniversary of the First Amendment Effective Date
exceeds the spread then in effect with respect to the Tranche B Term Loans by
more than 0.50%, the Applicable Margin relating to the existing Tranche B Term
Loans shall be adjusted so that the spread relating to such New Term Loans does
not exceed the spread applicable to the existing Tranche B Term Loans by more
than 0.50%; provided that if the New Term Loans include an interest rate floor
greater than the interest rate floor applicable to the Tranche B Term Loans,
such increased amount shall be equated to the applicable interest rate margin
for purposes of determining whether an increase to the Applicable Margin for the
Tranche B Term Loans shall be required, to the extent an increase in the
interest rate floor for the Tranche B Term Loans would cause an increase in the
interest rate then in effect thereunder, and in such case the interest rate
floor (but not the Applicable Margin) applicable to the Tranche B Term Loans
shall be increased by such amount, (xi) the Borrower may appoint any Person to
arrange such Incremental Facilities and provide such arranger any titles with
respect to such Incremental Facilities as it deems appropriate and (xii) the
Administrative


57





--------------------------------------------------------------------------------





Agent shall not be required to execute, accept or acknowledge any incremental
joinder documentation. Any New Term Loans made on an Increased Amount Date that
have terms and provisions that differ from those of the Term Loans outstanding
on the date on which such New Term Loans are made shall be designated as a
separate tranche (a “Tranche”) of Term Loans for all purposes of this Agreement,
except as the relevant Joinder Agreement otherwise provides. For the avoidance
of doubt, the rate of interest and the amortization schedule (if applicable) of
any New Term Loan shall be determined by the Borrower and the applicable lenders
of New Term Loans (each, a “New Term Lender”) and shall be set forth in the
applicable Joinder Agreement. Notwithstanding the foregoing, the conditions
precedent to each such increase or New Term Facility shall be agreed to by the
Lenders providing such increase or New Term Facility, as applicable, the
arranger of such increase or New Term Facility, as applicable, and the Borrower;
provided that in connection with the incurrence of any New Term Loans, if the
proceeds of such New Term Loans are, substantially concurrently with the receipt
thereof, to be used, in whole or in part, by the Borrower or any other Loan
Party to finance, in whole or in part, a Permitted Acquisition, then (A) the
only representations and warranties that will be required to be true and correct
in all material respects as of the applicable Increase Effective Date shall be
(x) customary “specified representations” and (y) such of the representations
and warranties made by or on behalf of the applicable acquired company or
business in the applicable acquisition agreement as are material to the
interests of the Lenders, but only to the extent that Holdings or the Borrower
(or any Affiliate of Holdings or the Borrower) has the right to terminate the
obligations of Holdings, the Borrower or such Affiliate under such acquisition
agreement or not consummate such acquisition as a result of a breach of such
representations or warranties in such acquisition agreement and (B) no Event of
Default under Sections 8.01(a), (f) or (g) would exist after giving effect to
such incurrence.


(b)    On any Increased Amount Date on which any New Term Loan Commitments or
increase of the Revolving Commitments becomes effective, subject to the
foregoing terms and conditions, each lender with a New Term Loan Commitment or
an increase of the Revolving Commitments (each, a “New Lender”) shall become a
Lender hereunder with respect to such New Term Loan Commitment or such increase
of the Revolving Commitments, as the case may be.
(c)    The terms and provisions of the New Term Loan Commitments of any Tranche
shall be, except as otherwise set forth in the relevant Joinder Agreement,
identical to those of the applicable Term Loans and for purposes of this
Agreement, any New Term Loans or New Term Loan Commitments shall be deemed to be
Term Loans. Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the arranger of such
Incremental Facility, to effect the provisions of this Section 2.25.
2.26    Defaulting Lenders. (a) Defaulting Lender Cure. If the Borrower, the
Administrative Agent and each Swingline Lender and Issuing Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Sections 2.7(f) and 3.4(d)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change


58





--------------------------------------------------------------------------------





hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest or other
amounts received by the Administrative Agent for the account of any Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise and other than the payment of (i) any commitment fees under
Section 2.9, (ii) default interest pursuant to Section 2.15(c) and (iii) Letter
of Credit fees pursuant to Section 3.3, which in each case shall be applied
pursuant to the provisions of those Sections) shall be applied by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent pursuant to Section 9.7;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender (without duplication of any prepayments of Swingline Loans by
the Borrower pursuant to Section 2.7(f) or the application of any cash
collateral provided by the Borrower pursuant to Section 3.4(d)) to any Issuing
Lender or Swingline Lender hereunder; third, to be held as security for any L/C
Shortfall (without duplication of any cash collateral provided by the Borrower
pursuant to Section 3.4(d)) in a cash collateral account to be established by,
and under the sole dominion and control of, the Administrative Agent; fourth, as
the Borrower may request (so long as no Default exists), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the Issuing Lenders or Swingline Lenders as a
result of any final non-appealable judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Lenders or Swingline Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any final
non-appealable judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Sections 2.7(f) and 3.4(d). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to be
held as security in a cash collateral account pursuant to this Section 2.26(b)
shall be deemed paid to and redirected by such Defaulting Lender and shall
satisfy the Borrower’s payment obligation in respect thereof in full, and each
Lender irrevocably consents hereto.
SECTION 3.    LETTERS OF CREDIT
3.1    L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Lender of a Class, in reliance on the agreements of the other Revolving
Lenders of such Class set forth in Section 3.4(a), agrees to issue letters of
credit (“Letters of Credit”) under the Revolving Commitments of such Class for
the account of the Borrower or any Guarantor on any Business Day during the
Revolving Commitment Period in such form as may be approved from time to time by
such Issuing Lender; provided that no Issuing Lender shall have any obligation
to issue any Letter of Credit if, after giving


59





--------------------------------------------------------------------------------





effect to such issuance, (i) the L/C Obligations of both Classes taken together
would exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments of such Class would be less than zero. Each Letter of
Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
that is three Business Days prior to the Revolving Termination Date (unless cash
collateralized or backstopped, in each case in a manner agreed to by the
Borrower and the Issuing Lender); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in
clause (y) above).
(b)    No Issuing Lender shall at any time be obligated to issue any Letter of
Credit (or amend, renew or extend an outstanding Letter of Credit) if such
issuance (or such amendment, renewal or extension) would conflict with, or cause
such Issuing Lender to exceed any limits imposed by, any applicable Requirement
of Law and Barclays Bank PLC shall not be obligated to issue any documentary or
commercial letters of credit (as opposed to standby letters of credit)
hereunder.


3.2    Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the relevant Issuing Lender issue a Letter of Credit (or
amend, renew or extend an outstanding Letter of Credit) by delivering to such
Issuing Lender at its address for notices specified to the Borrower by such
Issuing Lender an Application therefor, completed to the reasonable satisfaction
of such Issuing Lender, and such other certificates, documents and other papers
and information as such Issuing Lender may reasonably request. Upon receipt of
any Application, the relevant Issuing Lender will process such Application and
the certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue (or amend, renew or extend, as the case may be) the Letter of
Credit requested thereby (but in no event without the consent of the applicable
Issuing Lender shall any Issuing Lender be required to issue (or amend, renew or
extend, as the case may be) any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit (or such amendment, renewal or
extension, as the case may be) to the beneficiary thereof or as otherwise may be
agreed to by such Issuing Lender and the Borrower. Such Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower promptly following the
issuance (or such amendment, renewal or extension, as the case may be) thereof.
Each Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the relevant Lenders, notice of the issuance
(or such amendment, renewal or extension, as the case may be) of each Letter of
Credit issued by it.
3.3    Fees and Other Charges. (a) The Borrower will pay a fee on each
outstanding Letter of Credit of each Class requested by it, at a per annum rate
equal to the Applicable Margin then in effect with respect to Eurocurrency Loans
under the Revolving Facility (minus the fronting fee referred to below), on the
face amount of such Letter of Credit, which fee shall be shared ratably among
the Revolving Lenders of such Class and payable quarterly in arrears on each Fee
Payment Date after the issuance date; provided that, with respect to any
Defaulting Lender, such Lender’s ratable share of any letter of credit fee
accrued on the aggregate amount available to be drawn on any outstanding Letters
of Credit during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such Lender’s
ratable share of any letter of credit fee shall otherwise have been due and
payable by the Borrower prior to such time; provided further that any Defaulting
Lender’s ratable share of any letter of credit fee accrued on the aggregate
amount available to be drawn on any outstanding Letters of Credit shall accrue
for the account of each Non-Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit


60





--------------------------------------------------------------------------------





which has been reallocated to such Non-Defaulting Lender pursuant to
Section 3.4(d) and with respect to any L/C Shortfall either (i) if the Borrower
has paid to the Administrative Agent, an amount of cash or Cash Equivalent equal
to the amount of the L/C Shortfall to be held as security for all obligations of
the Borrower to the Issuing Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent, for the account of the Borrower or (ii) otherwise, for the account of the
Issuing Lenders, in each case so long as such Lender shall be a Defaulting
Lender. In addition, the Borrower shall pay to each Issuing Lender of a Class
for its own account a fronting fee on the aggregate face amount of all
outstanding Letters of Credit of such Class issued by it to the Borrower of
0.25% per annum, payable quarterly in arrears on each Fee Payment Date after the
issuance date.
(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
each Issuing Lender for such normal and customary costs and expenses agreed to
by the Borrower and such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit
requested by the Borrower.
3.4    L/C Participations. (a) Each Issuing Lender of a Class irrevocably agrees
to grant and hereby grants to each L/C Participant of such Class, and, to induce
such Issuing Lender to issue Letters of Credit of such Class, each L/C
Participant of such Class irrevocably agrees to accept and purchase and hereby
accepts and purchases from such Issuing Lender, on the terms and conditions set
forth below, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Revolving Percentage in such Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit of
the applicable Class issued by it and the amount of each draft paid by such
Issuing Lender thereunder. Each L/C Participant of a Class agrees with each
Issuing Lender of such Class that, if a draft is paid under any Letter of Credit
of such Class issued by it for which such Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to the Administrative Agent for the account of such
Issuing Lender upon demand an amount equal to such L/C Participant’s Revolving
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed (“L/C Disbursements”); provided that nothing in this paragraph shall
relieve the Issuing Lender of any liability resulting from gross negligence or
willful misconduct of such Issuing Lender. Each L/C Participant’s obligation to
pay such amount shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against any Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
financial condition of the Borrower, (iv) any breach of this Agreement or any
other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing
(b)    If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of such Issuing Lender within three Business Days after
the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Administrative Agent for the account
of the relevant Issuing Lender by such L/C Participant within three


61





--------------------------------------------------------------------------------





Business Days after the date such payment is due, such Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans under the Revolving Facility. A certificate of the relevant Issuing
Lender submitted to any relevant L/C Participant with respect to any amounts
owing under this Section shall be presumptively correct in the absence of
manifest error.
(c)    Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a) such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to the Administrative Agent for the account of such L/C Participant
its pro rata share thereof; provided, however, that in the event that any such
payment received by such Issuing Lender shall be required to be returned by such
Issuing Lender, such L/C Participant shall return to the Administrative Agent
for the account of such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.
(d)    Notwithstanding anything to the contrary contained in this Agreement, in
the event an L/C Participant becomes a Defaulting Lender, then such Defaulting
Lender’s Revolving Percentage in all outstanding Letters of Credit will
automatically be reallocated among the L/C Participants that are Non-Defaulting
Lenders pro rata in accordance with each Non-Defaulting Lender’s Revolving
Percentage (calculated without regard to the Revolving Commitment of the
Defaulting Lender) but only to the extent that no Default or Event of Default
shall have occurred and be continuing at the time of such reallocation
(provided, that such amounts shall be automatically reallocated upon the cure or
waiver of such Default or Event of Default) and that such reallocation does not
cause the Revolving Extensions of Credit of any Non-Defaulting Lender to exceed
the Revolving Commitment of such Non-Defaulting Lender. If such reallocation
cannot, or can only partially be effected, the Borrower shall, within five
Business Days after written notice from the Administrative Agent, pay to the
Administrative Agent, an amount of cash equal to such Defaulting Lender’s
Revolving Percentage (calculated as in effect immediately prior to it becoming a
Defaulting Lender) of the L/C Obligations (after giving effect to any partial
reallocation pursuant to the first sentence of this Section 3.4(d)) to be held
as security for all obligations of the Borrower to the Issuing Lenders hereunder
in a cash collateral account to be established by, and under the sole dominion
and control of, the Administrative Agent. So long as there is a Defaulting
Lender, an Issuing Lender shall not be required to issue any Letter of Credit
where the sum of the Non-Defaulting Lenders’ Revolving Percentage, as
applicable, of the outstanding Revolving Loans, Swingline Loans and their
participations in Letters of Credit after giving effect to any such requested
Letter of Credit would exceed (such excess, the “L/C Shortfall”) the aggregate
Revolving Commitments of the Non-Defaulting Lenders, unless the Borrower shall
pay to the Administrative Agent, an amount of cash or Cash Equivalents equal to
the amount of the L/C Shortfall, such cash or Cash Equivalents to be held as
security for all obligations of the Borrower to the Issuing Lenders hereunder in
a cash collateral account to be established by, and under the sole dominion and
control of, the Administrative Agent.
3.5    Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Lender on the Business Day following the date on which
such Issuing Lender notifies the Borrower of the date and amount of a draft
presented under any Letter of Credit issued by such Issuing Lender at the
Borrower’s request and paid by such Issuing Lender for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment (the amounts
described in the foregoing clauses (a) and (b) in respect of any drawing,
collectively, the “Payment Amount”); provided that if such notice is given to
the Borrower before 11:00 A.M., New York City time, the Borrower agrees to
reimburse such Issuing Lender on the Business Day when


62





--------------------------------------------------------------------------------





such notification was given. Each such payment shall be made to such Issuing
Lender at its address for notices specified to the Borrower and in immediately
available funds. Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at a rate equal to (i)
until the second Business Day next succeeding the date of the relevant notice,
the rate applicable to ABR Loans under the Revolving Facility and
(ii) thereafter, the rate set forth in Section 2.15(c).
3.6    Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with each Issuing Lender
that such Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of such Borrower against any
beneficiary of such Letter of Credit or any such transferee, or any other events
or circumstances that, pursuant to applicable law or the applicable customs and
practices promulgated by the International Chamber of Commerce, are not within
the responsibility of such Issuing Lender, except for errors, omissions,
interruptions or delays resulting from the gross negligence or willful
misconduct of such Issuing Lender or its employees or agents, as determined, in
each case, in a final non-appealable judgment by a court of competent
jurisdiction. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors, omissions, interruptions or delays resulting from the gross negligence
or willful misconduct of such Issuing Lender or its employees or agents, as
determined, in each case, in a final non-appealable judgment by a court of
competent jurisdiction. The Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards or care specified in the
Uniform Commercial Code of the State of New York, shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender to the
Borrower.
3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower of the date and amount thereof. The responsibility of such Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit issued by such Issuing Lender shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Holdings and the
Borrower hereby jointly represent and warrant (as to itself and each of its
Subsidiaries) to the Agents and each Lender, which representations and
warranties shall be deemed made on the Closing Date and on the date of each
borrowing of Loans or issuance of a Letter of Credit hereunder that:


63





--------------------------------------------------------------------------------





4.1    [Reserved].
4.2    No Change. There has been no event, development or circumstance since
September 30, 2011 that has had or will have a Material Adverse Effect.
4.3    Existence; Compliance with Law. Each of Holdings and its Restricted
Subsidiaries (other than any Immaterial Subsidiaries) (a) (i) is duly organized
(or incorporated), validly existing and in good standing (or, only where if
applicable, the equivalent status in any foreign jurisdiction) under the laws of
the jurisdiction of its organization or incorporation, (ii) has the corporate or
organizational power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and (iii) is
duly qualified as a foreign corporation or limited liability company and in good
standing (where such concept is relevant) under the laws of each jurisdiction
where its ownership, lease or operation of Property or the conduct of its
business requires such qualification except, in each case, to the extent that
the failure to be so qualified or in good standing (where such concept is
relevant) would not have a Material Adverse Effect and (b) is in compliance with
all Requirements of Law except to the extent that any such failure to comply
therewith would not have a Material Adverse Effect.
To the extent applicable and except where a failure to comply would not
reasonably be expected to have a Material Adverse Effect, each Loan Party and
Subsidiary of Holdings is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) (“OFAC”) and any other enabling legislation or executive
order relating thereto, and (ii) the PATRIOT Act and (iii) the United States
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”).  No part of the
proceeds of the Loans will be used, directly or indirectly, for (i) any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA or (ii) the purpose of funding any
activity or business for any Person currently subject to any U.S. sanctions
administered by OFAC or the government of a country the subject of U.S.
sanctions administered by OFAC.
4.4    Corporate Power; Authorization; Enforceable Obligations. Each Loan Party
has the corporate power and authority to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to borrow or
have Letters of Credit issued hereunder. Each Loan Party has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of the Borrower,
to authorize the extensions of credit on the terms and conditions of this
Agreement. Except as would not have a Material Adverse Effect, no consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority is required in connection with the extensions of credit
hereunder or the execution, delivery, performance, validity or enforceability of
this Agreement or any of the other Loan Documents, except (i) consents,
authorizations, filings and notices described in Schedule 4.4, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect or the failure to obtain which would not reasonably be expected
to have a Material Adverse Effect and (ii) the filings referred to in
Section 4.17. Each Loan Document has been duly executed and delivered on behalf
of each Loan Party that is a party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally


64





--------------------------------------------------------------------------------





and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law) and the implied covenants of good faith and
fair dealing.
4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not (a) violate the
organizational or governing documents of any of the Loan Parties, (b) except as
would not have a Material Adverse Effect, violate any Requirement of Law or any
Contractual Obligation of Holdings or any of its Restricted Subsidiaries or
(c) except as would not have a Material Adverse Effect, result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens permitted by Section 7.3).
4.6    No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Holdings and the Borrower, likely to be commenced within a reasonable time
period against Holdings or any of its Restricted Subsidiaries or against any of
their Properties or revenues which, taken as a whole, (a) are material and
adverse with respect to any of the Loan Documents or (b) would reasonably be
expected to have a Material Adverse Effect.
4.7    No Default. No Default or Event of Default has occurred and is
continuing.
4.8    Ownership of Property; Liens. Except as set forth in Schedule 4.8A, each
of Holdings and its Restricted Subsidiaries has title in fee simple to, or a
valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other Property (other than Intellectual
Property), in each case, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect, and none of such Property is
subject to any Lien except as permitted by the Loan Documents. Schedule 4.8B
lists all real property which is owned or leased by any Loan Party as of the
Fourth Amendment Effective Date.
4.9    Intellectual Property. Each of Holdings and its Restricted Subsidiaries
owns, or has a valid license to use, all Intellectual Property necessary for the
conduct of its business as currently conducted free and clear of all Liens
except as permitted by the Loan Documents, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect. To Holdings’
or the Borrower’s knowledge, no holding, injunction, decision or judgment has
been rendered by any Governmental Authority against Holdings or any of its
Restricted Subsidiaries and neither Holdings nor any of its Restricted
Subsidiaries has entered into any settlement stipulation or other agreement
(except license agreements in the ordinary course of business) which would
limit, cancel or question the validity of, Holdings’ or any Restricted
Subsidiary’s rights in, any Intellectual Property in any respect that would
reasonably be expected to have a Material Adverse Effect. To Holdings’ or the
Borrower’s knowledge, no claim has been asserted or threatened or is pending by
any Person challenging or questioning the use by Holdings or its Restricted
Subsidiaries of any Intellectual Property owned by the Borrower or any of its
Restricted Subsidiaries or the validity or effectiveness of any Intellectual
Property, except as would not reasonably be expected to have a Material Adverse
Effect. To the Borrower’s knowledge, the use of Intellectual Property by
Holdings and its Restricted Subsidiaries does not infringe on the rights of any
Person in a manner that would reasonably be expected to have a Material Adverse
Effect. Holdings and its Restricted Subsidiaries take all reasonable actions
that in the exercise of their reasonable business judgment should be taken to
protect their Intellectual Property, including Intellectual Property that is
confidential in nature, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.


65





--------------------------------------------------------------------------------





4.10    Taxes. Each of Holdings and its Restricted Subsidiaries (i) has filed or
caused to be filed all federal, state, provincial and other tax returns that are
required to be filed and (ii) has paid all taxes shown to be due and payable on
said returns and all other taxes, fees or other charges imposed on it or any of
its Property by any Governmental Authority (other than any amounts the validity
of which are currently being contested in good faith by appropriate proceedings
and with respect to which any reserves required in conformity with GAAP have
been provided on the books of Holdings or such Restricted Subsidiary, as the
case may be), except in each case where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
4.11    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the regulations of the Board. If requested by
any Lender (through the Administrative Agent) or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U‑1 referred to in Regulation U.
4.12    ERISA. (a) Except as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect: neither a Reportable Event
nor an “accumulated funding deficiency” (within the meaning of Section 412(a) of
the Code or Section 302(a)(2) of ERISA) has occurred during the five‑year period
prior to the date on which this representation is made with respect to any Plan,
and each Plan has complied with the applicable provisions of ERISA and the Code;
no termination of a Single Employer Plan has occurred, and no Lien in favor of
the PBGC or a Plan has arisen, during such five-year period; the present value
of all accrued benefits under each Single Employer Plan (based on those
assumptions used to fund such Plans) did not, as of the last annual valuation
date prior to the date on which this representation is made or deemed made,
exceed the value of the assets of such Plan allocable to such accrued benefits;
neither Holdings nor any of its Restricted Subsidiaries has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or would
reasonably be expected to result in a liability under ERISA; neither Holdings
nor any of its Restricted Subsidiaries would become subject to any liability
under ERISA if Holdings or such Restricted Subsidiary were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made; and no Multiemployer
Plan is in Reorganization or Insolvent.
(b)     Holdings and its Restricted Subsidiaries have not incurred, and do not
reasonably expect to incur, any liability under ERISA or the Code with respect
to any plan within the meaning of Section 3(3) of ERISA which is subject to
Title IV of ERISA that is maintained by a Commonly Controlled Entity (other than
Holdings and its Restricted Subsidiaries) (a “Commonly Controlled Plan”) merely
by virtue of being treated as a single employer under Title IV of ERISA with the
sponsor of such plan that would reasonably be likely to have a Material Adverse
Effect and result in a direct obligation of Holdings and its Restricted
Subsidiaries to pay money.
4.13    Investment Company Act. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
4.14    Subsidiaries. (a) The Subsidiaries listed on Schedule 4.14 constitute
all the Subsidiaries of Holdings at the Fourth Amendment Effective Date.
Schedule 4.14 sets forth as of the Fourth Amendment Effective Date the name and
jurisdiction of incorporation of each Subsidiary and, as to each


66





--------------------------------------------------------------------------------





Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and the designation of such Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary.
(b)    As of the Fourth Amendment Effective Date, except as set forth on
Schedule 4.14, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
officers, employees or directors and directors’ qualifying shares) of any nature
relating to any Capital Stock of Borrower or any of Holdings’ Restricted
Subsidiaries.
4.15    Environmental Matters. Other than exceptions to any of the following
that would not reasonably be expected to have a Material Adverse Effect: none of
Holdings or any of its Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law for the operation of the
Business; or (ii) has become subject to any Environmental Liability.
4.16    Accuracy of Information, etc. As of the Closing Date, no statement or
information (excluding the projections and pro forma financial information
referred to below) contained in this Agreement, any other Loan Document or any
certificate furnished to the Administrative Agent or the Lenders or any of them,
by or on behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents when taken as a
whole, contained as of the date such statement, information, or certificate was
so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
materially misleading. As of the Closing Date, the projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of Holdings to be
reasonable at the time made, in light of the circumstances under which they were
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.
4.17    Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, a legal, valid and enforceable first priority security interest
in the Collateral described therein (including any proceeds of any item of
Collateral); provided that for purposes of this Section 4.17(a), Collateral
shall be deemed to exclude any Property expressly excluded from the definition
of “Collateral” as set forth in the Guarantee and Collateral Agreement,
including, without limitation, Deposit Accounts (as defined in the Guarantee and
Collateral Agreement). In the case of (i) the Pledged Securities described in
the Guarantee and Collateral Agreement, when any stock certificates or notes, as
applicable, representing such Pledged Securities are delivered to the Collateral
Agent and (ii) the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 4.17 (which financing statements have been duly
completed and executed (as applicable) and delivered to the Collateral Agent)
and such other filings as are specified on Schedule 3 to the Guarantee and
Collateral Agreement are made, the Collateral Agent shall have a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral (including any proceeds of any item of Collateral)
(to the extent a security interest in such Collateral can be perfected through
the filing of financing statements in the offices specified on Schedule 4.17 and
the filings specified on Schedule 3 to the Guarantee and Collateral Agreement,
and through the delivery of the Pledged Securities required to be delivered on
the Closing Date (or after the Fourth Amendment Effective Date, as applicable,
pursuant to Section 6.12), as security for the Obligations, in each case prior
and superior in right to any other Person (except (i) in the case of Collateral
other than


67





--------------------------------------------------------------------------------





Pledged Stock, Liens permitted by Section 7.3 and (ii) Liens having priority by
operation of law) to the extent required by the Guarantee and Collateral
Agreement.
(b)    Upon the execution and delivery of any Mortgage to be executed and
delivered pursuant to Section 6.8(b), such Mortgage shall be effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties a legal,
valid and enforceable Lien on the mortgaged property described therein and
proceeds thereof, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and the
implied covenants of good faith and fair dealing; and when such Mortgage is
filed in the recording office designated by the Borrower, such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such mortgaged property and the proceeds
thereof, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (other than Liens
permitted by Section 7.3 or other encumbrances or rights permitted by the
relevant Mortgage).
4.18    Solvency. As of the Closing Date, the Loan Parties, taken as a whole,
and after giving effect to the incurrence of all Indebtedness and obligations
being incurred in connection herewith and therewith will be, Solvent.
SECTION 5.    CONDITIONS PRECEDENT
5.1    [Reserved]..
5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any Loan or to issue or participate in any Letter of Credit hereunder on
any date (including, without limitation, its initial extension of credit) is
subject to the satisfaction of the following conditions precedent, in each case,
subject to the Limited Condition Acquisition Proviso:
(a)    Representations and Warranties. (i) Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects, in each case on and as of such date
as if made on and as of such date except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by Holdings as of the
date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6.    AFFIRMATIVE COVENANTS
Each of Holdings and the Borrower (on behalf of itself and each of its
Restricted Subsidiaries) hereby agrees that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding (that has not been cash
collateralized or backstopped) or any Loan or other amount is owing to any
Lender or any Agent hereunder (other than (i) contingent or indemnification
obligations not then due and (ii) obligations in respect of Specified Hedge
Agreements or Cash Management Obligations), Holdings and the Borrower shall and
shall cause each of its Restricted Subsidiaries to:


68





--------------------------------------------------------------------------------





6.1    Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (which may be delivered via posting on IntraLinks or another similar
electronic platform (the “Platform”)):
(a)    Within 120 days after the end of each fiscal year of Holdings, commencing
with the fiscal year ended September 30, 2012, a copy of the audited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such year and the related audited consolidated statements of income
and of cash flows for such year, setting forth in each case in comparative form
the figures as of the end of and for the previous year by PricewaterhouseCoopers
LLP or other independent certified public accountants of nationally recognized
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit (other than
any exception or explanatory paragraph, but not a qualification, that is
expressly solely with respect to, or expressly resulting solely from, (A) an
upcoming maturity date of any Indebtedness occurring within one year from the
time such opinion is delivered or (B) any potential inability to satisfy a
financial covenant (including the financial covenant set forth in Section 7.1)
on a future date or in a future period)); and
(b)    as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of
Holdings, commencing with the fiscal quarter ended December 31, 2012, the
unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year‑end audit
adjustments and the absence of footnotes);
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except in the case of the financial statements
referred to in clause (b), for customary year-end adjustments and the absence of
footnotes).
The Borrower may satisfy its obligations under Section 6.1(a) in respect of any
fiscal year of Holdings by furnishing Holdings’ annual report on Form 10-K for
such year and under Section 6.1(b) in respect of any fiscal quarter of any
fiscal year of Holdings by furnishing Holdings’ quarterly report on Form 10-Q
for such quarter, in each case, as filed with the SEC.
Documents required to be delivered pursuant to this Section 6.1 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
www.wescoair.com (or such other website as the Borrower shall designate in
writing to the Administrative Agent), or (ii) on which such documents are posted
on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).
6.2    Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender, or, in the case of clause (f), to the relevant Lender:


69





--------------------------------------------------------------------------------





(a)    to the extent permitted by the internal policies of such independent
certified public accountants, concurrently with the delivery of the financial
statements referred to in Section 6.1(a), a certificate of the independent
certified public accountants in customary form reporting on such financial
statements stating that in making the examination necessary therefor no
knowledge was obtained of any Default or Event of Default, except as specified
in such certificate;
(b)    concurrently with the delivery of each set of consolidated financial
statements pursuant to Sections 6.1(a) and 6.1(b), (i) a certificate of a
Responsible Officer on behalf of Holdings stating that such Responsible Officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate, (ii) (x) if applicable for such period, a Compliance
Certificate containing all information and calculations necessary for
determining compliance by Holdings and its Subsidiaries with the provisions of
Section 7.1 as of the last day of the fiscal quarter or fiscal year of Holdings,
as the case may be and (y) to the extent not previously disclosed to the
Administrative Agent, a description of any new Subsidiary and of any change in
the jurisdiction of organization of any other Loan Party and a listing of any
material United States Intellectual Property filings by any Loan Party since the
date of the most recent list delivered pursuant to this clause (y) (or, in the
case of the first such list so delivered, since the Closing Date) and (iii) the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements;
(c)    as soon as available, but in any event not later than 60 days after the
end of each fiscal year of Holdings, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Holdings and its Subsidiaries as of the end of the following fiscal year and the
related consolidated statements of projected cash flow and projected income;
(d)    promptly after the same are sent, copies of all financial statements and
material reports that Holdings or the Borrower sends to the holders of any class
of its debt securities or public equity securities (except for Permitted
Investors) and, promptly after the same are filed, copies of all financial
statements and reports that Holdings or the Borrower may make to, or file with,
the SEC, in each case to the extent not already provided pursuant to Section 6.1
or any other clause of this Section 6.2;
(e)    promptly upon delivery thereof to Holdings or the Borrower and to the
extent permitted, copies of any accountants’ letters addressed to its board of
directors (or any committee thereof); and
(f)    promptly, such additional financial and other information as the
Administrative Agent (for its own account or upon the request from any Lender)
may from time to time reasonably request.
Notwithstanding anything to the contrary in this Section 6.2, (a) none of
Holdings, the Borrower or any of the Restricted Subsidiaries will be required to
disclose any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Requirements of Law
or any binding agreement, (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product or (iv) constitutes classified
information and (b) unless such material is identified in writing by the
Borrower as “Public Side” information, the Administrative Agent shall deliver
such information only to Lenders that have affirmatively requested to receive
material non-public information with respect to any Loan Party or its securities
for purposes of United States federal or


70





--------------------------------------------------------------------------------





state securities laws (the “Private-Side Lenders”)); provided that there is no
requirement that the Borrower identify any such information as “Public Side”.
Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
www.wescoair.com (or such other website as the Borrower shall designate in
writing to the Administrative Agent), or (ii) on which such documents are posted
on the Borrower’s behalf on IntraLinks, IntraAgency or another relevant website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).
6.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
taxes, governmental assessments and governmental charges (other than
Indebtedness), except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves required
in conformity with GAAP with respect thereto have been provided on the books of
Holdings or its Subsidiaries, as the case may be, or (b) to the extent that
failure to pay or satisfy such obligations would not reasonably be expected to
have a Material Adverse Effect.
6.4    Conduct of Business and Maintenance of Existence, etc.; Compliance.
(a) Preserve, renew and keep in full force and effect its corporate or other
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 or except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Requirements of Law except to the extent that
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect.
6.5    Maintenance of Property; Insurance.  (a) Keep all Property useful and
necessary in its business in reasonably good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
(b)    Take all reasonable and necessary steps, including, without limitation,
in any proceeding before the United States Patent and Trademark Office or the
United States Copyright Office, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of the
material United States Intellectual Property owned by the Borrower or its
Restricted Subsidiaries, including, without limitation, filing of applications
for renewal, affidavits of use and affidavits of incontestability, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
(c)    Maintain insurance with financially sound and reputable insurance
companies on all its material Property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business. All such insurance
shall, to the extent customary (but in any event, not including business
interruption insurance and personal injury insurance) (i) provide that no
cancellation thereof shall be effective until at least 10 days after receipt by
the Administrative Agent of written notice thereof and (ii) name the
Administrative Agent as insured party or loss payee.


71





--------------------------------------------------------------------------------





6.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
financial dealings and transactions in relation to its business and activities,
(b) permit representatives of any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its books and records upon
reasonable notice and during normal business hours (provided that such visits
shall be coordinated by the Administrative Agent, and in no event shall there be
more than one such visit per year except during the continuance of an Event of
Default), (c) permit representatives of any Lender to have reasonable
discussions regarding the business, operations, properties and financial and
other condition of Holdings and its Restricted Subsidiaries with officers and
employees of Holdings and its Restricted Subsidiaries and (d) permit
representatives of the Administrative Agent to have reasonable discussions
regarding the business, operations, properties and financial and other condition
of Holdings and its Restricted Subsidiaries with its independent certified
public accountants; provided that a Responsible Officer of Holdings shall be
present during such discussion and any such discussions with Holdings’
independent certified public accountants at Holdings’ expense shall, except
while an Event of Default has occurred and is continuing, be limited to one
meeting per calendar year.
6.7    Notices. Promptly upon a Responsible Officer of Holdings or any Loan
Party obtaining knowledge thereof, give notice to the Administrative Agent (who
shall promptly notify each Lender) of:
(a)    the occurrence of any Default or Event of Default;
(b)    any litigation, investigation or proceeding which may exist at any time
between Holdings or any of its Restricted Subsidiaries and any other Person,
that in either case, could reasonably be expected to have a Material Adverse
Effect;
(c)    the following events, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, as soon as possible
and in any event within 30 days after Holdings or any Restricted Subsidiary
knows thereof: (i) the occurrence of any Reportable Event with respect to any
Plan, a failure to make any required contribution to a Plan, the creation of any
Lien in favor of the PBGC or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan, (ii) the institution of
proceedings or the taking of any other action by the PBGC or Holdings or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan
or (iii) the occurrence of any similar events with respect to a Commonly
Controlled Plan, that would reasonably be likely to result in a direct
obligation of Holdings or any of its Restricted Subsidiaries to pay money;
(d)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and
(e)    the acquisition of any Property after the Closing Date in which the
Collateral Agent does not already have a perfected security interest and in
which a security interest is required to be created or perfected pursuant to
Section 6.8.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action Holdings or the relevant Restricted Subsidiary proposes
to take with respect thereto.


72





--------------------------------------------------------------------------------





6.8    Additional Collateral, etc. (a) With respect to any Property (other than
Vehicles, bank accounts, cash, Cash Equivalents, Foreign Cash Equivalents and
other assets expressly excluded from the Collateral pursuant to the Security
Documents) located in the United States having a value, individually or in the
aggregate of at least $5,000,000 acquired after the Closing Date by any Loan
Party (other than (x) any interests in real property and any Property described
in paragraph (c) of this Section, (y) any Property subject to a Lien expressly
permitted by Section 7.3(g) or (bb) and (z) Instruments, Certificated
Securities, Securities and Chattel Paper, which are referred to in the last
sentence of this paragraph (a)) as to which the Collateral Agent for the benefit
of the Secured Parties does not have a perfected Lien, promptly (i) give notice
of such Property to the Collateral Agent and execute and deliver to the
Collateral Agent such amendments to the Guarantee and Collateral Agreement or
such other documents as the Collateral Agent reasonably requests to grant to the
Collateral Agent for the benefit of the Secured Parties a security interest in
such Property and (ii) take all actions reasonably requested by the Collateral
Agent to grant to the Collateral Agent for the benefit of the Secured Parties a
perfected security interest (to the extent required by the Security Documents
and with the priority required by Section 4.17) in such Property (with respect
to Property of a type owned by a Loan Party as of the Closing Date to the extent
the Collateral Agent for the benefit of the Secured Parties, has a perfected
security interest in such Property as of the Closing Date), including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Collateral Agent. If any amount in
excess of $5,000,000 payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument, Certificated Security, Security
or Chattel Paper (or, if more than $5,000,000 in the aggregate payable under or
in connection with the Collateral shall become evidenced by Instruments,
Certificated Securities, Securities or Chattel Paper), such Instrument,
Certificated Security, Security or Chattel Paper shall be promptly delivered to
the Collateral Agent indorsed in a manner reasonably satisfactory to the
Collateral Agent to be held as Collateral pursuant to this Agreement.
(b)    With respect to any fee interest in any real property located in the
United States having a value (together with improvements thereof) of at least
$5,000,000 acquired after the Closing Date by any Loan Party (other than any
such real property subject to a Lien expressly permitted by Section 7.3(g) or
(bb)), (i) give notice of such acquisition to the Collateral Agent and, if
requested by the Collateral Agent execute and deliver a first priority Mortgage
(subject to liens permitted by Section 7.3) in favor of the Collateral Agent for
the benefit of the Secured Parties, covering such real property (provided that
no Mortgage nor survey shall be obtained if the Collateral Agent determines in
consultation with the Borrower that the costs of obtaining such Mortgage or
survey are excessive in relation to the value of the security to be afforded
thereby), (ii) if reasonably requested by the Collateral Agent (A) provide the
Lenders with a lenders’ title insurance policy with extended coverage covering
such real property in an amount at least equal to the purchase price of such
real property (or such other amount as shall be reasonably specified by the
Collateral Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate unless the title insurance policy referred to above shall
not contain an exception for any matter shown by a survey (except to the extent
an existing survey has been provided and specifically incorporated into such
title insurance policy), each in form and substance reasonably satisfactory to
the Collateral Agent, and (B) use commercially reasonable efforts to obtain any
consents or estoppels reasonably deemed necessary by the Collateral Agent, in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Collateral Agent, (iii) if requested by the
Collateral Agent deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent and (iv) prior to the
execution of any Mortgage, deliver to the Collateral Agent (A) flood
certificates covering each real property subject to a Mortgage hereunder in form
and substance acceptable to the Administrative Agent, certified to the
Collateral Agent (in its capacity as such) and setting forth whether or not each
such real property is located in a flood hazard area, as determined by
designation of each such real property in a specified flood


73





--------------------------------------------------------------------------------





hazard zone by reference to the applicable FEMA map and (B) to the extent any
such property subject to a Mortgage hereunder is located in a flood hazard area,
acknowledged borrower notices and evidence of flood insurance and any other
documentation required by applicable laws, all in compliance with applicable
laws and regulations.
(c)    Except as otherwise contemplated by Section 7.8(p), with respect to any
new Domestic Subsidiary that is a Material Subsidiary (and is not an Excluded
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include (x) any previously non-wholly-owned Domestic
Subsidiary that becomes wholly-owned and is a Material Subsidiary (and is not an
Excluded Subsidiary) and (y) any Domestic Subsidiary that was previously an
Immaterial Subsidiary or an Unrestricted Subsidiary and becomes a Material
Subsidiary (and is not an Excluded Subsidiary) or a Restricted Subsidiary, as
applicable) by any Loan Party, promptly (i) give notice of such acquisition or
creation to the Collateral Agent and, if requested by the Collateral Agent,
execute and deliver to the Collateral Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Collateral Agent reasonably
deems necessary to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected security interest (to the extent required by the Security
Documents and with the priority required by Section 4.17) in the Capital Stock
of such new Subsidiary that is owned by such Loan Party, (ii) deliver to the
Collateral Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such Loan Party, and (iii) if such new Subsidiary is a
wholly-owned Domestic Subsidiary (and is not an Excluded Subsidiary), cause such
new Subsidiary (A) to become a party to the Guarantee and Collateral Agreement
and (B) to take such actions necessary or advisable to grant to the Collateral
Agent for the benefit of the Secured Parties a perfected security interest (to
the extent required by the Security Documents and with the priority required by
Section 4.17) in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary (to the extent the Collateral
Agent, for the benefit of the Secured Parties, has a perfected security interest
in the same type of Collateral as of the Closing Date), including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Collateral Agent.
(d)    With respect to any new first tier Foreign Subsidiary that is a Material
Subsidiary (and is not an Excluded Subsidiary other than by reason of being a
Foreign Subsidiary) created or acquired after the Closing Date (which, for the
purposes of this paragraph, shall include any first-tier Foreign Subsidiary that
previously was an Immaterial Subsidiary or an Unrestricted Subsidiary and
becomes a Material Subsidiary or a Restricted Subsidiary, as applicable, and is
not an Excluded Subsidiary other than by reason of being a Foreign Subsidiary)
by any Loan Party, and with respect to any Subsidiary that was an Excluded
Subsidiary but has ceased to be an Excluded Subsidiary, promptly (i) give notice
of such acquisition or creation to the Collateral Agent and, if requested by the
Collateral Agent, execute and deliver to the Collateral Agent such amendments to
the Guarantee and Collateral Agreement or such other documents as the Collateral
Agent deems necessary or reasonably advisable in order to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected security
interest (to the extent required by the Security Documents and with the priority
required by Section 4.17) in the Capital Stock (other than Excluded Capital
Stock as defined in the Guarantee and Collateral Agreement) of such Subsidiary
that is owned by such Loan Party (provided that in no event shall more than 65%
of the total outstanding voting Capital Stock of any Foreign Subsidiary be
required to be so pledged), and (ii) to the extent permitted by applicable law,
deliver to the Collateral Agent the certificates, if any, representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of such Loan Party, and take such other
action as may be necessary or, in the reasonable opinion of the Collateral
Agent, necessary to perfect or ensure appropriate priority the Lien of the
Collateral Agent thereon.


74





--------------------------------------------------------------------------------





(e)    Notwithstanding anything in this Section 6.8 to the contrary, neither
Holdings nor any of its Restricted Subsidiaries shall be required to take any
actions in order to perfect the security interest granted to the Collateral
Agent for the ratable benefit of the Secured Parties under the laws of any
jurisdiction outside the United States.
6.9    Further Assurances. Maintain the security interest created by the
Security Documents as a perfected security interest having at least the priority
described in Section 4.17 (to the extent such security interest can be perfected
through the filing of UCC-1 financing statements, the Intellectual Property
filings to be made pursuant to Schedule 3 of the Guarantee and Collateral
Agreement or the delivery of Pledged Securities required to be delivered under
the Guarantee and Collateral Agreement), subject to the rights of the Loan
Parties under the Loan Documents to dispose of the Collateral. From time to time
the Loan Parties shall execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Collateral Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of renewing the rights of the Secured Parties with respect to the
Collateral as to which the Collateral Agent, for the ratable benefit of the
Secured Parties, has a perfected Lien pursuant hereto or thereto, including,
without limitation, filing any financing or continuation statements or financing
change statements under the Uniform Commercial Code (or other similar laws) in
effect in any jurisdiction with respect to the security interests created
hereby.
6.10    Use of Proceeds. The proceeds of the Tranche A Term Loans will be used,
in part, to repay the existing term loan A loans outstanding immediately prior
to the Fourth Amendment Effective Date, pursuant to the mechanics set forth in
the Fourth Amendment, and to pay related fees and expenses in connection with
the Fourth Amendment. The proceeds of the Revolving Loans, the Swingline Loans
and the Letters of Credit shall be used to finance Permitted Acquisitions and
Investments permitted hereunder and for other general corporate purposes of
Holdings and its Subsidiaries not prohibited by this Agreement. The proceeds of
the Tranche B Term Loans will be used solely to finance, in part, the Haas
Acquisition Costs. The Borrower shall not, directly or knowingly indirectly use
the proceeds of the Loans for the purpose of funding any transaction or business
activity for any Person or government of a country currently the target of any
comprehensive U.S. sanctions, including those administered by OFAC and the U.S.
Department of State.
6.11    Changes in Jurisdictions of Organization; Name. In the case of any
change to the name or jurisdiction of organization of any Loan Party, promptly
deliver to the Collateral Agent a written notice and any additional executed
financing statements, financing change statements and other documents reasonably
requested by the Collateral Agent to maintain the validity, perfection and
priority of the security interests provided for in the Security Documents.


SECTION 7.    NEGATIVE COVENANTS
Each of Holdings and the Borrower (on behalf of itself and each of its
Restricted Subsidiaries) hereby agrees that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding (that has not been cash
collateralized or backstopped) or any Loan or other amount is owing to any
Lender or any Agent hereunder (other than (i) contingent or indemnification
obligations not then due and (ii) obligations in respect of Specified Hedge
Agreements or Cash Management Obligations), neither Holdings nor the Borrower
shall, and shall not permit any of their respective Restricted Subsidiaries to:


75





--------------------------------------------------------------------------------





7.1    Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio of Holdings as at the last day of any period of four consecutive fiscal
quarters of Holdings ending during any period set forth below to exceed the
ratio set forth below opposite such period:
Period
Consolidated Total
Leverage Ratio
September 30, 2016
4.50 : 1.00
December 31, 2016
4.50 : 1.00
March 31, 2017
4.25 : 1.00
June 30, 2017
4.25 : 1.00
September 30, 2017
4.00 : 1.00
December 31, 2017
4.00 : 1.00
March 31, 2018
3.75 : 1.00
June 30, 2018
3.75 : 1.00
September 30, 2018 and thereafter
3.50 : 1.00



7.2    Indebtedness. Create, issue, incur, assume, or suffer to exist any
Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document or Hedge
Agreements (subject to Section 7.16) or in respect of any Cash Management
Obligations;
(b)    Indebtedness (i) of Holdings or the Borrower to any of its Restricted
Subsidiaries, (ii) of any Subsidiary Guarantor to Holdings or any Restricted
Subsidiary and (iii) of any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary and any refinancings, refundings, renewals or extensions thereof
(without any increase (excluding accrued interest) in the principal amount
thereof or any shortening of the maturity of any principal amount thereof);
(c)    Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed the greater of (a) $50,000,000 and (b) 2.25% of consolidated total
assets of Holdings and its Restricted Subsidiaries at any one time outstanding;
(d)    Indebtedness outstanding on the Fourth Amendment Effective Date and
listed on Schedule 7.2(d) and any refinancings, replacements, refundings,
renewals or extensions thereof (without any increase (excluding accrued interest
and the amount of reasonable fees and expenses incurred and premiums paid in
connection therewith) in the principal amount thereof or any shortening of the
maturity of any principal amount thereof);
(e)    Guarantee Obligations (i) by Holdings or any of its Restricted
Subsidiaries of obligations of any Loan Party, (ii) by any Non-Guarantor
Subsidiary of obligations of any other Non-Guarantor Subsidiary;
(f)    Indebtedness of Non-Guarantor Subsidiaries in respect of local lines of
credit, letters of credit, bank guarantees, factoring arrangements,
sale/leaseback transactions and similar extensions


76





--------------------------------------------------------------------------------





of credit in the ordinary course of business not to exceed at any one time
outstanding an aggregate principal amount equal to the sum of $60,000,000;
(g)    Indebtedness of Holdings or any of its Restricted Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by Holdings or such Restricted Subsidiary
in the ordinary course of business against insufficient funds, so long as such
Indebtedness is promptly repaid;
(h)    (i) Indebtedness of any Non-Guarantor Subsidiary to a Loan Party and
(ii) Guarantee Obligations of the Loan Parties of Indebtedness for Borrowed
Money of any joint venture or Non-Guarantor Subsidiaries, in an aggregate
principal amount for all such Indebtedness and, without duplication, Guarantee
Obligations not to exceed the greater of (a) (i) $60,000,000 and (ii) 2.75% of
consolidated total assets of Holdings and its Restricted Subsidiaries at any one
time outstanding plus (b) an amount equal to the Available Amount;
(i)    Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting or other similar arrangements and other contingent
obligations in respect of acquisitions or Investments permitted by Section 7.8
(both before or after any liability associated therewith becomes fixed).
(j)    additional Indebtedness of Holdings or any of its Restricted Subsidiaries
in an aggregate principal amount (for Holdings and all Restricted Subsidiaries)
not to exceed $40,000,000 at any one time outstanding;
(k)    Indebtedness under a Permitted Seller Note issued as consideration in
connection with a Permitted Acquisition under Section 7.8(f), in an aggregate
principal amount not to exceed $60,000,000 at any one time outstanding;
(l)    Indebtedness of Holdings or any of its Restricted Subsidiaries in respect
of workers’ compensation claims, bank guarantees, warehouse receipts or similar
facilities, property casualty or liability insurance, take-or-pay obligations in
supply arrangements, self-insurance obligations, performance, bid, customs,
government, appeal and surety bonds, completion guaranties and other obligations
of a similar nature, in each case in the ordinary course of business;
(m)    Indebtedness incurred by Holdings or any of its Restricted Subsidiaries
arising from agreements providing for indemnification related to sales of goods
or adjustment of purchase price or similar obligations in any case incurred in
connection with the disposition of any business, assets or Restricted Subsidiary
of Holdings;
(n)    Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit;
(o)    Indebtedness issued in lieu of cash payments of Restricted Payments
permitted by Section 7.6(b); provided that such Indebtedness is subordinated to
the Obligations on terms reasonably satisfactory to the Administrative Agent;
(p)    unsecured, senior subordinated or subordinated Indebtedness of the Loan
Parties (such Indebtedness and/or guarantees incurred under this clause (p)
being collectively referred to as the “Permitted Subordinated Indebtedness”);
provided that (i) no scheduled principal payments, prepayments, redemptions or
sinking fund or like payments of any Permitted Subordinated


77





--------------------------------------------------------------------------------





Indebtedness shall be required prior to the date at least 180 days after the
maturity date of the Tranche B Term Loans, (ii) the terms of any Permitted
Subordinated Indebtedness shall not be more restrictive in any respect on the
Loan Parties than the provisions of this Agreement, (iii) the terms of
subordination applicable to any Permitted Subordinated Indebtedness shall be
reasonably satisfactory to the Administrative Agent and shall, in any event,
define “senior indebtedness” or a similar phrase for purposes thereof to include
all of the Obligations of the Loan Parties, (iv) no Default or Event of Default
shall have occurred and be continuing at the time of incurrence of such
Indebtedness or would result therefrom and (v) the pro forma Consolidated Total
Leverage Ratio as of the end of the most recently completed Test Period shall
not exceed (A) the ratio set forth in Section 7.1 opposite the then-applicable
period, less (B) 0.25:1.00, after giving effect to the incurrence of such
Permitted Subordinated Indebtedness (as if such Permitted Subordinated
Indebtedness had been incurred on the first day of the most recently completed
Test Period);
(q)    Indebtedness of any Loan Party as an account party in respect of trade
letters of credit issued in the ordinary course of business;
(r)    Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business;
(s)    Guarantee Obligations made in the ordinary course of business; provided
that such Guarantees are not of Indebtedness for Borrowed Money and such
Guarantee Obligations would not otherwise in the aggregate reasonably be
expected to have a Material Adverse Effect;
(t)    Indebtedness of any Person that becomes a Restricted Subsidiary as part
of a Permitted Acquisition or other permitted Investment after the Closing Date,
and extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or shorten
maturity (other than by an amount not greater than accrued interest, fees and
expenses, including premium and defeasance costs, associated therewith), add
Holdings or any Restricted Subsidiary as a new obligor or new property of
Holdings or any Restricted Subsidiary as security therefor or result in a
decreased average weighted life thereof during the term of this Agreement;
provided that (A) such acquired Indebtedness exists at the time such Person
becomes a Restricted Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary (except to the
extent such acquired Indebtedness refinanced (and did not increase principal
(except for accrued interest premium or fees) or shorten maturity during the
term of this Agreement) other Indebtedness to facilitate such entity becoming a
Restricted Subsidiary), (B) the aggregate principal amount of Indebtedness
permitted by this clause (t) shall not at any one time outstanding exceed the
greater of (a) $40,000,000 and (b) 1.75% of the consolidated total assets of
Holdings and its Restricted Subsidiaries and (C) neither Holdings nor any
Restricted Subsidiary shall be a new obligor therefor and no new property of
Holdings or any Restricted Subsidiary shall provide security therefor;
(u)     Indebtedness of Holdings or any other Loan Party incurred to finance any
acquisition or other Investment permitted under Section 7.8(f) in an aggregate
amount for all such Indebtedness not to exceed the greater of (i) $100,000,000
and (ii) 4.5% of consolidated total assets
(v)    (i) Indebtedness representing deferred compensation or stock-based
compensation to employees of Holdings or any Restricted Subsidiary incurred in
the ordinary course of business and (ii) Indebtedness consisting of obligations
of Holdings or any Restricted Subsidiary under


78





--------------------------------------------------------------------------------





deferred compensation or other similar arrangements incurred in connection with
any Investment permitted hereunder;
(w)    Indebtedness issued by Holdings or any Restricted Subsidiary to the
officers, directors and employees of Holdings or any Restricted Subsidiary, in
lieu of or combined with cash payments to finance the purchase of Capital Stock
of Holdings or the Borrower, in each case, to the extent such purchase is
permitted by Section 7.6(b);
(x)    Indebtedness in respect of overdraft facilities, employee credit card
programs, netting services, automatic clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;
(y)    any accretion of interest paid in kind on obligations described in
clauses (a) through (x) above;
(z)    intercompany loans made to a Restricted Subsidiary to the extent
constituting a permitted Investment pursuant to Section 7.8(bb);
(aa)    Intercompany Indebtedness in connection with the consummation of the
Canadian Reorganization and the UK Reorganization; and
(bb)    Indebtedness in respect of Permitted Receivables Financings.


7.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, except for:
(a)    Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of Holdings or its Restricted Subsidiaries, as the
case may be, to the extent required by GAAP;
(b)    landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
(c)    pledges, deposits or statutory trusts in connection with workers’
compensation, unemployment insurance and other social security legislation
(other than Liens imposed by ERISA);
(d)    deposits and other Liens to secure the performance of bids, trade and
other similar contracts (other than for borrowed money), leases, subleases,
statutory obligations, surety judgment and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
(e)    easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business that, in the
aggregate, do not materially detract from the value of the Property subject
thereto or materially interfere with the ordinary conduct of the business of
Holdings or any of its Restricted Subsidiaries;
(f)    Liens in existence on the Fourth Amendment Effective Date listed on
Schedule 7.3(f) (or to the extent not listed on such Schedule 7.3(f), where the
fair market value of the Property


79





--------------------------------------------------------------------------------





to which such Lien is attached is less than $2,000,000), securing Indebtedness
permitted by Section 7.2(d) and Liens created after the date hereof in
connection with any refinancing, refundings, or renewals or extensions thereof
permitted by Section 7.2(d); provided that no such Lien is spread to cover any
additional Property of Holdings or any Restricted Subsidiary after the Fourth
Amendment Effective Date and that the amount of Indebtedness secured thereby is
not increased;
(g)    (i) Liens securing Indebtedness of Holdings or any Restricted Subsidiary
incurred pursuant to Sections 7.2(c), 7.2(f), 7.2(h), 7.2(j), 7.2(k), 7.2(n),
7.2(r), 7.2(t), or 7.2(u); provided that (A) in the case of any such Liens
securing Indebtedness incurred pursuant to Sections 7.2(c), 7.2(k) or 7.2(u) to
the extent incurred to finance Permitted Acquisitions or Investments permitted
under Section 7.8, (x) such Liens shall be created substantially concurrently
with the acquisition of the assets financed by such Indebtedness, (y) such Liens
do not at any time encumber any Property of Holdings or any Restricted
Subsidiary other than the Property financed by such Indebtedness and the
proceeds thereof and (z) the principal amount of Indebtedness secured thereby is
not increased, (B) in the case of any such Liens securing Indebtedness incurred
pursuant to Section 7.2(r), such Liens do not encumber any Property other than
cash paid to any such insurance company in respect of such insurance and
(ii) any extension, refinancing, renewal or replacement of the Liens described
in clause (i) of this Section and (C) in the case of any such Liens securing
Indebtedness incurred pursuant to Section 7.2(j), the principal amount of
Indebtedness secured thereby shall not exceed $25,000,000;
(h)    Liens created pursuant to the Security Documents;
(i)    any interest or title of a lessor under any lease entered into by
Holdings or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased, and any financing statement filed in
connection with any such lease;
(j)    (i) Liens arising from judgments in circumstances not constituting an
Event of Default under Section 8(h);
(k)    Liens on property or assets acquired pursuant to an acquisition permitted
under Section 7.8(f) (and the proceeds thereof) or assets of a Loan Party in
existence at the time such Loan Party is acquired pursuant to an acquisition
permitted under Section 7.8(f) and not created in contemplation thereof;
(l)    (i) Liens on Property of Non-Guarantor Subsidiaries securing Indebtedness
or other obligations not prohibited by this Agreement to be incurred by such
Non-Guarantor Subsidiaries and (ii) Liens securing Indebtedness or other
obligations of Holdings or any Subsidiary in favor of any Loan Party;
(m)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent same creates a Lien on the related inventory
and proceeds thereof;
(n)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure the payment of customs duties in connection with the importation
of goods;
(o)    Liens arising out of consignment or similar arrangements for the sale by
Holdings and its Restricted Subsidiaries of goods through third parties in the
ordinary course of business;


80





--------------------------------------------------------------------------------





(p)    Liens solely on any cash earnest money deposits made by Holdings or any
of its Restricted Subsidiaries in connection with an Investment permitted by
Section 7.8;
(q)    Liens deemed to exist in connection with Investments permitted by
Section 7.8(b) that constitute repurchase obligations;
(r)    Liens upon specific items of inventory or other goods and proceeds of
Holdings or any of its Restricted Subsidiaries arising in the ordinary course of
business securing such Person’s obligations in respect of bankers’ acceptances
and letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;
(s)    (i) cash deposits in favor of any Lender or any of their respective
Affiliates securing any Hedge Agreement permitted hereunder and (ii) any other
cash deposits in favor of any other party securing any Hedge Agreement permitted
hereunder in an aggregate amount not to exceed $30,000,000 at any one time
outstanding;
(t)    any interest or title of a lessor under any leases or subleases entered
into by Holdings or any Restricted Subsidiary in the ordinary course of business
and any financing statement filed in connection with any such lease;
(u)    Liens on cash and Cash Equivalents used to defease or satisfy and
discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is not prohibited hereunder;
(v)    (i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts
of Holdings or any Restricted Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
and the Subsidiaries or (C) relating to purchase orders and other agreements
entered into with customers of Holdings or any Restricted Subsidiary in the
ordinary course of business and (ii) other Liens securing cash management
obligations (that do not constitute Indebtedness) in the ordinary course of
business;
(w)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;
(x)    Liens on Capital Stock in joint ventures securing obligations of such
joint venture;
(y)    Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents;
(z)    Liens securing obligations in respect of trade-related letters of credit
incurred in the ordinary course of business permitted under Section 7.2 and
covering the goods (or the documents of title in respect of such goods) financed
by such letters of credit and the proceeds and products thereof;
(aa)    encumbrances shown as exceptions in the title insurance policies
insuring the Mortgages that don’t materially impair the use or value of the
Property subject thereto;
(bb)    other Liens with respect to obligations that do not exceed $25,000,000
at any one time outstanding; and


81





--------------------------------------------------------------------------------





(cc)    Liens on receivables and related assets incurred in connection with
Permitted Receivables Financings.
7.4    Fundamental Changes. Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:
(a)    (i) any Restricted Subsidiary (other than the Borrower) may be merged,
amalgamated or consolidated with or into Holdings or the Borrower (provided that
Holdings or the Borrower, as applicable, shall be the continuing or surviving
corporation) or (ii) any Restricted Subsidiary (other than the Borrower) may be
merged, amalgamated or consolidated with or into any Subsidiary Guarantor
(provided that (x) a Subsidiary Guarantor shall be the continuing or surviving
corporation or (y) simultaneously with such transaction, the continuing or
surviving corporation shall become a Subsidiary Guarantor and Holdings shall
comply with Section 6.8 in connection therewith);
(b)    any Non-Guarantor Subsidiary may be merged or consolidated with or into,
or be liquidated into, any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary;
(c)    Holdings or any Restricted Subsidiary (other than the Borrower) may
Dispose of all or substantially all of its assets upon voluntary liquidation or
otherwise (other than, in the case of Holdings, the Capital Stock of the
Borrower) to any Loan Party; provided that, with respect to any such
Dispositions by any Non-Guarantor Subsidiary to any Loan Party for consideration
in excess of the fair value of such assets (such excess, the “Excess Amount”),
the sum of, without duplication, (A) the aggregate amount of all such Excess
Amounts, (B) the aggregate book value of all Property transferred pursuant to
Section 7.5(h) to a Person other than a Loan Party, (C) the aggregate amount of
all Differential Amounts in respect of Dispositions made pursuant to
Section 7.5(l) and (D) the aggregate amount of all Investments made pursuant to
Sections 7.8(h) and 7.8(q), shall not at any time while this Agreement is in
effect exceed 4% of consolidated total assets of Holdings and its Restricted
Subsidiaries (at the time of any transfer giving rise to any such amount or any
such Investment);
(d)    any Non-Guarantor Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation, dissolution, winding-up or otherwise) to
any other Non-Guarantor Subsidiary that is a Restricted Subsidiary;
(e)    Dispositions permitted by Section 7.5 may be consummated;
(f)    any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation; and
(g)    any Restricted Subsidiary may liquidate or dissolve if (i) Holdings
determines in good faith that such liquidation or dissolution is in the best
interest of Holdings and is not materially disadvantageous to the Lenders and
(ii) to the extent such Restricted Subsidiary is a Loan Party, any assets or
business of such Restricted Subsidiary not otherwise disposed of or transferred
in accordance with Sections 7.4 or 7.5 or, in the case of any such business,
discontinued, shall be transferred to, or otherwise owned or conducted by, a
Loan Party after giving effect to such liquidation or dissolution.


82





--------------------------------------------------------------------------------





7.5    Dispositions of Property. Dispose of any of its owned Property
(including, without limitation, receivables) whether now owned or hereafter
acquired, or, in the case of any Restricted Subsidiary, issue or sell any shares
of such Restricted Subsidiary’s Capital Stock to any Person, except:
(a)    (i) the Disposition of surplus, obsolete or worn out property in the
ordinary course of business, (ii) the sale of defaulted receivables in the
ordinary course of business, (iii) abandonment, cancellation or disposition of
any Intellectual Property in the ordinary course of business and (iv) sales,
leases or other dispositions of inventory determined by the management of the
Borrower to be no longer useful or necessary in the operation of the business;
(b)     (i) the sale of inventory or other property in the ordinary course of
business (including, without limitation, Dispositions to Flintbrook and Wesco
Europe in accordance with past practices), (ii) the cross-licensing or
non-exclusive licensing of Intellectual Property, in the ordinary course of
business and (iii) the contemporaneous exchange, in the ordinary course of
business, of Property for Property of a like kind (other than as set forth in
clause (ii) above), to the extent that the Property received in such exchange is
of a value equivalent to the value of the Property exchanged (provided that
after giving effect to such exchange, the value of the Property of the Loan
Parties subject to perfected first priority Liens in favor of the Collateral
Agent under the Security Documents is not materially reduced);
(c)    Dispositions permitted by Section 7.4;
(d)    the sale or issuance of (i) any Subsidiary’s Capital Stock to any Loan
Party; provided that the sale or issuance of Capital Stock of an Unrestricted
Subsidiary to a Loan Party is otherwise permitted by Section 7.8 and (ii) the
Capital Stock of any Non-Guarantor Subsidiary that is a Restricted Subsidiary to
any other Non-Guarantor that is a Restricted Subsidiary, in each case,
including, without limitation, in connection with any tax restructuring
activities not otherwise prohibited hereunder;
(e)    the Disposition of other assets having a fair market value not to exceed
5% of consolidated total assets of Holdings and its Restricted Subsidiaries in
the aggregate; provided that the requirements of Section 2.12(b), to the extent
applicable, are complied with in connection therewith;
(f)    (i) any Recovery Event; provided that the requirements of Section 2.12(b)
are complied with in connection therewith and (ii) any event that would
constitute a Recovery Event but for the Dollar threshold set forth in the
definition thereof;
(g)    the leasing, occupancy agreements or sub-leasing of Property that would
not materially interfere with the required use of such Property by Holdings or
its Restricted Subsidiaries;
(h)    Holdings and any Restricted Subsidiary may transfer for fair value
Property (including Capital Stock of Subsidiaries (other than the Borrower)) to
another Person in connection with a joint venture arrangement with respect to
the transferred Property; provided that the sum of, without duplication, (A) the
aggregate book value of all Property so transferred to any Person other than a
Loan Party, (B) the aggregate amount of all Excess Amounts in respect of
Dispositions made pursuant to Section 7.4(c), (C) the aggregate amount of all
Differential Amounts in respect of Dispositions made pursuant to Section 7.5(l)
and (D) the aggregate amount of all Investments made pursuant to Sections 7.8(h)
and 7.8(q), shall not at any one time outstanding exceed 4% of


83





--------------------------------------------------------------------------------





consolidated total assets of Holdings and its Restricted Subsidiaries (at the
time of any transfer giving rise to any such amount or any such Investment);
(i)    the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);
(j)    transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement;
(k)    the Disposition of any Immaterial Subsidiary or any Unrestricted
Subsidiary;
(l)    Holdings and any Restricted Subsidiary may transfer Property (including
Capital Stock of Subsidiaries (other than the Borrower)) for less than fair
value (such difference, the “Differential Amount”) of any Loan Party to any
Non-Guarantor Subsidiary; provided that the sum of, without duplication, (A) the
aggregate amount of all such Differential Amounts, (B) the aggregate amount of
all Excess Amounts in respect of Dispositions made pursuant to Section 7.4(c),
(C) the aggregate book value of all Property transferred to a Person other than
a Loan Party pursuant to Section 7.5(h) and (D) the aggregate amount of all
Investments made pursuant to Sections 7.8(h) and 7.8(q), shall not at any one
time outstanding exceed 4% of consolidated total assets of Holdings and its
Restricted Subsidiaries (at the time of any transfer giving rise to any such
amount or any such Investment); provided, further, that any sale or issuance of
Capital Stock of an Unrestricted Subsidiary to a Loan Party is otherwise
permitted by Section 7.8;
(m)    the transfer of Property (i) by any Loan Party to any other Loan Party or
(ii) from a Non-Guarantor Subsidiary to (A) any Loan Party for no more than fair
market value or (B) any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary; provided that any sale or issuance of Capital Stock of an
Unrestricted Subsidiary to a Loan Party is otherwise permitted by Section 7.8;
(n)    the sale of Cash Equivalents and Foreign Cash Equivalents in the ordinary
course of business;
(o)    sale and leaseback transactions permitted by Section 7.11;
(p)    Liens permitted by Section 7.3;
(q)    Restricted Payments permitted by Section 7.6;
(r)    Investments permitted by Section 7.8;
(s)    (i) Dispositions of (A) accounts receivable in connection with the
collection or compromise thereof (including sales to factors or other third
parties) and (B) receivables and related assets pursuant to any Permitted
Receivables Financing and (ii) the sale or discount (with or without recourse)
(including by way of assignment or participation) of receivables (including,
without limitation, trade and lease receivables) and related assets in
connection with a Permitted Receivables Financing;


84





--------------------------------------------------------------------------------





(t)    the sale or issuance of the Capital Stock of (i) any Foreign Subsidiary
that is a Restricted Subsidiary to any other Foreign Subsidiary that is a
Restricted Subsidiary or (ii) any Foreign Subsidiary that is an Unrestricted
Subsidiary to any other Foreign Subsidiary that is an Unrestricted Subsidiary,
in each case, including, without limitation, in connection with any tax
restructuring activities not otherwise prohibited hereunder;
(u)    the sale or issuance of the Capital Stock of Holdings to the Permitted
Investors;
(v)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture agreements and similar binding arrangements;
provided that the requirement of Section 2.12(b), to the extent applicable, are
complied with in connection therewith; and
(w)    Dispositions in connection with the consummation of the Canadian
Reorganization or the UK Reorganization, as applicable.
7.6    Restricted Payments. Declare or pay any dividend on, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of Holdings or any Restricted Subsidiary, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Holdings or any
Restricted Subsidiary, or enter into any derivatives or other transaction with
any financial institution, commodities or stock exchange or clearinghouse (a
“Derivatives Counterparty”) obligating Holdings or any Restricted Subsidiary to
make payments to such Derivatives Counterparty as a result of any change in
market value of any such Capital Stock (collectively, “Restricted Payments”),
except that:
(a)    any Restricted Subsidiary may make Restricted Payments to any Loan Party;
(b)    Restricted Payments in connection with the acquisition by Holdings of
Holdings’ common stock or other equity interests relating to Holdings’ common
stock from present or former officers, directors, consultants, agents or
employees (or their estates, family members or former spouses) of Holdings or
any Restricted Subsidiary upon the death, disability, retirement or termination
of employment of the applicable officer, director, consultant, agent or employee
or pursuant to any equity subscription agreement, stock option or equity
incentive award agreement, shareholders’ or members’ agreement or similar
agreement, plan or arrangement; provided that the aggregate amount of payments
under this clause (b) in any fiscal year of Holdings shall not exceed the sum of
(i) $11,250,000, plus (ii) any proceeds received by Holdings subsequent to the
date hereof in connection with sales of any common stock or common stock options
sold in connection with permitted employee compensation and incentive
arrangements, plus (iii) any amounts received by Holdings in such fiscal year
and (to the extent not used pursuant to this clause (b)) any prior fiscal years
pursuant to key man life insurance policies plus (iv) any Restricted Payments
permitted (but not made) pursuant to this clause (b) in the immediately prior
fiscal year; provided, that cancellation of Indebtedness owing to Holdings or
any Restricted Subsidiary by any member of management of Holdings or its
Restricted Subsidiaries in connection with a repurchase of the Capital Stock of
the Holdings or any parent company will not be deemed to constitute a Restricted
Payment for purposes of this Section 7.6;
(c)    Non-Guarantor Subsidiaries may make Restricted Payments to other
Non-Guarantor Subsidiaries;


85





--------------------------------------------------------------------------------





(d)    Holdings may purchase fractional shares of its common stock arising out
of stock dividends, splits or combinations or business combinations;
(e)    Restricted Payments to the extent made with the Available Amount;
(f)    Restricted Payments to make payments provided for in the Management
Agreement;
(g)    Holdings may make Restricted Payments in an aggregate amount of payments
under this clause (g) not to exceed the greater of (i) $20,000,000 and (ii) 10%
of Consolidated EBITDA, as of the end of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 6.1 at the
time of such Restricted Payment, in any fiscal year of Holdings; provided that
no such Restricted Payment shall be permitted (i) prior to January 1, 2014 and
(ii) unless Holdings is in compliance with the covenant set forth in Section
7.1, determined on a pro forma basis as of the last day of the most recently
ended Test Period after giving effect to such Restricted Payment, and determined
for this purpose as though the required Consolidated Total Leverage Ratio level
were 0.50:1.00 lower than the then applicable ratio level set forth in Section
7.1.
(h)    Investments permitted by Section 7.8;
(i)     provided that no Default or Event of Default is continuing or would
result therefrom, Holdings may make Restricted Payments in an aggregate amount
not to exceed $20,000,000;
(j)    noncash repurchases of Capital Stock deemed to occur upon exercise of
stock options or similar equity incentive awards if such Capital Stock
represents a portion of the exercise price of such options or similar equity
incentive awards;
(k)     to the extent constituting Restricted Payments, Holdings and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.4, 7.5, 7.8 and 7.10;
(l)     any non-wholly owned Restricted Subsidiary of Holdings may declare and
pay cash dividends to its equity holders generally so long as Holdings or its
respective Subsidiary which owns the equity interests in the Restricted
Subsidiary paying such dividend receives at least its proportional share thereof
(based upon its relative holding of the equity interests in the Restricted
Subsidiary paying such dividends and taking into account the relative
preferences, if any, of the various classes of equity interest of such
Restricted Subsidiary);
(m)     at any time after a Qualified IPO, provided that no Default or Event of
Default is continuing or would result therefrom and the Consolidated Total
Leverage Ratio shall not exceed 2.00:1.00 on a pro forma basis as of the end of
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.1, both immediately prior to and immediately
after giving effect to such Restricted Payment, Holdings may make unlimited
Restricted Payments;
(n)    Restricted Payments by the Borrower on the First Amendment Effective Date
to the extent necessary to consummate the Transactions; and
(o)    Restricted Payments in connection with the consummation of the Canadian
Reorganization or the UK Reorganization, as applicable.


86





--------------------------------------------------------------------------------





7.7    [Reserved.].
7.8    Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or all or
substantially all of the assets constituting an ongoing business from, or make
any other investment in, any other Person (all of the foregoing, “Investments”),
except:
(a)    extensions of trade credit in the ordinary course of business;
(b)    Investments in Cash Equivalents and Foreign Cash Equivalents and
Investments that were Cash Equivalents or Foreign Cash Equivalents when made;
(c)    Investments arising in connection with (i) the incurrence of Indebtedness
permitted by Sections 7.2(b), (e), (h) and (s) and (ii) guarantees by Holdings
or any Restricted Subsidiary of operating leases (other than Capital Lease
Obligations) or of other obligations that do not constitute Indebtedness, in
each case entered into in the ordinary course of business;
(d)    loans and advances to employees, consultants or directors of Holdings or
any of its Restricted Subsidiaries in the ordinary course of business in an
aggregate amount (for Holdings and all Restricted Subsidiaries) not to exceed
$6,000,000 (excluding (for purposes of such cap) tuition advances, travel and
entertainment expenses, but including relocation expenses) at any one time
outstanding;
(e)    Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.8(c)) by Holdings or any of its Restricted Subsidiaries
in Holdings, the Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor or is a Domestic Subsidiary that becomes a Subsidiary
Guarantor at the time of such Investment;
(f)    (i) Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition becomes a Loan Party or a part of any Loan Party or
becomes (whether or not such Person is a wholly-owned Subsidiary) a Subsidiary
Guarantor in the manner contemplated by Section 6.8(c) and (ii) other Permitted
Acquisitions in an aggregate purchase price (other than purchase price paid
through the Available Amount) not to exceed in any fiscal year an amount equal
to the greater of (i) $100,000,000 and (iii) 4.5% of consolidated total assets;
(g)    loans by Holdings or any of its Restricted Subsidiaries to the employees,
officers or directors of Holdings or any of its Restricted Subsidiaries in
connection with management incentive plans; provided that such loans represent
cashless transactions pursuant to which such employees, officers or directors
directly invest the proceeds of such loans in the Capital Stock of Holdings;
(h)    Investments by Holdings and its Restricted Subsidiaries in joint ventures
or similar arrangements; provided, that the sum of, without duplication, (A) the
aggregate amount of all such Investments, (B) the aggregate amount of all Excess
Amounts in respect of Dispositions made pursuant to Section 7.4(c), (C) the
aggregate book value of all Property transferred pursuant to Section 7.5(h),
(D) the aggregate amount of all Differential Amounts in respect of Dispositions
made pursuant to Section 7.5(l) and (E) the aggregate amount of all Investments
made pursuant to Section 7.8(q), shall not at any one time outstanding exceed 4%
of consolidated total assets of Holdings and its Restricted Subsidiaries (at the
time of any transfer giving rise to any such amount or any such Investment);


87





--------------------------------------------------------------------------------





(i)    Investments (including debt obligations) received in the ordinary course
of business by Holdings or any Restricted Subsidiary in connection with the
bankruptcy or reorganization of suppliers and customers and other Persons and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers and other Persons arising out of the ordinary course of business;
(j)    Investments (i) by any Non-Guarantor Subsidiary in any other
Non-Guarantor Subsidiary and (ii) non-cash Investments in connection with tax
planning and reorganization activities; provided that after giving effect to any
such activities, the security interests of the Lenders in the Collateral, taken
as a whole, would not be materially impaired;
(k)    Investments in existence on, or pursuant to legally binding written
commitments in existence on, the Fourth Amendment Effective Date and listed on
Schedule 7.8, in each case, any extensions or renewals thereof, so long as the
amount of any Investment made pursuant to this clause (k) is not increased above
the amount of such Investment set forth on Schedule 7.8;
(l)    Investments of Holdings or any Restricted Subsidiary under Hedge
Agreements permitted hereunder;
(m)    Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary of Holdings; provided that such Investment was not made in
connection with or in anticipation of such Person becoming a Restricted
Subsidiary of Holdings;
(n)    Investments by the Loan Parties in the form of loans and advances to
Non-Guarantor Subsidiaries permitted to be incurred by the Non-Guarantor
Subsidiaries under Section 7.2(h);
(o)     Investments so long as the aggregate amount thereof (determined as the
amount originally advanced, loaned or otherwise invested, less any returns on
the respective Investment not to exceed the original amount invested) at no time
exceeds the greater of: (i) $50,000,000 and (ii) 2.25% of the consolidated total
assets of Holdings and its Restricted Subsidiaries plus, in the case of
clauses (i) and (ii), an amount equal to the Available Amount;
(p)    Subsidiaries may be established or created, if (i) to the extent such new
Subsidiary is a Domestic Subsidiary, Holdings, the Borrower and such Subsidiary
comply with the provisions of Section 6.8(c) and (ii) to the extent such new
Subsidiary is a Foreign Subsidiary, Holdings complies with the provisions of
Section 6.8(d), in each case, to the extent required thereunder; provided that,
in each case, to the extent such new Subsidiary is created solely for the
purpose of consummating a merger transaction pursuant to an acquisition
permitted by Section 7.8, and such new Subsidiary at no time holds any assets or
liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transactions, such new
Subsidiary shall not be required to take the actions set forth in
Sections 6.8(c) or 6.8(d), as applicable, until the respective acquisition is
consummated (at which time the surviving entity of the respective merger
transaction shall be required to so comply within ten Business Days or such
longer period as Administrative Agent shall agree);
(q)    Investments by any Loan Party in any Non-Guarantor Subsidiary; provided,
that the sum of, without duplication, (A) the aggregate amount of all such
Investments, (B) the aggregate amount of all Excess Amounts in respect of
Dispositions made pursuant to Section 7.4(c), (C) the aggregate book value of
all Property transferred to any Person other than a Loan Party pursuant to
Section 7.5(h), (D) the aggregate amount of all Differential Amounts in respect
of Dispositions made


88





--------------------------------------------------------------------------------





pursuant to Section 7.5(l) and (E) the aggregate amount of all Investments made
pursuant to Section 7.8(h), shall not at any time while this Agreement is in
effect exceed 4% of consolidated total assets of Holdings and its Restricted
Subsidiaries (at the time of any transfer giving rise to any such amount or any
such Investment);
(r)    Investments arising directly out of the receipt by Holdings or any
Restricted Subsidiary of non-cash consideration for any sale of assets permitted
under Section 7.5; provided that such non-cash consideration shall in no event
exceed 25% of the total consideration received for such sale;
(s)    Investments resulting from pledges and deposits referred to in
Sections 7.3(c) and (d);
(t)    the forgiveness or conversion to equity of any Indebtedness permitted by
Section 7.2(b);
(u)    any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Foreign Subsidiary or any other Foreign Subsidiary;
(v)    Guarantee Obligations permitted by Section 7.2 and any payments made in
respect of such Guarantee Obligations;
(w)    Investments consisting of licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other persons;
(x)    Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practice;
(y)    advances of payroll payments to employees, or fee payments to directors
or consultants, in the ordinary course of business;
(z)    Investments constituting loans or advances to Holdings or a parent
company in lieu of Restricted Payment permitted pursuant to Section 7.6 (and
such loans and advances shall be deemed to be a utilization of the applicable
baskets under Section 7.6);
(aa)    provided that, subject to the Limited Condition Acquisition Proviso, (x)
no Default or Event of Default is continuing or would result therefrom and (y)
the Consolidated Total Leverage Ratio shall not exceed 2.00:1.00 as of the end
of the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 6.1, on a pro forma basis, immediately after
giving effect to such Investment, any Investment;
(bb)    Investments in Restricted Subsidiaries to fund the purchase price of any
acquisition permitted pursuant to Section 7.8(f)(ii) above;
(cc)     Investments in connection with the consummation of the Canadian
Reorganization and the UK Reorganization; and


89





--------------------------------------------------------------------------------





(dd)    Investments in Subsidiaries in the form of receivables and related
assets required in connection with a Permitted Receivables Financing (including
the contribution or lending of cash and cash equivalents to Subsidiaries to
finance the purchase of such assets from Holdings, the Borrower or other
Restricted Subsidiaries or to otherwise fund required reserves).
It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.8, such amount
shall be deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).
7.9    Optional Payments and Modifications of Certain Debt Instruments.  (a)Make
or offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of, or otherwise voluntarily or optionally defease the principal of
or interest on, or any other amount owing in respect of, any Permitted
Subordinated Indebtedness, except any such payment, prepayment, repurchase,
redemption or defeasance made (a) with the Available Amount or (b) so long as
(x) the aggregate amount of all such payments, prepayments, repurchases,
redemptions or defeasances after the Closing Date shall not exceed $50,000,000
and (y) immediately following each such payment, prepayment, repurchase,
redemption or defeasance, the Consolidated Total Leverage Ratio shall not exceed
2.00:1.00 as of the end of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 6.1, on a pro forma
basis.
(b)    Amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any agreement or
instrument governing or evidencing Permitted Subordinated Indebtedness relating
to subordination, maturity, amortization or mandatory prepayment, repurchase,
redemption or defeasance in any manner that is materially adverse to the Lenders
without the prior consent of the Administrative Agent (with the approval of the
Required Lenders).
7.10    Transactions with Affiliates. Enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than Holdings or its Restricted Subsidiaries)
unless such transaction is (a) otherwise not prohibited under this Agreement and
(b) upon fair and reasonable terms no less favorable to Holdings or such
Restricted Subsidiary, as the case may be, than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate. Notwithstanding
the foregoing, Holdings and its Restricted Subsidiaries may (i) pay to the
Sponsor and its Affiliates fees, indemnities and expenses permitted by the
Management Agreement; (ii) enter into and perform its obligations under the
Management Rights Agreement; (iii) enter into any transaction with an Affiliate
that is not prohibited by the terms of this Agreement to be entered into by
Holdings or such Restricted Subsidiary with an Affiliate; (iv) without being
subject to the terms of this Section 7.10, enter into any transaction with any
Person which is an Affiliate of Holdings only by reason of such Person and
Holdings having common directors; (v) enter into the Canadian Reorganization or
the UK Reorganization and (vi) transactions in connection with any Permitted
Receivables Financing. For the avoidance of doubt, this Section 7.10 shall not
apply to (i) employment, benefit, compensation, bonus, retention and severance
arrangements with, and payments of compensation or benefits to or for the
benefit of, current or former employees, officers or directors of Holdings or
any of its Restricted Subsidiaries, including, without limitation, Randy Snyder
or (ii) Investments by Affiliates in Qualified Capital Stock of Holdings (and/or
such Affiliate’s exercise of any permitted rights with respect thereto) and
investments by Affiliates in Term Loans in accordance with Section 10.6(h).


90





--------------------------------------------------------------------------------





7.11    Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by Holdings or any Restricted Subsidiary of real or
personal property which is to be sold or transferred by Holdings or such
Restricted Subsidiary (a) to such Person or (b) to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of Holdings or such Restricted Subsidiary, except
for (i) sales or transfers that do not exceed $40,000,000 in the aggregate at
any one time outstanding, (ii) sales or transfers by any Loan Party to any other
Loan Party, (iii) sales or transfers by any Non‑Guarantor Subsidiary to any
other Non‑Guarantor Subsidiary that is a Restricted Subsidiary and (iv) any such
arrangement entered into in the ordinary course of business of Holdings and its
Restricted Subsidiaries.
7.12    Changes in Fiscal Periods. Permit the fiscal year of Holdings to end on
a day other than September 30.
7.13    Negative Pledge Clauses. Enter into any agreement that prohibits or
limits the ability of Holdings or any of its Restricted Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of its Property or revenues,
whether now owned or hereafter acquired, to secure the Obligations or, in the
case of any Guarantor, its obligations under the Guarantee and Collateral
Agreement, other than (a) this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted by this Agreement (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby and the
proceeds thereof), (c) software and other Intellectual Property licenses
pursuant to which Holdings or such Restricted Subsidiary is the licensee of the
relevant software or Intellectual Property, as the case may be, (in which case,
any prohibition or limitation shall relate only to the assets subject of the
applicable license), (d) Contractual Obligations incurred in the ordinary course
of business and on customary terms which limit Liens on the assets subject of
the applicable Contractual Obligation, (e) any agreements regarding Indebtedness
or other obligations of any Non-Guarantor Subsidiary not prohibited under
Section 7.2 (in which case, any prohibition or limitation shall only be
effective against the assets of such Non-Guarantor Subsidiary and its
Subsidiaries), (f) prohibitions and limitations in effect on the Fourth
Amendment Effective Date and listed on Schedule 7.13, (g) customary provisions
contained in joint venture agreements and other similar agreements applicable to
joint ventures entered into in the ordinary course of business, (h) customary
provisions restricting the subletting or assignment of any lease governing a
leasehold interest, (i) customary restrictions and conditions contained in any
agreement relating to an asset sale permitted by Sections 7.4 or 7.5, (j) any
agreement in effect at the time any Person becomes a Subsidiary, so long as such
agreement was not entered into in contemplation of such Person becoming a
Subsidiary, (k) restrictions in any agreements or instruments relating to any
Indebtedness permitted to be incurred by this Agreement (i) that are consistent
with prevailing market practice for similar types of Indebtedness at the time
such restrictions are incurred or (ii) to which the Administrative Agent has not
objected after having been afforded a period of at least five Business Days to
review such restrictions, (l) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business and (m) any
documentation relating to any Permitted Receivables Financing.
7.14    Clauses Restricting Subsidiary Distributions. Enter into any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to
(a) make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, Holdings or any other
Restricted Subsidiary or (b) make Investments in Holdings or any other
Restricted Subsidiary, except for such encumbrances or restrictions existing
under or by reason of (i) any restrictions existing under the Loan Documents,
(ii) any restrictions with respect to such Restricted Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Restricted Subsidiary, (iii) any restrictions contained in agreements related to
Indebtedness of any Non-Guarantor Subsidiary not prohibited under Section 7.2
(in which case such


91





--------------------------------------------------------------------------------





restriction shall relate only to such Indebtedness and/or such Non-Guarantor
Subsidiary and its Restricted Subsidiaries) or Indebtedness secured by Liens
permitted by Sections 7.3(g) and 7.3(bb), (iv) any restrictions regarding
licenses or sublicenses by Holdings and its Restricted Subsidiaries of
Intellectual Property in the ordinary course of business (in which case such
restriction shall relate only to such Intellectual Property), (v) Contractual
Obligations incurred in the ordinary course of business which include customary
provisions restricting the assignment of any agreement relating thereto,
(vi) customary provisions contained in joint venture agreements and other
similar agreements applicable to joint ventures entered into in the ordinary
course of business, (vii) customary provisions restricting the subletting or
assignment of any lease governing a leasehold interest, (viii) customary
restrictions and conditions contained in any agreement relating to an asset sale
permitted by Sections 7.4 or 7.5, (ix) any agreement in effect at the time any
Person becomes a Restricted Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Restricted Subsidiary
and (x) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business.
7.15    Lines of Business. Enter into any business, either directly or through
any of its Restricted Subsidiaries, except for the Business or a business
reasonably related thereto or that are reasonable extensions thereof.
7.16    Limitation on Hedge Agreements. Enter into any Hedge Agreement other
than Hedge Agreements entered into in the ordinary course of business, and not
for speculative purposes.
SECTION 8.    EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)    The Borrower shall fail to pay (i) any principal of or premium on any
Loan when due in accordance with the terms hereof, (ii) any principal of any
Reimbursement Obligation within three Business Days after any such principal
becomes due in accordance with the terms hereof or (iii) any interest owed by it
on any Loan or Reimbursement Obligation, or any other amount payable by it
hereunder or under any other Loan Document, within five Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or
(b)    Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document, shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or
(c)    Any Loan Party shall default in the observance or performance of any
covenant contained in Section 6.7(a), Section 6.8(c) (solely with respect to the
proviso at the end thereof), or Section 7; provided that, notwithstanding this
clause (c), a breach or default by any Loan Party under Section 7.1 will not
constitute an Event of Default with respect to the Tranche B Term Loans or New
Term Loans unless the Required Lenders (other than the Tranche B Term Lenders
and New Term Lenders) have accelerated the Loans and terminated the commitments
thereunder and demanded repayment of, or otherwise accelerated, the Indebtedness
or other obligations under the each Facility (other than the Tranche B Term
Facility or any New Term Facility); or
(d)    Any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period


92





--------------------------------------------------------------------------------





of 30 days after such Loan Party receives from the Administrative Agent or any
Lender notice of the existence of such default; or
(e)    Holdings or any of its Restricted Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness for Borrowed Money
(excluding the Loans and Reimbursement Obligations) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness for Borrowed Money beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
for Borrowed Money was created; or (iii) default in the observance or
performance of any other agreement or condition relating to, or any other event
or condition shall occur in respect of, any such Indebtedness for Borrowed Money
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event of default or event or condition shall occur, the
effect of which payment or other default or other event of default or event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness for Borrowed
Money to become due prior to its stated maturity or to become subject to a
mandatory offer to purchase by the obligor thereunder or to become payable;
provided that (A) a default, event or condition described in this paragraph
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults or events of default or event or condition of the type
described in this paragraph shall have occurred and be continuing with respect
to Indebtedness for Borrowed Money the outstanding principal amount of which
individually exceeds $30,000,000, and in the case of Indebtedness for Borrowed
Money of the types described in clauses (i) and (ii) of the definition thereof,
with respect to such Indebtedness which exceeds such amount either individually
or in the aggregate and (B) this paragraph (e) shall not apply to (i) secured
Indebtedness that becomes due as a result of the sale, transfer, destruction or
other disposition of the Property or assets securing such Indebtedness for
Borrowed Money if such sale, transfer, destruction or other disposition is not
prohibited hereunder and under the documents providing for such Indebtedness or
(ii) any Guarantee Obligations except to the extent such Guarantee Obligations
shall become due and payable by any Loan Party and remain unpaid after any
applicable grace period or period permitted following demand for the payment
thereof; or
(f)    (i) Holdings or any of its Restricted Subsidiaries (other than Immaterial
Subsidiaries) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding‑up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Holdings or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against Holdings or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against
Holdings or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against substantially all
of its assets that results in the entry of an order for any such relief that
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) Holdings or any of its Restricted
Subsidiaries (other than any


93





--------------------------------------------------------------------------------





Immaterial Subsidiary) shall consent to or approve of, or acquiescence in, any
of the acts set forth in clause (i), (ii), or (iii) above; or (v) Holdings or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary) shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
(g)    (i) Holdings or any of its Restricted Subsidiaries shall incur any
liability in connection with any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of Holdings or any of its Restricted
Subsidiaries, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
reasonably likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (v) Holdings or any of its Restricted Subsidiaries shall, or
is reasonably likely to, incur any liability as a result of a withdrawal from,
or the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any other
event or condition (other than one which could not reasonably be expected to
result in a violation of any applicable law or of the qualification requirements
of the Code) shall occur or exist with respect to a Plan or a Commonly
Controlled Plan; and in each case in clauses (i) through (vi) above, such event
or condition, together with all other such events or conditions, if any, could
reasonably be expected to result in a direct obligation of Holdings or any of
its Restricted Subsidiaries to pay money that could have a Material Adverse
Effect; or
(h)    One or more judgments or decrees shall be entered against Holdings or any
of its Material Subsidiaries (which are not Unrestricted Subsidiaries) involving
for Holdings and any Material Subsidiaries (which are not Unrestricted
Subsidiaries) taken as a whole a liability (not paid or fully covered by
insurance or effective indemnity) of $30,000,000 or more, and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 30 days from the entry thereof; or
(i)    Any of the Security Documents shall cease, for any reason (other than by
reason of the express release thereof pursuant to Section 10.16), to be in full
force and effect in any material respect, or any Loan Party shall so assert in
writing, or any Lien on any material amount of Collateral created by any of the
Security Documents shall cease in any material respect to be enforceable and of
the same effect and priority purported to be created thereby; provided that
there shall be no Event of Default under this clause (i) to the extent such
Event of Default arises from (A) the resignation of the Agents or (B) the
negligence or willful misconduct of the Agents following a reasonable request
from Holdings or the Borrower to execute any document or take any other action
relating to such Security Document or the Liens granted thereunder; or
(j)    (i) Holdings shall cease to own, directly or indirectly, 100% of the
Capital Stock of the Borrower; (ii) at any time prior to a Qualified IPO, the
Permitted Investors shall cease to own directly or indirectly, free and clear of
all Liens, at least 50.1% of the Capital Stock of Holdings or (iii) at any time
after a Qualified IPO, any “person” or “group” (within the meaning of Rule 13d-5
of the Securities Exchange Act of 1934 as in effect on the Closing Date, but
excluding any employee benefit plan of such person and its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of such plan, and excluding the Permitted Investors) shall become
the “beneficial owner” (within the meaning of Rule 13d-3 and 13d-5 of the
Securities


94





--------------------------------------------------------------------------------





Exchange Act of 1934 as in effect on the Closing Date), directly or indirectly,
of more than the greater of (A) 35% of the then outstanding voting securities
having ordinary voting power of Holdings and (B) the percentage of the then
outstanding voting securities having ordinary voting power of Holdings owned,
directly or indirectly, beneficially by the Permitted Investors (it being
understood that if any such person or group includes one or more Permitted
Investors, the outstanding voting securities having ordinary voting power of
Holdings directly or indirectly owned by the Permitted Investors that are part
of such person or group shall not be treated as being owned by such person or
group for purposes of determining whether this clause (B) is triggered);
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable. In the case of all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been backstopped or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired, backstopped or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
then due and owing hereunder and under the other Loan Documents shall have been
paid in full, the balance, if any, in such cash collateral account shall be
returned to the Borrower (or such other Person as may be lawfully entitled
thereto). Except as expressly provided above in this Section or otherwise in any
Loan Document, presentment, demand and protest of any kind are hereby expressly
waived by Holdings and the Borrower.
SECTION 9.    THE AGENTS
9.1    Appointment. Each Lender and the Issuing Lenders hereby irrevocably
designates and appoints each Agent as the agent of such Lender or Issuing Lender
under the Loan Documents and each such Lender and Issuing Lender irrevocably
authorizes each Agent, in such capacity, to take such action on its behalf under
the provisions of the applicable Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of the
applicable Loan Documents, together with such other powers as are reasonably
incidental thereto.
9.2    Delegation of Duties. Each Agent may execute any of its duties under the
applicable Loan Documents by or through agents or attorneys‑in‑fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Neither Agent shall be responsible for the negligence or misconduct of any
agents or attorneys in‑fact selected by it with reasonable care.


95





--------------------------------------------------------------------------------





9.3    Exculpatory Provisions. Notwithstanding any provision to the contrary
elsewhere in this Agreement:
(a)    Neither Agent shall have any duties or obligations except those expressly
set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, each Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing and the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between independent contracting parties;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders; provided that
neither Agent shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable Law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may affect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    Neither any Agent nor any of their respective officers, directors,
employees, agents, attorneys‑in‑fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
9.4    Reliance by the Agents. The Agents shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agents also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining


96





--------------------------------------------------------------------------------





compliance with any condition hereunder that by its terms must be fulfilled to
the satisfaction of the Required Lenders (or, if so specified by this Agreement,
all Lenders or the Majority Facility Lenders in respect of any Facility), each
Agent may presume that such condition is satisfactory to the Required Lenders
(or, if so specified by this Agreement, all Lenders or the Majority Facility
Lenders in respect of any Facility) unless such Agent shall have received notice
to the contrary from the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders in respect of any
Facility) prior to any such condition being fulfilled. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts, except to the extent any losses,
claims, damages, liabilities or expenses resulting from any such action (or
inaction) are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent-Related Party.


9.5    Notice of Default. Neither Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless such Agent
has received notice from a Lender, Holdings or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that an Agent receives such a
notice, such Agent shall give notice thereof to the Lenders. The Agents shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders in respect of any
Facility); provided that unless and until such Agent shall have received such
directions, such Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
9.6    Non-Reliance on Agents and Other Lenders. Each Lender acknowledges that
it has, independently and without reliance upon the Agents or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon the
Agents or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
9.7    Indemnification. The Lenders agree to indemnify each Agent, Issuing
Lender, Joint Lead Arranger and Joint Bookrunner (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against each such Agent, Issuing
Lender, Joint Lead Arranger or Joint Bookrunner in any way relating to or
arising out of, the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
each such Agent, Issuing Lender, Joint Lead Arranger or Joint Bookrunner, under
or in connection with any of the foregoing; provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and


97





--------------------------------------------------------------------------------





nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s, Issuing Lender’s, Joint Lead Arranger’s or Joint
Bookrunner’s, as applicable, gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.
To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any U.S. Federal
Income Tax. If the IRS or any other Governmental Authority asserts a claim that
the Administrative Agent did not properly withhold U.S. Federal Income Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, U.S. Federal Income Tax ineffective or for any
other reason, or if the Administrative Agent reasonably determines that a
payment was made to a Lender pursuant to this Agreement without deduction of
applicable withholding tax from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all reasonable costs and out-of-pocket expenses (including
reasonable fees and expenses of counsel) incurred in connection therewith.
9.8    Agent in Its Individual Capacity. Each Agent and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower or any Subsidiary or other Affiliate thereof as
if such Agent were not an Agent hereunder and without any duty to account
therefor to the Lenders. With respect to its Loans made or renewed by it and
with respect to any Letter of Credit issued or participated in by it, each Agent
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each Person serving as an Agent hereunder in
its individual capacity.
9.9    Successor Agents.
(a)    Any Agent may at any time give notice of its resignation to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Borrower to appoint a
successor, which shall be a bank with an office in New York, New York, or an
Affiliate of such bank with an office in New York, New York, which successor
agent shall (unless an Event of Default under Sections 8.1(a) or 8.1(f) with
respect to the Borrower shall have occurred and be continuing) be subject to the
approval of the Borrower (which approval shall not be unreasonably withheld or
delayed). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (or such earlier day as shall be
agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to), on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If at any time either the Borrower or the Required Lenders determine that
any Person serving as an Agent is a Defaulting Lender due to a bankruptcy event,
the Borrower by notice to the Lenders and such Person or the Required Lenders by
notice to the Borrower and such Person may remove such Person as an Agent. If
such Person is removed as an Agent, the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(f) with respect to
the Borrower shall have occurred


98





--------------------------------------------------------------------------------





and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of such retiring Agent, and the
retiring Agent’s rights, powers and duties as Agent shall be terminated, without
any other or further act or deed on the part of such retiring Agent or any of
the parties to this Agreement or any holders of the Loans. Such removal will, to
the fullest extent permitted by applicable law, be effective on the date a
replacement Agent is appointed. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Collateral Agent on behalf of the
Lenders under any of the Loan Documents, the retiring or removed Collateral
Agent shall continue to hold such Collateral until such time as a successor
Collateral Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. Upon the acceptance of
a successor agent’s appointment as Agent hereunder, such successor agent shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Agent, and the retiring or removed Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents. The fees payable by the Borrower to a successor agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor agent. After the retiring or removed
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section and Section 9.7 shall continue in effect for the
benefit of such retiring or removed Agent in respect of any actions taken or
omitted to be taken by such Agent while such Agent was acting as an Agent.
9.10    Authorization to Release Liens and Guarantees. The Agents are hereby
irrevocably authorized by each of the Lenders to effect any release or
subordination of Liens or Guarantee Obligations contemplated by Section 10.16.
9.11    Joint Lead Arrangers, Joint Bookrunners, Tranche B Documentation Agents
and Syndication Agents. None of the Joint Lead Arrangers, the Joint Bookrunners,
the Tranche B Documentation Agents nor the Syndication Agents shall have any
duties or responsibilities hereunder in their respective capacities as such, and
none of the Joint Lead Arrangers, Joint Bookrunners, the Tranche B Documentation
Agents and Syndication Agents shall be deemed to have any fiduciary relationship
with any Lender or any other Person by reason of this Agreement or any other
Loan Document.
9.12    Issuing Lender. Each Issuing Lender shall act on behalf of the Revolving
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each Issuing Lender shall have all of the benefits and
immunities (a) provided to the Agents in this Section 9 with respect to any acts
taken or omissions suffered by such Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it as fully as if the term
“Agent” as used in this Section 9, and (b) as additionally provided herein with
respect to each Issuing Lender.


9.13    Administrative Agent May File Proof of Claims. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the


99





--------------------------------------------------------------------------------





Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.9 and 9.7, as applicable) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 9.7, as applicable.
SECTION 10.    MISCELLANEOUS
10.1    Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Agents and each Loan Party to the relevant
Loan Document may, from time to time, (a) enter into written amendments,
supplements or modifications hereto and to the other Loan Documents for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights or obligations of the Agents, the Swingline
Lender, the Issuing Lenders, the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Agents may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive or reduce the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest, fee or premium payable hereunder (except (A) in connection
with the waiver of applicability of any post default increase in interest rates
and (B) that any amendment or modification of defined terms used in the
financial covenant in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly and adversely affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Guarantors from their
obligations under the Guarantee


100





--------------------------------------------------------------------------------





and Collateral Agreement (other than in connection with Dispositions permitted
hereunder), in each case without the written consent of all Lenders; (iv) amend,
modify or waive any provision of paragraph (a), (b) or (c) of Section 2.18
without the written consent of the Majority Facility Lenders in respect of each
Facility adversely affected thereby; (v) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
written consent of all Lenders under such Facility; (vi) amend, modify or waive
any provision of Section 9 without the written consent of the Agents;
(vii) amend, modify or waive any provision of Sections 2.6 or 2.7 with respect
to Swingline Loans of any Class without the written consent of the Swingline
Lender with respect to such Class; (viii) amend, modify or waive any provision
of Section 3 without the written consent of the Issuing Lenders or (ix) reduce
the percentage specified in the definition of Required Prepayment Lenders
without the written consent of each Term Lender; provided, further, that only
the consent of the Required Covenant Lenders shall be necessary to amend or
waive the terms and provisions of Sections 7.1 (and related definitions as used
in such Sections, but not as used in other Sections of this Agreement) and no
such amendment or waiver of any such terms or provisions (and related
definitions as used in such Sections, but not as used in other Sections of this
Agreement) shall be permitted without the consent of the Required Covenant
Lenders. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Agents and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing unless limited by the terms of such waiver; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. Notwithstanding anything to the contrary
herein, no Defaulting Lender or Affiliate Lender (other than any Debt Fund
Affiliate) shall have any right to approve or disapprove any amendment, waiver
or consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders or Affiliate
Lenders (other than Debt Fund Affiliates)), except that (x) the Commitment of
any Defaulting Lender or Affiliate Lender may not be increased or extended, the
maturity of any of its Loans may not be extended, the rate of interest on any of
its Loans may not be reduced and the principal amount of any of its Loans may
not be forgiven, in each case without the consent of such Defaulting Lender or
Affiliate Lender and (y) any waiver, amendment or modification that by its terms
affects any Defaulting Lender or Affiliate Lender in its capacity as a Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender or Affiliate Lender.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Agents, Holdings
and the Borrower (a) to add one or more additional credit facilities to this
Agreement (it being understood that no Lender shall have any obligation to
provide or to commit to provide all or any portion of any such additional credit
facility) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and Revolving Extensions of Credit and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Agents, Holdings, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the then outstanding Term Loans of any
Class (“Refinanced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”); provided that (a) the aggregate principal amount of
such Replacement Term Loans shall not exceed


101





--------------------------------------------------------------------------------





the aggregate principal amount of such Refinanced Term Loans then outstanding
plus accrued interest, fees, discounts, premiums and expenses, (b) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing and (c) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Agents, Holdings, the Borrower and the Lenders
providing the relevant Replacement Revolving Commitments (as defined below) to
permit the refinancing of all or a portion of the then outstanding Revolving
Commitments of either Class (“Refinanced Revolving Commitments”) with a
replacement revolving tranche hereunder (“Replacement Revolving Commitments”);
provided that (i) the aggregate amount of such Replacement Revolving Commitments
shall not exceed the aggregate principal amount of such Refinanced Revolving
Commitments then outstanding, (ii) the maturity date or commitment termination
date of such Replacement Revolving Commitments shall not be earlier than the
maturity date or commitment termination date of such Refinanced Revolving
Commitments at the time of such refinancing and (iii) all other terms applicable
to such Replacement Revolving Commitments shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Revolving
Commitments than, those applicable to such Refinanced Revolving Commitments,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the final maturity of the Revolving Loans in
effect immediately prior to such refinancing.
In addition, notwithstanding anything to the contrary herein (i) the Borrower
may, by written notice to the Administrative Agent from time to time, make one
or more offers (each, a “Loan Modification Offer”) to all of the Lenders of any
Class to make one or more amendments or modifications to (A) allow the maturity
and scheduled amortization of the Loans and/or Commitments of the Accepting
Lenders (as defined below) to be extended and (B) increase the Applicable
Margins and/or Applicable Commitment Fee Rate payable with respect to the Loans
and Commitments of the Accepting Lenders (“Permitted Amendments”) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective. Permitted Amendments shall
become effective only with respect to the Loans and/or Commitments of the
Lenders that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and/or Commitments as to which such Lender’s acceptance
has been made. The Borrower, each Loan Party and each Accepting Lender shall
execute and deliver to the Administrative Agent an agreement containing the
terms of the Permitted Amendments (a “Loan Modification Agreement”) and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Permitted Amendments and the terms and conditions
thereof. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders as to which such Lenders’ acceptance has been made and
(ii) any amendment or waiver of any provision of this Agreement or any other
Loan Document, or consent to any departure by any Loan Party therefrom, that by
its express terms amends or modifies the rights or duties under this Agreement
or such other Loan Document of Lenders under a particular Facility (but not
Lenders under any other Facility) and that would require Required Lender
approval


102





--------------------------------------------------------------------------------





under Section 10.1 may be effected by an agreement or agreements in writing
signed by the Company or the applicable Loan Party, as the case may be, and the
Majority Facility Lenders under each affected Facility as if all such affected
Lenders under the applicable Facility were the only Lenders hereunder at the
time. If, in connection with any proposed Loan Modification Offer, any Lender
declines to consent to such Loan Modification Offer on the terms and by the
deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Accepting Lender, (i) replace such Non-Accepting Lender in
whole or in part by causing such Lender to (and such Lender shall be obligated
to) assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.1) all or any part of its interests, rights
and obligations under this Agreement in respect of the Loans and Commitments of
the applicable Class to one or more eligible assignees pursuant to this Section
10.1 (which eligible assignee may be another Lender, if a Lender accepts such
assignment); provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender; provided,
further, that (a) the applicable assignee shall have agreed to provide Loans
and/or Commitments on the terms set forth in the applicable Loan Modification
Agreement, (b) such Non-Accepting Lender shall have received payment of an
amount equal to the outstanding principal of the Loans of the affected Class
assigned by it pursuant to this paragraph, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder from the eligible assignee
(to the extent of such outstanding principal and accrued interest and fees) and
(c) unless waived, the Borrower or such eligible assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in Section
10.6(b)(ii)(B) or (ii) so long as no Event of Default shall have occurred and be
continuing, terminate the Commitment of such Lender and (1) in the case of a
Lender (other than an Issuing Lender), repay all Obligations of the Borrower
owing (and the amount of all accrued interest and fees in respect thereof) to
such Lender relating to the Loans and participations held by such Lender as of
such termination date and (2) in the case of an Issuing Lender, repay all
obligations of the Borrower owing to such Issuing Lender relating to the Loans
and participations held by such Issuing Lender as of such termination date and
cancel or backstop on terms satisfactory to such Issuing Lender any Letters of
Credit issued by it.
Furthermore, notwithstanding the foregoing, if following the First Amendment
Effective Date, the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of this Agreement or any other
Loan Document, then the Administrative Agent and the Borrower shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof; it being
understood that posting such amendment electronically on IntraLinks, IntraAgency
or another relevant website with notice of such posting by the Administrative
Agent to the Required Lenders shall be deemed adequate receipt of notice of such
amendment.
Notwithstanding anything to the contrary contained herein, in connection with
any “Required Lender”, “Majority Facility Lender” or “Required Prepayment
Lender” votes, Lenders that are Debt Fund Affiliates shall not be permitted, in
the aggregate to account for more than 50% of the amounts includable in
determining whether the “Required Lenders”, “Majority Facility Lender” or
“Required Prepayment Lender” have consented to any amendment, modification,
waiver, consent or other action that is subject to such vote. The voting power
of each Lender that is a Debt Fund Affiliate shall be reduced, pro rata, to the
extent necessary in order to comply with the immediately preceding sentence.
10.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited


103





--------------------------------------------------------------------------------





in the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower, the Agents, and as
set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:


Holdings:
Wesco Aircraft Holdings, Inc.
27727 Avenue Scott
Valencia, California 91355
Attention: General Counsel
Telecopy: (661) 621-6339
Telephone: (661) 802-5059


in each case with a copy to:


The Carlyle Group
1001 Pennsylvania Avenue, NW
Washington, DC 20004
Attention:  Dayne Baird
Telecopy: (202) 347-9250
Telephone: (202) 729-5463
With a copy to:
Latham & Watkins LLP
555 Eleventh Street, NW
Suite 1000
Washington, D.C. 20004
 
Attention: Jennifer Van Driesen
 
Telecopy: 202-637-2201
 
Telephone: 202-637-2252
 
 
Borrower:
Wesco Aircraft Hardware Corp.
27727 Avenue Scott
Valencia, California 91355 
Attention: General Counsel 
Telecopy: (661) 621-6339
Telephone: (661) 802-5059
 
in each case with a copy to:
The Carlyle Group
1001 Pennsylvania Avenue, NW
Washington, DC 20004
Attention:  Dayne Baird
Telecopy: (202) 347-9250
Telephone: (202) 729-5463
With a copy to:
Latham & Watkins LLP
555 Eleventh Street, NW
Suite 1000
Washington, D.C. 20004
 
Attention: Jennifer Van Driesen
 
Telecopy: 202-637-2201
 
Telephone: 202-637-2252
 
 



104





--------------------------------------------------------------------------------





Agents:
Barclays Bank PLC
745 Seventh Avenue, 27th Floor
New York, NY 10019
 
Attention: Patrick Kerner
 
Telecopy: 212-526-1447
 
Telephone: 212-526-1456
Email: Patrick.kerner@barclays.com


With a copy to:
Barclays Bank PLC
1301 Avenue of the Americas
New York, NY 10019


 
Attention: Ralph Townley
 
Telecopy: 917-522-0569
 
Telephone: 212-320-7077
Email: Ralph.townley@barclays.com
XraUSLoanOps5@barclays.com



provided that any notice, request or demand to or upon the Agents, the Lenders,
Holdings or the Borrower shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Agents, Holdings or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in clause (i) above,
of notification that such notice or communication is available and identifying
the website address therefor; provided that, in the case of clauses (i) and (ii)
above, if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.
The Borrower, the Administrative Agent, each Issuing Lender and each Swingline
Lender may change its address, telecopier number, telephone number or electronic
mail address for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier
number, telephone number or electronic mail address for notices and other
communications hereunder by notice to the Borrower and the Administrative Agent
and (in the case of a Revolving Lender) to each Issuing Lender and each
Swingline Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire transfer instructions for such Lender.


105





--------------------------------------------------------------------------------





Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including the U.S. Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of the U.S. Federal or state securities Laws. In the
event that any Public Lender has elected for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) the Agents and other Lenders may have access to such
information and (ii) neither the Borrower nor any Agent or other Lender with
access to such information shall have (x) any responsibility for such Public
Lender’s decision to limit the scope of information it has obtained in
connection with this Agreement and the other Loan Documents or (y) any duty to
disclose such information to such electing Lender or to use such information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such information.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE AGENTS, NOR
THEIR RESPECTIVE AFFILIATES, NOR THE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS-IN-FACT, TRUSTEES, ADMINISTRATORS, MANAGERS, ADVISORS AND
REPRESENTATIVES OF THE AGENTS OR THEIR RESPECTIVE AFFILIATES AND SUCH PERSON’S
AFFILIATES (collectively, the “Agent-Related Parties”) WARRANT THE ACCURACY OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall any Agent-Related Party have any liability to the Borrower,
any Lender, any Issuing Lender or any other Person or entity for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Platform, except to the extent
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent-Related Party;
provided that in no event shall any Agent-Related Party have any liability to
the Borrower, any Lender, any Issuing Lender or any other Person for indirect,
special, incidental, consequential damages or punitive damages (as opposed to
direct or actual damages).
The Administrative Agent, the Issuing Lenders and the Lenders shall be entitled
to rely and act upon any notices (including telephonic notices of Term Loan or
Revolving Loan borrowings and other telephonic notices) purportedly given by or
on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Issuing Lender, each Lender and their respective
Indemnitees of each of them for all losses, costs, expenses and liabilities
resulting from the reliance of such Person on each notice purportedly given by
or on behalf of the Borrower, except to the extent such losses, costs, expenses
and liabilities are determined by a court of competent jurisdiction by a final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Person. All telephonic notices to and telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereby consents to such recording.


106





--------------------------------------------------------------------------------





10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any other Loan Party shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) each Issuing Lender or
each Swingline Lender from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as an Issuing Lender or a
Swingline Lender, as applicable) hereunder and under the other Loan Documents,
(iii) any Lender from exercising setoff rights in accordance with Section 10.7
(subject to the terms of Section 2.18) or (iv) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower or any other Loan Party under any Debtor
Relief Law; provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Required Lenders shall have the rights otherwise provided to the Administrative
Agent pursuant to Section 8 and (y) in addition to the matters set forth in
clauses (ii), (iii) and (iv) of the preceding proviso and subject to
Section 2.18, any Lender may, with the consent of the Required Lenders, enforce
any rights or remedies available to it and as authorized by the Required
Lenders.
10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
10.5    Payment of Expenses; Indemnification. Except with respect to Taxes,
which shall be governed by Section 2.20, the Borrower agrees (a) to pay or
reimburse each Agent, each Joint Bookrunner, each Syndication Agent, each
Tranche B Documentation Agent, the Joint Lead Arrangers for all their respective
reasonable, documented out-of-pocket costs and expenses incurred in connection
with the syndication of the Facilities (other than fees payable to syndicate
members) and the development, preparation, execution and delivery of this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith and any amendment, supplement or modification
thereto, and, as to the Agents only, the administration of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
fees and disbursements and other charges of counsel to the Agents (including one
primary counsel and such local counsel as the Agents may reasonably require in
connection with collateral matters, but no more than one counsel in any
jurisdiction) in connection with all of the foregoing, (b) to pay or reimburse
each Lender, each Issuing Lender, the Agents, Joint Bookrunners, Syndication
Agents, Tranche B Documentation Agent, the Joint Lead Arrangers for all their
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights under this Agreement, the other Loan Documents and any
such other documents, including, without limitation, the documented fees and
disbursements of counsel to each Lender and of counsel to the Agents, (c) to
pay, indemnify, or reimburse each Lender, each Issuing Lender and the Agents
for, and hold each Lender, each Issuing Lender and the Agents harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay


107





--------------------------------------------------------------------------------





in paying, stamp, excise and similar other taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents and (d) to pay, indemnify or reimburse each Lender, each Agent, each
Joint Bookrunner, each Syndication Agent, each Tranche B Documentation Agent,
each Joint Lead Arranger and their respective affiliates, and their respective
officers, directors, trustees, employees, advisors, agents and controlling
Persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
costs, expenses or disbursements arising out of any actions, judgments or suits
of any kind or nature whatsoever, arising out of or in connection with any
claim, action or proceeding relating to or otherwise with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of Holdings, any of its
Subsidiaries or any of the Properties and the fees and disbursements and other
charges of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against Holdings or the Borrower hereunder (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), regardless of
whether any such Indemnified Person is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrower or any of
its affiliates or shareholders); provided that neither Holdings nor the Borrower
shall have any obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of, material
breach of the Loan Documents by, such Indemnitee or its affiliates, officers,
directors, trustees, employees, advisors, agents or controlling Persons or any
dispute among the indemnified persons (other than any dispute involving any
Agent or Arranger in its capacity as such). All amounts due under this
Section 10.5 shall be payable promptly after receipt of a reasonably detailed
invoice therefor. Statements payable by the Borrower pursuant to this Section
shall be submitted to the Borrower at the address thereof set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. To the fullest
extent permitted by applicable law, the Borrower shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages found by a final and nonappealable decision of
a court of competent jurisdiction to have resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee. The agreements in this
Section 10.5 shall survive repayment of the Obligations.
10.6    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of any Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.


108





--------------------------------------------------------------------------------





(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign (other than to a Defaulting Lender or any Disqualified
Institution without the consent of the Borrower or to any natural person) to one
or more assignees (each, an “Assignee”), all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower; provided that (i) no consent of the Borrower shall be
required for an assignment of (x) Term Loans to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below), and (y) Revolving Loans to a
Revolving Lender (other than a Defaulting Lender), or, in each case, if an Event
of Default under Sections 8(a) or 8(f) has occurred and is continuing, any other
Person and (ii) a consent under this clause (A) shall be deemed given if the
Borrower shall not have objected in writing to the proposed assignment within
ten Business Days after receipt by it of a written notice thereof from the
Administrative Agent; and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund or of a Revolving Loan
to a Revolving Lender; and
(C)    in the case of an assignment under a Revolving Facility, each Issuing
Lender and Swingline Lender for such Facility.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of (I) the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or (II) if earlier, the
“trade date” (if any) specified in such Assignment and Assumption) shall not be
less than (x) $5,000,000, in the case of a Revolving Facility or (y) $1,000,000,
in the case of each other Facility, unless the Borrower and the Administrative
Agent otherwise consent; provided that (1) no such consent of the Borrower shall
be required if an Event of Default under Section 8(a) or (f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the case of contemporaneous assignments to or by two or more related Approved
Funds; and
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) (i) an


109





--------------------------------------------------------------------------------





entity or an Affiliate of an entity that administers or manages a Lender or
(ii) an entity or an Affiliate of an entity that is the investment advisor to a
Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.19, 2.20, 2.21 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Holdings, the Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement (and the entries in the
Register shall be conclusive absent manifest error for such purposes),
notwithstanding notice to the contrary. The Register shall be available for
inspection by Holdings, the Borrower, the Issuing Lenders and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Swingline Lender or any Issuing Lender, sell
participations (other than to a Defaulting Lender or any Disqualified
Institution without the consent of the Borrower or to any natural person) to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly and
adversely affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant. Subject to
paragraph (c)(ii) of this


110





--------------------------------------------------------------------------------





Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.19, 2.20 and 2.21 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section, including for purposes of the definition of Excluded Taxes.
(ii)    A Participant shall not be entitled to receive any greater payment under
Sections 2.19 or 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent to such greater amounts or such greater payment results from a
change in applicable law following the sale of the participation to such
Participant. No Participant shall be entitled to the benefits of Section 2.20
unless such Participant complies with Section 2.20(d) or (e), as (and to the
extent) applicable, as if such Participant were a Lender.
(iii)    Each Lender that sells a participation pursuant to this Section 10.6,
acting solely for this purpose as a non-fiduciary agent of the Borrower (and
such agency being solely for Tax purposes), shall maintain a register comparable
to the Register on which it enters the name and address of each Participant and
the economic interests of each Participant in all or a portion of the Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments, Loans and/or Letters of Credit owing to it) (the “Participant
Register”). The entries in the Participant Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement, notwithstanding notice to the contrary;
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(d)    Any Lender may, without the consent of or notice to the Administrative
Agent or the Borrower, at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.
(e)    The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
(f)    Notwithstanding anything to the contrary contained herein, except as
provided in Sections 10.6(g) and 10.6(h), neither Holdings nor any Affiliate of
Holdings may acquire by assignment, participation or otherwise any right to or
interest in any of the Commitments or Loans hereunder (and any such attempted
acquisition shall be null and void).
(g)    So long as no Default or Event of Default has occurred and is continuing
or would result therefrom, each Term Lender of any Class shall have the right at
any time to sell, assign or transfer all or a portion of its Term Loans of such
Class on a non-pro rata basis to Holdings or any of its Subsidiaries, subject to
the following limitations:


111





--------------------------------------------------------------------------------





(i)    Holdings or any of its Subsidiaries may conduct one or more modified
Dutch auctions (each, an “Auction”) to repurchase all or any portion of the Term
Loans of any Class, provided that, (A) the Auction shall be made to Term Lenders
of such Class on a pro rata basis in accordance with their Tranche A Term
Percentages, Tranche B Term Percentages or New Tranche Term Percentages, as the
case may be, and (B) the Auction shall be conducted pursuant to such procedures
as the Auction Manager may establish which are consistent with this
Section 10.6(g) and the procedures set forth on Exhibit J hereto and are
otherwise reasonably acceptable to the Borrower and the Administrative Agent;
(ii)    With respect to all repurchases made by Holdings or any of its
Subsidiaries pursuant to this Section 10.6(g), (A) Holdings or the applicable
Subsidiary shall deliver to the Auction Manager a certificate of a Responsible
Officer stating that (1) no Default or Event of Default has occurred and is
continuing or would result from such repurchase and (2) it affirms the No
Undisclosed Information Representation, (B) Holdings or the applicable
Subsidiary shall not use the proceeds of any Revolving Loans to acquire such
Term Loans and (C) the assigning Lender and Holdings or the applicable
Subsidiary shall execute and deliver to the Auction Manager an Affiliate
Assignment Agreement in lieu of an Assignment and Assumption; and
(iii)    Following repurchase by Holdings or any of its Subsidiaries pursuant to
this Section 10.6(g), the Term Loans of any Class so repurchased shall, without
further action by any Person, be deemed cancelled for all purposes and no longer
outstanding (and may not be resold by Holdings or any of its Subsidiaries), for
all purposes of this Agreement and all other Loan Documents, including, but not
limited to (A) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Loan Document, (B) the making of any request,
demand, authorization, direction, notice, consent or waiver under this Agreement
or any other Loan Document or (C) the determination of Required Lenders, or for
any similar or related purpose, under this Agreement or any other Loan Document.
In connection with any Term Loans of any Class, repurchased and cancelled
pursuant to this Section 10.6(g), Administrative Agent is authorized to make
appropriate entries in the Register to reflect any such cancellation.
(h)    Each Term Lender of any Class shall have the right at any time to sell,
assign or transfer all or a portion of its Term Loans of such Class on a non-pro
rata basis to any Other Affiliate (including any Debt Fund Affiliate), subject
to the following limitations:
(i)    Such assignment is made pursuant to an open market purchase;
(ii)    The assigning Lender and Other Affiliate purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an Affiliate Lender
Assignment and Assumption in lieu of an Assignment and Assumption;
(iii)     After giving effect to such assignment, Other Affiliates (other than
Debt Fund Affiliates) shall not, in the aggregate, own or hold Term Loans with
an aggregate principal amount in excess of 20% of the principal amount of all
Loans then outstanding; and
(iv)     Such Other Affiliate shall at the time of such assignment affirm the No
Undisclosed Information Representation and shall at all times thereafter be
subject to the voting restrictions specified in Section 10.1.
(i)    Notwithstanding anything to the contrary contained herein, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof)


112





--------------------------------------------------------------------------------





among the Administrative Agent or any Lender to which representatives of the
Borrower are not then present or (ii) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives.
10.7    Adjustments; Set‑off. (a) Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender or to the Lenders
under a particular Facility, if any Lender (a “Benefitted Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by setoff, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise) in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefitted Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.
(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (i) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.26(b) and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Lenders, and the Lenders, and (ii) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
(c)    To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent, any Issuing Lender or any Lender, or the
Administrative Agent, any Issuing Lender or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Lender or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each Issuing Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the


113





--------------------------------------------------------------------------------





date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Effective Rate from time to time in effect.


10.8    Counterparts, Electronic Execution.
(a)    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement or Lender Addendum by
facsimile or electronic (i.e., ‘pdf”) transmission shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
(b)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act.
10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof.
10.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.12    Submission To Jurisdiction; Waivers. Each party to this Agreement
hereby irrevocably and unconditionally:
(a)    submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non‑exclusive general jurisdiction of the courts of the State of New York
sitting in New York County, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;


114





--------------------------------------------------------------------------------





(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
10.13    Reserved.
10.14    Acknowledgments. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (a) (i) no
fiduciary, advisory or agency relationship between the Borrower and its
Subsidiaries and any Agent, Joint Lead Arranger, any Issuing Lender, any
Swingline Lender or any Lender is intended to be or has been created in respect
of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether any Agent, Joint Lead Arranger, any Issuing Lender, any
Swingline Lender or any Lender has advised or is advising the Borrower or any
Subsidiary on other matters, (ii) the arranging and other services regarding
this Agreement provided by the Agents, the Joint Lead Arrangers, the Issuing
Lenders, the Swingline Lenders and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Agents, the Joint Lead Arrangers, the Issuing Lenders, the Swingline Lenders and
the Lenders, on the other hand, (iii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent that it has deemed
appropriate and (iv) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; and (b) (i) the Agents, the Joint Lead
Arrangers, the Issuing Lenders, the Swingline Lenders and the Lenders each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person; (ii) none of the Agents, the Joint Lead Arrangers, the Issuing
Lenders, the Swingline Lenders and the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the Joint Lead Arrangers, the Issuing Lenders,
the Swingline Lenders and the Lenders and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and none of the Agents, the Joint Lead Arrangers, the
Issuing Lenders, the Swingline Lenders and the Lenders has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by Law, the Borrower hereby waives and releases any claims that
it may have against the Agents, the Joint Lead Arrangers, the Issuing Lenders,
the Swingline Lenders and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.15    Confidentiality. The Agents and the Lenders agree to treat any and all
information, regardless of the medium or form of communication, that is
disclosed, provided or furnished, directly or indirectly, by or on behalf of
Holdings or any of its affiliates, whether in writing, orally, by observation or
otherwise and whether furnished before or after the Closing Date (“Confidential
Information”), strictly confidential and not to use Confidential Information for
any purpose other than negotiating, making available,


115





--------------------------------------------------------------------------------





syndicating and administering this Agreement (the “Agreed Purposes”). Without
limiting the foregoing, each Agent and each Lender agrees to treat any and all
Confidential Information with no less than adequate means to preserve its
confidentiality, and each Agent and each Lender agrees not to disclose
Confidential Information, at any time, in any manner whatsoever, directly or
indirectly, to any other Person whomsoever, except (1) to its Affiliates and to
its and its Affiliates’ respective directors, officers, employees, counsel,
trustees and other representatives (collectively, the “Representatives”), to the
extent necessary to permit such Representatives to assist in connection with the
Agreed Purposes, (2) to prospective Lenders and participants in connection with
the syndication (including secondary trading) of the Facilities and Commitments
and Loans hereunder, in each case who are informed of the confidential nature of
the information and agree to observe and be bound by standard confidentiality
terms, (3) upon the request or demand of any Governmental Authority having
jurisdiction over it, (4) in response to any order of any Governmental Authority
or as may otherwise be required pursuant to any Requirement of Law, (5) to the
extent reasonably required or necessary, in connection with any litigation or
similar proceeding relating to the Facilities, (6) that has been publicly
disclosed other than in breach of this Section 10.15 or has become available to
the Administrative Agent or any Lender or any of their respective Affiliates on
a non-confidential basis from a source other than Holdings or any of its
affiliates that has been publicly disclosed other than in breach of this
Section 10.15 or has become available to the Administrative Agent or any Lender
or any of their respective Affiliates on a non-confidential basis from a source
other than Holdings or any of its affiliates that, to the knowledge of the
Administrative Agent or any Lender or their respective affiliates, is not
subject to confidentiality obligations owing to Holdings or any of its
Affiliates, (7) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (8) to the extent reasonably
required or necessary, in connection with the exercise of any remedy under the
Loan Documents or (9) with the consent of the Borrower. Each Agent and each
Lender acknowledges that (i) Confidential Information includes information that
is not otherwise publicly available and that such non-public information may
constitute confidential business information which is proprietary to Holdings
and (ii) Holdings has advised the Agents and the Lenders that it is relying on
the Confidential Information for its success and would not disclose the
Confidential Information to the Agents and the Lenders without the
confidentiality provisions of this Agreement.
10.16    Release of Collateral and Guarantee Obligations; Subordination of
Liens.  (a) Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of Holdings in connection with any Disposition
of Property permitted by the Loan Documents, the Collateral Agent shall (without
notice to, or vote or consent of, any Lender, or any affiliate of any Lender
that is a party to any Specified Hedge Agreement, any documentation in respect
of Cash Management Obligations or contingent or indemnification obligations not
then due) take such actions as shall be required to release its security
interest in any Collateral being Disposed of in such Disposition, and to release
any Guarantee Obligations under any Loan Document of any Person being Disposed
of in such Disposition, to the extent necessary to permit the consummation of
such Disposition in accordance with the Loan Documents. Any representation,
warranty or covenant contained in any Loan Document relating to any such
Property so Disposed of (other than Property Disposed of to Holdings or any of
its Restricted Subsidiaries) shall no longer be deemed to be repeated once such
Property is so Disposed of.
(b)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations (other than (x) obligations in respect of
any Specified Hedge Agreement or Cash Management Obligations and (y) any
contingent or indemnification obligations not then due) have been paid in full,
all Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not cash collateralized or backstopped, upon request of
Holdings or the Borrower, the Collateral Agent shall (without notice to, or vote
or consent of, any Lender, or any affiliate of any Lender that is a


116





--------------------------------------------------------------------------------





party to any Specified Hedge Agreement or documentation in respect of Cash
Management Obligations) take such actions as shall be required to release its
security interest in all Collateral, and to release all Guarantee Obligations
under any Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements or Cash
Management Obligations or contingent or indemnification obligations not then
due. Any such release of Guarantee Obligations shall be deemed subject to the
provision that such Guarantee Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
(c)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of Holdings in connection with any Liens permitted
by the Loan Documents, the Collateral Agent shall (without notice to, or vote or
consent of, any Lender) take such actions as shall be required to subordinate
the Lien on any Collateral to any Lien permitted under Section 7.3.
10.17    Accounting Changes. In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of any financial covenant, standards or terms in this Agreement,
then Holdings and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Holdings’ financial condition shall be the same after such Accounting Changes as
if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by Holdings, the Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.
10.18    WAIVERS OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWER, THE AGENTS AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.
10.19    USA PATRIOT ACT. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Publ. 107‑56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name, address and tax identification of the Borrower
and other information that will allow such Lender to identify the Loan Parties
in accordance with the Act.
10.20    Delivery of Lender Addenda. Each initial Lender (other than any Lender
whose name appears on the signature pages to this Agreement) shall become a
party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender
10.21    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Law (collectively, “charges”), shall exceed the maximum


117





--------------------------------------------------------------------------------





lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate for each day to the
date of repayment, shall have been received by such Lender.
10.22    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Guarantor as may be needed by such Specified
Guarantor from time to time to honor all of its obligations under its Guaranty
and the other Loan Documents in respect of any Swap Obligation (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section for up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the date upon which all
Commitments under this Agreement have been terminated and all Obligations have
been indefeasibly paid and performed in full. Each Qualified ECP Guarantor
intends that this Section constitute, and this Section shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
10.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Secured Party that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
a.
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Secured Party that is an EEA Financial Institution; and

b.
the effects of any Bail-in Action on any such liability, including, if
applicable:

i.
a reduction in full or in part or cancellation of any such liability;

ii.
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

iii.
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.





118





--------------------------------------------------------------------------------





[Signature Pages Follow]







119





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


BORROWER:


WESCO AIRCRAFT HARDWARE CORP.

By: ________________________________
Name:
Title:


HOLDINGS:


WESCO AIRCRAFT HOLDINGS, INC.

By: ________________________________
Name:
Title:
  





--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, Issuing Lender,
Swingline Lender and as a Lender


By: ________________________________
Name:
Title:














Wesco - Credit Agreement





--------------------------------------------------------------------------------






SCHEDULE 1
COMMITMENTS


REVOLVING LOAN COMMITMENTS


Lender
Revolving Loan Commitment
 
Total Revolving Commitment
BARCLAYS BANK PLC
$ 33,787,878.79
 
$ 33,787,878.79
BANK OF AMERICA, N.A.
$20,000,000.00
 
$20,000,000.00
JPMORGAN CHASE BANK, N.A.
$20,000,000.00
 
$20,000,000.00
MUFG UNION BANK, N.A.
$20,000,000.00
 
$20,000,000.00
PNC BANK, NATIONAL ASSOCIATION
$20,000,000.00
 
$20,000,000.00
SUMITOMO MITSUI BANKING CORPORATION
$20,000,000.00
 
$20,000,000.00
SUNTRUST BANK, N.A.
$20,000,000.00
 
$20,000,000.00
MORGAN STANLEY BANK NA
$20,000,000.00
 
$20,000,000.00
HSBC BANK USA NATIONAL ASSOCIATION
$5,000,000.00
 
$5,000,000.00
CITIZENS BANK & TRUST COMPANY
$1,212,121.21
 
$1,212,121.21
TOTAL
$180,000,000.00
 
$180,000,000.00










--------------------------------------------------------------------------------







TRANCHE A TERM LOAN COMMITMENTS


Lender
Tranche A Term Loan Commitment
BARCLAYS BANK PLC
$400,000,000.00
TOTAL
$400,000,000.00





Wesco - Credit Agreement





--------------------------------------------------------------------------------





TRANCHE B TERM LOAN COMMITMENTS


Lender
Tranche B Term Loan Commitment
BANK OF AMERICA, N.A.
$525,000,000.00
TOTAL
$525,000,000.00





Wesco - Credit Agreement





--------------------------------------------------------------------------------






SCHEDULE 1.1A
EXCLUDED SUBSIDIARIES




1.
Haas Chemical Management of Mexico, Inc.

2.
Haas Corporation of China

3.
Haas International Corporation

4.
Haas of Delaware LLC

5.
Haas TCM Industries LLC

6.
Haas Corporation of Canada





--------------------------------------------------------------------------------







SCHEDULE 4.4
CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES


1.
Notification to DSS in accordance with the National Industrial Security Program
Operating Manual, DOD 5220.22-M, section 3, 1-302.g.





--------------------------------------------------------------------------------







SCHEDULE 4.8A
EXCEPTED PROPERTY




None.






--------------------------------------------------------------------------------







SCHEDULE 4.8B
OWNED AND LEASED REAL PROPERTY


Owned Real Property:


24911 Avenue Stanford, Valencia, California 91355.


Leased Real Property:


Property
Lessor
Lessee
Location
Expiration Date
Office space
Citadel I Limited Partnership
Wesco Aircraft Hardware Corp.
5850 T.G. Lee Boulevard, Suite 450 & 480, Orlando, FL
Not yet determined (approx.. March 2021)
Office and warehouse space
Terreno America's Gateway, LLC
NetMRO, LLC
1441 NW 89 Court, Miami, FL
December 2016
Office and warehouse space
RRAB Limited Partnership
Haas Group International, LLC
10 Industrial Way, Amesbury, MA
9/30/19
Office
220 Glen Cove Avenue Holding Corp.
Wesco Aircraft Hardware Corp.
220 B. Glen Cove Avenue, Glen Cove, NY
9/30/18
Office and warehouse space
Northport 35 Investors, LLC
Wesco Aircraft Hardware Corp.
4250 Dale Earnhardt Drive, Northlake, TX
10/31/26
Office and warehouse space
WATX Properties, LLC
Wesco Aircraft Hardware Corp.
6701 Will Rogers Blvd. Fort Worth, TX
6/30/19
Warehouse space and onsite services
Atlas Market Street, LP
Wesco Aircraft Hardware Corp.
8330 Cross Park Dr., Austin, TX
7/1/25
Warehouse space and onsite services
ProLogis Texas III LLC
Wesco Aircraft Hardware Corp.
8619 Wall Street, Ste. 410, Austin, TX
6/30/19
Office
Harvest 12708 Riata, LLC
Wesco Aircraft Hardware Corp.
12708 Riata Vista Circle, #B-100, Austin, TX
6/1/23
Warehouse
CB Luna Industrial No. 1, Ltd.
Haas Group International, LLC
2244 Luna Rd., Ste. 100, Carrollton, TX
3/31/19
Office and warehouse space
Principal Life Insurance Company
Haas Group International, LLC
840 & 860 West Carver Road, Carver Business Center, 100, Tempe, AZ
6/26/24
Warehouse
First Industrial, L.P.
Wesco Aircraft Hardware Corp.
6821-6857, Hazelwood Avenue, Berkeley, MO
12/31/16
Office and warehouse space
Avenue Scott, LLC
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA
9/30/19





--------------------------------------------------------------------------------





Property
Lessor
Lessee
Location
Expiration Date
Warehouse
Aerojet-General Corporation
Haas Group International, LLC
49011, 49020 and 49021 Delaware Street, Rancho Cordova, CA
10/31/22
Office and warehouse space
CEN Properties LLC (was John C Eyster Family Trust)
Wesco Aircraft Hardware Corp.
197 Steed Road, Trinity, AL
5/31/19
Warehouse
Eastern Carolina Vocational Center, Inc.
Haas Group International, LLC
2100 N. Greene Street, Greenville, NC
1/31/18
Warehouse
Westridge Commerce Center, LLC
Wesco Aircraft Hardware Corp.
464 Westridge Parkway, Building 200, McDonough, GA
5/31/23
Office and warehouse space
Mann Properties, L.L.C.
Wesco Aircraft Hardware Corp.
3851 North Webb Rd, Wichita, KS
4/30/18
Office
CAF VETS, LLC
Wesco Aircraft Hardware Corp.
4250 Veterans Highway, Suite 150 East, Holbrook, NY
1/31/17
Office
201 Metro, LLC
Wesco Aircraft Hardware Corp.
201 Old Country Road, Ste. 145, Melville, NY
5/31/27
Warehouse
Stag Mechanicsburg 1, LLC
Haas Group International, LLC
6350 Brackbill Road, 300, Mechanicsburg, PA
10/31/18
Office and warehouse space
Glenloch One Associates, L.P.
Haas Group International, LLC
1475 Phoenixville Pike, Suite 101, West Chester, PA
11/30/20
Office and warehouse space
Harsch Investment Realty
Wesco Aircraft Hardware Corp.
3320 West Valley Hwy #D102, Auburn, WA
2/28/17
Office and warehouse space
M&R Commercial Properties Inc.
Wesco Aircraft Hardware Corp.
2800 Matheson Blvd., Mississauga, Ontario, Canada
2/29/24
Office and warehouse space
Pooler Development, LP
Wesco Aircraft Hardware Corp.
209 Bourne Boulevard, Unit A, Savannah, GA
7/31/16
Warehouse
LESHM S.L.M. LTD
Haas TCM of Israel Inc.
Haas Israel Warehouse, 20 Moshe Boreshtein Str., South Industrial Zone, Akko,
Israel
5/19/20
Office and warehouse space
Nagy Yechezkel & Sons Management and Maintenance Co. Ltd
Haas TCM of Israel Inc.
Kohav Yokneam Building, parcel 53, block 11098, Industrial Area, Yokneam, Israel
12/31/18







--------------------------------------------------------------------------------







SCHEDULE 4.14
SUBSIDIARIES


Entity
Jurisdiction of Incorporation
Equity
Owner(s)
Restricted /Unrestricted Subsidiary
Wesco Aircraft Hardware Corp.
California
100% of the common stock
Wesco Aircraft Holdings, Inc.
Restricted
Interfast USA Holdings Incorporated
Delaware
100% of the common stock
Wesco Aircraft Holdings, Inc.
Restricted
Interfast Europe Limited
England and Wales
100% of the ordinary shares
Wesco Aircraft Europe, Ltd.
Restricted
Wesco Aircraft Mexico S.A. de C.V.
Mexico
99.99% of the shares




.01% of the shares
Wesco Aircraft Holdings, Inc.


Wesco Aircraft Hardware Corp.
Restricted
Flintbrook Limited
England and Wales
100% of the ordinary shares
Wesco Aircraft Holdings, Inc.
Restricted
Wesco Aircraft France SAS
France
100% of the ordinary shares
Wesco Aircraft Holdings, Inc.
Restricted
Wesco Aircraft Germany GmbH
Germany
100% of the ordinary shares
Wesco Aircraft Holdings, Inc.
Restricted
Wesco Aircraft Italy Srl
Italy
100% of the ordinary shares
Wesco Aircraft Holdings, Inc.
Restricted
Wesco Aircraft Israel Ltd.
Israel
100% of the ordinary shares
Wesco Aircraft Holdings, Inc.
Restricted
Wesco LLC 1
Delaware
100% of the membership interest
Wesco Aircraft Hardware Corp.
Restricted
Wesco LLC 2
Delaware
100% of the membership interest
Wesco Aircraft Hardware Corp.
Restricted





--------------------------------------------------------------------------------





Entity
Jurisdiction of Incorporation
Equity
Owner(s)
Restricted /Unrestricted Subsidiary
Wesco 1 LLP
England and Wales
99% of the partnership interest


1% of the partnership interest
Wesco Aircraft Hardware Corp.


Wesco LLC 1
Restricted
Wesco 2 LLP
England and Wales
99% of the partnership interest


1% of the partnership interest
Wesco 1 LLP




Wesco LLC 2
Restricted
Wesco Aircraft SF, LLC
Delaware
100% of the membership interest
Wesco 2 LLP
Restricted
WA SF Cayman, Ltd.
Cayman Islands
100% of the ordinary shares
Wesco Aircraft SF, LLC
Restricted
Wesco Aircraft Canada LP
Canada
99% of the partnership interest


1% of the partnership interest
Wesco Aircraft Hardware Corp.


Wesco LLC 1
Restricted
Wesco Aircraft Canada, LLC
Delaware
100% of the membership interest
Wesco Aircraft Canada LP
Restricted
Wesco Aircraft Canada Inc.
Canada
100% of the ordinary shares
Wesco Aircraft Canada, LLC
Restricted
Rising Bay Limited
Hong Kong
100% of the ordinary shares
Wesco Aircraft Hardware Corp.
Restricted





--------------------------------------------------------------------------------





Entity
Jurisdiction of Incorporation
Equity
Owner(s)
Restricted /Unrestricted Subsidiary
Wesco Aircraft Hardware Corporation (China)
(a/k/a
Wesco Aircraft Trading (Shanghai) Co., Ltd.)
China
100% of the ordinary shares
Rising Bay Limited
Restricted
Wesco Aircraft Hardware India Private Limited
India
>99.99% of the ordinary shares


<.01% of the ordinary shares
Wesco Aircraft Holdings, Inc.


Wesco Aircraft Hardware Corp.
Restricted
Wesco Aircraft Singapore Pte. Ltd.
Singapore
100% of the ordinary shares
Wesco Aircraft Hardware Corp.
Restricted
Wesco Aircraft Europe, Ltd
England and Wales
100% of the ordinary shares
Flintbrook Limited
Restricted
Haas Group, LLC
Delaware
100% of the membership interest
Wesco Aircraft Holdings, Inc.


Restricted
Haas Holdings, LLC
Delaware
100% of the membership interest
Haas Group, LLC
Restricted
Haas Group International, LLC
Pennsylvania
100% of the membership interest
Wesco Aircraft Hardware Corp.
Restricted
Haas of Delaware LLC
Delaware
100% of the membership interest
Haas Group International, LLC
Restricted
Haas TCM Industries LLC
Delaware
100% of the membership interest
Haas Group International, LLC
Restricted





--------------------------------------------------------------------------------





Entity
Jurisdiction of Incorporation
Equity
Owner(s)
Restricted /Unrestricted Subsidiary
Haas Do Brasil Total Gerenciamento De Productos Quimicos Ltda.
Brazil
99% of the shares


1% of the shares
Haas of Delaware LLC


Haas TCM Industries LLC
Restricted
Haas TCM China Holdings Limited
Hong Kong
100% of the ordinary shares
Haas Group International, LLC
Restricted
AVIC Haas Chemical (Tianjin) Co., Ltd.
China
49% of the ordinary shares
Haas TCM China Holdings Limited
Restricted
Wesco Aircraft SEA Pte. Ltd.
Singapore
100% of the ordinary shares
Haas Group International, LLC
Restricted
Haas TCM Malaysia SDN. BHD.
Malaysia
100% of the ordinary shares
Wesco Aircraft SEA Pte. Ltd.
Restricted
Haas Group International Philippines, Inc.
Philippines
100% of the ordinary shares
Wesco Aircraft SEA Pte. Ltd.
Restricted
Haas Group Canada Inc.
Canada
100% of the ordinary shares
Haas Group International, LLC
Restricted
NetMRO, LLC
Florida
100% of the membership interest
Haas Group International, LLC
Restricted
Haas Corporation of Canada
Pennsylvania
100% of the ordinary shares
Haas Group International, LLC
Restricted
Haas Group International SCM Ireland Limited
Ireland
100% of the ordinary shares
Haas Group International, LLC
Restricted
Haas Group Australia PTY Limited
(d/b/a
Wesco Aircraft ANZ)
Australia
100% of the ordinary shares
Haas Group International, LLC
Restricted
Haas Chemical Management of Mexico, Inc.
Pennsylvania
100% of the ordinary shares
Haas Group International, LLC
Restricted





--------------------------------------------------------------------------------





Entity
Jurisdiction of Incorporation
Equity
Owner(s)
Restricted /Unrestricted Subsidiary
Haas TCM de Mexico S de RL de CV
Mexico
98% of the shares






2% of the shares
Haas Chemical Management of Mexico, Inc.


Haas Group International, LLC
Restricted
Haas Corporation of China
Pennsylvania
100% of the ordinary shares
Haas Group International, LLC
Restricted
Haas FineChem (Shanghai) Co. Ltd.
China
45% of the ordinary shares
Haas Corporation of China
Restricted
Haas TCM of Israel Inc.
Delaware
100% of the ordinary shares
Haas Group International, LLC
Restricted
Haas International Corporation
Pennsylvania
100% of the ordinary shares
Haas Group International, LLC
Restricted
Haas TCM Group of the UK Limited
England and Wales
100% of the ordinary shares
Haas Group International, LLC
Restricted
RD Taylor & Co. Limited
England and Wales
100% of the ordinary shares
Haas TCM Group of the UK Limited
Restricted
Haas Group International SCM Limited
England and Wales
100% of the ordinary shares
Haas TCM Group of the UK Limited
Restricted
Fasteq Limited
England and Wales
100% of the ordinary shares
Haas Group International SCM Limited
Restricted
Wesco Aircraft EMEA, Ltd.
England and Wales
100% of the ordinary shares
Haas TCM Group of the UK Limited
Restricted
Wesco Aircraft International Holdings Limited
England and Wales
100% of the ordinary shares
Haas TCM Group of the UK Limited
Restricted
Haas TCM of Luxembourg 3, SARL
Luxembourg
100% of the ordinary shares
Haas Group International, LLC
Restricted
Haas TCM of Luxembourg 4, SARL
Luxembourg
100% of the ordinary shares
Haas TCM of Luxembourg 3, SARL
Restricted





--------------------------------------------------------------------------------





Entity
Jurisdiction of Incorporation
Equity
Owner(s)
Restricted /Unrestricted Subsidiary
Haas Chemical Materials Distribution and Trading Limited Liability Company
Turkey
90% of the ordinary shares




10% of the ordinary shares
Haas TCM of Luxembourg 4, SARL


Haas TCM of Luxembourg 3, SARL
Restricted
Haas Group International Sp. z.o.o.
Poland
99% of the ordinary shares




1% of the ordinary shares
Haas TCM of Luxembourg 4, SARL


Haas TCM of Luxembourg 3, SARL
Restricted
Haas SCM S.r.l.
Italy
100% of the ordinary shares
Haas TCM of Luxembourg 4, SARL
Restricted
Haas Group Finland Oy
Finland
100% of the ordinary shares
Haas TCM of Luxembourg 4, SARL
Restricted
Haas Group International France
France
100% of the ordinary shares
Haas TCM of Luxembourg 4, SARL
Restricted
Haas Group International GmbH
Germany
100% of the ordinary shares
Haas TCM of Luxembourg 4, SARL
Restricted







--------------------------------------------------------------------------------







SCHEDULE 4.17
UCC FILING JURISDICTIONS


Entity
UCC Filing Jurisdiction
Wesco Aircraft Holdings, Inc.
Delaware
Wesco Aircraft Hardware Corp.
California
Interfast USA Holdings Incorporated
Delaware
Interfast USA Incorporated
Delaware
Wesco Aircraft AH, LLC
Delaware
Haas Group Inc.
Delaware
Haas Holdings, Inc.
Delaware
Haas Group International Inc.
Pennsylvania
Haas Corporation of Canada
Pennsylvania
Haas TCM of Israel Inc.
Delaware
NetMRO Inc.
Florida





--------------------------------------------------------------------------------







SCHEDULE 7.2(d)
EXISTING INDEBTEDNESS




1.
Overdraft facility of Wesco Aircraft Europe Limited and Wesco Aircraft EMEA,
Ltd. with Lloyds Bank with net borrowings not exceeding £7,000,000.



2.
Capital leases in the aggregate amount of $2,508,128.43.

















--------------------------------------------------------------------------------







SCHEDULE 7.3(f)
EXISTING LIENS




1.
Liens in existence as related to agreements listed on Schedule 7.2(d).



2. UCC-1 Financing Statements:


Debtor
Secured Party
File Number
Filing Date
Jurisdiction
Collateral
HAAS Group International Inc.
1475 Phoenixville Pike Suite 10
West Chester, PA 19380
Raymond Leasing Corporation
Corporate Headquarters, P.O. Box 130
Greene, NY 13778
Original
2012111306984
Original
11/13/12
Pennsylvania SOC
Equipment lease.
HAAS Group International Inc.
1475 Phoenixville Pike Suite 10
West Chester, PA 19380
NMHG Financial Services, Inc.
PO Box 35701
Original
2014052804122
Original
5/28/14
Pennsylvania SOC
Equipment lease.
HAAS Group International Inc.
1475 Phoenixville Pike Suite 10
West Chester, PA 19380
Citibank, N.A., its branches, subsidiaries and affiliates
388 Greenwich Street, NY, NY 10013
Original
2015022601774
Original
2/26/15
Pennsylvania SOC
Accounts receivable from GKN Westland Aerospace Inc. purchased by Citibank, N.A.
per the terms of the Supplier Agreement between Haas Group International Inc.
and Citibank, N.A.
Interfast USA Incorporated
92400 SW 134th Court Unit 12, Miami, FL 33186
Wells Fargo Bank, N.A.
300 Tri-State International Suite 400, Lincolnshire, IL 60069
Original
2011-2699364
Original
7/13/11
Delaware SOS
Used 2004 Toyota Folklift 7FGCU20 S/N: 96806
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


Cisco Systems Capital CRP
1111 Old Eagle School Road
Wayne, PA 19087
Original
13-7364623712
Original
6/10/13
California SOS
Equipment lease.





--------------------------------------------------------------------------------





Debtor
Secured Party
File Number
Filing Date
Jurisdiction
Collateral
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


Citibank, N.A.
388 Greenwich Street, NY, NY 10013
Original
0417760196
Original
6/21/04


Continuation
3/13/09


Continuation
3/24/14


California SOS
Accounts receivable from United Technologies Corp. purchased by Citibank, N.A.
per the terms of the Supplier Agreement between Wesco Aircraft Hardware Corp.
and Citibank, N.A.
Wesco Aircraft Hardware Corp.
24911 Avenue Stanford
Valencia, CA 91355
Citibank, N.A., its branches, subsidiaries and affiliates
388 Greenwich Street, NY, NY 10013
Original
15-7456762922
Original
3/26/15
California
SOS
Accounts receivable from GKN Westland Aerospace Inc. purchased by Citibank, N.A.
per the terms of the Supplier Agreement between Wesco Aircraft Hardware Corp.
and Citibank, N.A.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


De Lage Landen Financial Services, Inc.
1111 Old Eagle School Road
Wayne, PA 19087
Original
13-7362739526
Original
5/17/13
California SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
24911 Avenue Stanford, Valencia, CA 91355-1281


De Lage Landen Financial Services, Inc.
1111 Old Eagle School Road
Wayne, PA 19087
Original
16-7535960426
Original
7/7/16
California SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


Deutsche Bank AG, acting by and through New York Branch
60 Wall Street
New York, NY 10005
Original
12-7341798193
Original
12/20/12
California SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
12-7330710862
Original
9/27/12
California SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
13-7350359076
Original
3/1/13
California SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
13-7355081386
Original
4/8/13
California SOS
Equipment lease.





--------------------------------------------------------------------------------





Debtor
Secured Party
File Number
Filing Date
Jurisdiction
Collateral
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
13-7356197537
Original
4/15/13
California SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
13-7359251066
Original
5/6/13
California SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
13-7362661732
Original
5/28/13
California SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
13-7363007232
Original
5/30/13
California SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
13-7371713871
Original
7/30/13
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
13-7376406855
Original
9/4/13
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
13-7378422653
Original
9/18/13
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
13-7379561153
Original
9/25/13
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
13-7390952120
Original
12/16/13
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
14-7395550322
Original
1/16/14
California
SOS
Equipment lease.





--------------------------------------------------------------------------------





Debtor
Secured Party
File Number
Filing Date
Jurisdiction
Collateral
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
14-7397561033
Original
1/31/14
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
14-7398980524
Original
2/11/14
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
14-7401123306
Original
2/27/14
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
14-7411171037
Original
5/8/14
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
14-7417481360
Original
6/25/14
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
14-7424908998
Original
8/18/14
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
14-7440925440
Original
12/17/14
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
24911 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
15-7456988942
Original
3/27/15
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
24911 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
1 North Castle Drive, Armonk, NY 10504
Original
15-7460913208
Original
4/21/15
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
24911 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
One North Castle Drive, Armonk, NY 10504
Original
15-7469131108
Original
6/10/15
California
SOS
Equipment lease.





--------------------------------------------------------------------------------





Debtor
Secured Party
File Number
Filing Date
Jurisdiction
Collateral
Wesco Aircraft Hardware Corp.
24911 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
One North Castle Drive, Armonk, NY 10504
Original
15-7472593770
Original
7/1/15
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
24911 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
One North Castle Drive, Armonk, NY 10504
Original
15-7478434912
Original
8/4/15
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
24911 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
One North Castle Drive, Armonk, NY 10504
Original
15-7488220067
Original
10/4/15
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
24911 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
One North Castle Drive, Armonk, NY 10504
Original
15-7499938207
Original
12/17/15
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
24911 Avenue Scott, Valencia, CA 91355


IBM Credit LLC
One North Castle Drive, Armonk, NY 10504
Original
16-7521321765
Original
4/25/16
California
SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


NEC Financial Services, LLC
250 Pehle Avenue
Saddle Brook, NJ 07663-5806
Original
13-7360646329
Original
5/15/13
California SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


NEC Financial Services, LLC
250 Pehle Avenue
Saddle Brook, NJ 07663-5806
Original
13-7371423001
Original
7/29/13
California SOS
Equipment lease.
Wesco Aircraft Hardware Corp.
24911 Avenue Scott, Valencia, CA 91355


Orbian Financial Services CII, LLC
200 Connecticut Avenue
Norwalk, CT 06654
Original
15-7490818154
Original
10/20/15
California
SOS
Accounts receivable from Triumph Group, Inc. by Citibank, N.A. per the terms of
the Supplier Agreement between Wesco Aircraft Hardware Corp. and Citibank, N.A.
Wesco Aircraft Hardware Corp.
27727 Avenue Scott, Valencia, CA 91355


SHI International Corp
1111 Old Eagle School Road
Wayne, PA 19087
Original
13-7501215350
Original
12/28/15
California SOS
Equipment lease.







--------------------------------------------------------------------------------







SCHEDULE 7.8
EXISTING INVESTMENTS






1.
Investments set forth on Schedule 4.14.







--------------------------------------------------------------------------------







SCHEDULE 7.13
RESTRICTIONS ON RESTRICTED SUBSIDIARIES




1.
Agreements listed on Schedule 7.2(d).











--------------------------------------------------------------------------------






EXHIBIT B


Description of UK Restructuring


Wesco has historically operated its European Hardware business through Wesco
Aircraft Europe Limited. With the acquisition of Haas Group Inc., Wesco acquired
a separate UK trading company (Haas Group International SCM Limited) for the
Chemical business. The principal objective of the UK Restructuring is to combine
the UK entities into a new UK operating company that is intended to act as the
principal trading company for the EMEA market. Operating out of a single entity
facilitates IT systems integration and presents one face to our customers. In
connection with the UK Restructuring, Wesco will also be able to dissolve
unnecessary UK entities, thus reducing the compliance burden on the company and
operating expenses.






Wesco - Credit Agreement



